Exhibit 10.1

Execution Version

CREDIT AGREEMENT

dated as of December 1, 2011

by and among

AGCO CORPORATION

and

CERTAIN SUBSIDIARIES NAMED HEREIN,

as Borrowers,

THE LENDERS NAMED HEREIN,

as Lenders,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

as Administrative Agent

 

 

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

SUNTRUST BANK and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Co- Documentation Agents,

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH,

J.P. MORGAN SECURITIES LLC, SUNTRUST ROBINSON HUMPHREY, INC., HSBC

BANK USA and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,

as Joint Lead Arrangers,

and

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”, NEW YORK BRANCH, J.P. MORGAN SECURITIES

LLC, SUNTRUST ROBINSON HUMPHREY, INC., and THE BANK OF TOKYO-

MITSUBISHI UFJ, LTD.,

as Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE 1 ACCOUNTING TERMS

     1   

    1.1.

  

Certain Defined Terms

     1   

    1.2.

  

Computation of Time Periods

     36   

    1.3.

  

Accounting Terms; Applicable Margin Ratings

     36   

    1.4.

  

Currency Equivalents

     36   

    1.5.

  

Construction

     37   

ARTICLE 2 AMOUNTS AND TERMS OF THE LOANS AND THE LETTERS OF CREDIT

     37   

    2.1.

  

Credit Facilities

     37   

    2.2.

  

Making the Loans

     38   

    2.3.

  

Reduction of the Commitments

     42   

    2.4.

  

Repayments

     42   

    2.5.

  

Interest

     45   

    2.6.

  

Fees

     46   

    2.7.

  

Conversion and Designation of Interest Periods

     46   

    2.8.

  

Payments and Computations

     47   

    2.9.

  

Sharing of Payments, Etc

     49   

    2.10.

  

Letters of Credit

     50   

    2.11.

  

Defaulting Lenders/Impacted Lenders

     54   

    2.12.

  

Borrower Liability

     57   

    2.13.

  

Designated Borrowers

     58   

    2.14.

  

Incremental Term Loans

     59   

ARTICLE 3 CONDITIONS PRECEDENT

     61   

    3.1.

  

Conditions Precedent to Agreement Date

     61   

    3.2.

  

Conditions Precedent to Each Borrowing and Issuance

     63   

    3.3.

  

Determinations Under Section 3.1

     64   

ARTICLE 4 REPRESENTATIONS AND WARRANTIES

     64   

    4.1.

  

Representations and Warranties of the Borrowers

     64   

    4.2.

  

Survival of Representations and Warranties, etc

     69   

ARTICLE 5 AFFIRMATIVE COVENANTS

     70   

    5.1.

  

Reporting Requirements

     70   

    5.2.

  

Notices

     71   

    5.3.

  

Compliance with Laws, Etc

     71   

    5.4.

  

Preservation of Existence, Etc

     71   

    5.5.

  

Payment of Taxes and Claims

     71   

    5.6.

  

Maintenance of Insurance

     72   

    5.7.

  

Visitation Rights

     72   

    5.8.

  

Accounting Methods

     72   

    5.9.

  

Maintenance of Properties, Etc

     72   

    5.10.

  

Further Assurances

     72   

    5.12.

  

Additional Domestic Subsidiaries

     73   

    5.13.

  

Use of Proceeds

     73   

    5.14.

  

Reaffirmation of Target Obligations

     73   

    5.15.

  

Post-Closing Deliverables

     73   

 

i



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 6 NEGATIVE COVENANTS

     73   

    6.1.

  

Indebtedness

     73   

    6.2.

  

Liens, Etc

     74   

    6.3.

  

Restricted Payments

     74   

    6.4.

  

Fundamental Changes, Etc

     74   

    6.5.

  

Sales of Assets

     75   

    6.6.

  

Affiliate Transactions

     75   

    6.7.

  

Amendments

     76   

    6.8.

  

Restrictions on Subsidiaries

     76   

    6.9.

  

No Notice Under Indentures

     76   

    6.10.

  

Financial Covenants

     77   

    6.11.

  

Anti-Terrorism Laws

     77   

ARTICLE 7 EVENTS OF DEFAULT

     77   

    7.1.

  

Events of Default

     77   

    7.2.

  

Remedies

     80   

    7.3.

  

Actions in Respect of the Letters of Credit

     80   

    7.4.

  

Application of Payments

     81   

ARTICLE 8 THE ADMINISTRATIVE AGENT

     81   

    8.1.

  

Authorization and Action

     81   

    8.2.

  

Administrative Agent’s Reliance, Etc

     82   

    8.3.

  

Administrative Agent, in its Individual Capacity and Affiliates

     84   

    8.4.

  

Lender Credit Decision

     84   

    8.5.

  

Notice of Default or Event of Default

     84   

    8.6.

  

Indemnification

     85   

    8.7.

  

Successor Administrative Agent

     85   

    8.8.

  

Administrative Agent May File Proofs of Claim

     86   

    8.9.

  

Release of Guaranties

     86   

    8.10.

  

Other Agent Titles

     86   

ARTICLE 9 MISCELLANEOUS

     87   

    9.1.

  

Amendments, Etc

     87   

    9.2.

  

Notices, Etc

     87   

    9.3.

  

No Waiver

     90   

    9.4.

  

Costs and Expenses

     90   

    9.5.

  

Right of Set-off

     91   

    9.6.

  

Assignments and Participations

     92   

    9.7.

  

Marshalling; Payments Set Aside

     97   

    9.8.

  

Patriot Act

     97   

 

ii



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

          Page  

ARTICLE 10 INCREASED COSTS, TAXES, ETC.

     98   

    10.1.

  

Increased Costs, Alternate Rate of Interest, Illegality, Etc.

     98   

    10.2.

  

Breakage Costs

     101   

    10.3.

  

Judgment Currency

     101   

    10.4.

  

Taxes

     102   

    10.5.

  

Mitigation; Replacement of a Lender

     107   

ARTICLE 11 JURISDICTION

     109   

    11.1.

  

Consent to Jurisdiction

     109   

    11.2.

  

Governing Law

     110   

    11.3.

  

Counterparts; Integration; Effectiveness; Electronic Execution

     110   

    11.4.

  

No Liability of the Issuing Banks

     110   

    11.5.

  

Waiver of Jury Trial

     111   

ARTICLE 12 CONFIDENTIALITY

     111   

EXHIBITS AND SCHEDULES:

 

Exhibit A

  

Form of Assignment and Assumption

Exhibit B

  

Form of Notice of Borrowing

Exhibit C

  

Form of Designated Borrower Request and Assumption Agreement

Exhibit D

  

From of Designated Borrower Notice

Exhibit N

  

Form of Notice of Incremental Term Loan Borrowing

Schedule C

  

Financial Covenant Calculations for the Acquired Business

Schedule G

  

Guarantors

Schedule M

  

Mandatory Cost Formulae

Schedule 2.10

  

Existing Letters of Credit

Schedule 4.1(b)

  

Subsidiaries; Material Subsidiaries

Schedule 4.1(l)

  

ERISA Matters

Schedule 9.6

  

Voting Participants

 

iii



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT dated as of December 1, 2011 by and among AGCO
CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL LIMITED, an
English corporation (“AGCO UK”), AGCO INTERNATIONAL HOLDINGS B.V., a Dutch
company, having its corporate seat in Grubbenvorst, the Netherlands (“AGCO BV”),
MIDWEST MERGER ACQUISITION COMPANY, a Delaware corporation (“Merger Sub”; and
together with AGCO, AGCO UK, and AGCO BV, each are referred to herein
collectively as the “Initial Borrowers” and individually as a “Initial
Borrower”); the Lenders party hereto; and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, as
Administrative Agent.

WITNESSETH:

WHEREAS, AGCO, certain subsidiaries of AGCO, the Administrative Agent and
certain other financial institutions are parties to that certain Credit
Agreement dated as of May 16, 2008 (as amended, restated, supplemented or
otherwise modified from time to time, the “Existing Credit Agreement”); and

WHEREAS, AGCO and Merger Sub have entered into the Acquisition Agreement (as
defined herein) pursuant to which AGCO will consummate the Acquisition (as
defined herein); and

WHEREAS, AGCO and each other Initial Borrower operate related businesses, each
being integral to the other; and

WHEREAS, AGCO and each other Initial Borrower acknowledge that the credit
facility provided hereby is and will be of direct interest, benefit and
advantage to each of them, and will enable them to achieve synergy and economies
of scale; and

WHEREAS, at the request of AGCO and each other Initial Borrower, the
Administrative Agent, the Issuing Banks and the Lenders have agreed to extend
the credit provided for hereunder;

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the parties hereto hereby agree as follows:

ARTICLE 1

ACCOUNTING TERMS

1.1. Certain Defined Terms. As used in this Agreement, the following terms shall
have the following meanings (such meanings to be equally applicable to both the
singular and plural forms of the terms defined):

“2036 Senior Subordinated Notes Documents” means that certain Indenture dated as
of December 4, 2006 among AGCO and Union Bank of California, N.A., as trustee,
relating to AGCO’s 1.25% Convertible Senior Subordinated Notes due 2036,
together with each such note issued in connection therewith.



--------------------------------------------------------------------------------

“Acquired Business” means Target and each of Target’s Subsidiaries.

“Acquisition” means the acquisition on the Agreement Date of Target and its
Subsidiaries by AGCO and the merger of Merger Sub into Target, as more fully
described in the Acquisition Agreement.

“Acquisition Agreement” means that certain Agreement and Plan of Merger dated as
of September 30, 2011 among AGCO, Merger Sub, Target and the “Stockholder
Representative” named therein, as amended by that certain Amended and Restated
Agreement and Plan of Merger dated as of November 30, 2011 among AGCO and Merger
Sub, Target and the “Stockholder Representative” named therein.

“Acquisition Documents” means the Acquisition Agreement and all annexes,
exhibits and schedules thereto.

“Additional Lender” has the meaning specified in Section 2.14(d).

“Adjusted Unused Revolving Loan Commitment” means, with respect to any Lender at
any date of determination, (a) such Lender’s Revolving Loan Commitment at such
time, minus (b) the Equivalent Amount in U.S. Dollars as of such date of (c) the
aggregate principal amount of all Revolving Loans made by such Lender and
outstanding on such date (excluding, for the avoidance of doubt, any Swing Line
Loans then outstanding), plus (d) such Lender’s Pro Rata Share of (x) the
aggregate Available Amount of all Letters of Credit issued for the account of
any Borrower and outstanding on such date, plus (y) the aggregate principal
amount of all Letter of Credit Advances outstanding on such date in respect of
Letters of Credit issued for the account of any Borrower.

“Administrative Agent” means Rabobank in its capacity as administrative agent
for the Lenders under this Agreement and the other Loan Documents and its
successors in such capacity.

“Administrative Agent’s Account” means:

(a) for U.S. Dollars, the account of the Administrative Agent with JPMorgan
Chase Bank N.A., ABA # 021000021, For the Account of: Rabobank, New York Branch,
Account No. 400-212307, For Further Credit to: AGCO Corporation, Reference: Loan
Synd./ 80900, Attention: Loan Syndications/Sui Price;

(b) for Sterling, the account of the Administrative Agent maintained with HSBC
London, Swift # MIDLGB22, For the Account of: Rabobank, London (RABOGB2L),
Account No. SORT Code: 405091, For Further Credit to: Rabobank, New York Branch,
Account No. 1429957021, Reference AGCO Corporation;

(c) for Euros, the account of the Administrative Agent maintained with
Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank Nederland”,
Utrecht Branch, The Netherlands, Swift # RABONL2U, For the Account of: Rabobank,
New York Branch (RABOUS33), Account No. 390817333, Reference: AGCO Corporation;
or

 

2



--------------------------------------------------------------------------------

(d) for Canadian Dollars, the account of the Administrative Agent maintained
with Canadian Imperial Bank of Commerce, ABA # CIBCCATT, For the Account of:
Rabobank, New York Branch (RABOUS33), Account No. 1482610, Reference: AGCO
Corporation.

“Administrative Questionnaire” means an Administrative Questionnaire delivered
by each Lender in a form supplied by Administrative Agent.

“Affected Lender” has the meaning specified in Section 10.5.

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director, officer or partner of such Person. For purposes of this
definition, the term “control” (including the terms “controlling,” “controlled
by” and “under common control with”) of a Person means the power, directly or
indirectly, to direct or cause the direction of the management and policies of
such Person, whether through the ownership of Equity Interests, by contract or
otherwise.

“AGCO” has the meaning specified in the introductory paragraph of this
Agreement.

“AGCO BV” has the meaning specified in the introductory paragraph of this
Agreement.

“AGCO UK” has the meaning specified in the introductory paragraph of this
Agreement.

“Agreed Alternative Currency” means any currency (except U.S. Dollars, Sterling,
Canadian Dollars and Euros) provided (a) AGCO requests, by notice to the
Administrative Agent, that such currency be included as an Agreed Alternative
Currency for purposes of this Agreement, (b) such currency is freely
transferable and is freely convertible into U.S. Dollars in the London foreign
exchange market, (c) deposits in such currency are customarily offered to banks
in the London interbank market and (d) every Lender, by notice to the
Administrative Agent, approves the inclusion of such currency as an additional
Agreed Alternative Currency for purposes hereof. The Lender’s approval of any
currency as an Agreed Alternative Currency may be limited to a specified maximum
U.S. Dollar Equivalent Amount or a specified period of time or both.

“Agreement” means this Credit Agreement, as modified, supplemented, amended,
restated (including any amendment and restatement hereof), extended or renewed
from time to time.

“Agreement Date” means the date on which the conditions set forth in Sections
3.1 and 3.2 are satisfied (or waived in accordance with this Agreement).

“Anti-Terrorism Laws” means, collectively, any law, regulation or order relating
to terrorism, national security, U.S. embargoes or other sanctions, or money
laundering, including, without limitation, the International Emergency Economic
Powers Act (50 U.S.C. § 1701 et seq.), the Trading with the Enemy Act (50 U.S.C.
§ 5 et seq.), the International Security Development and Cooperation Act (22
U.S.C. § 2349aa-9 et seq.), Executive Order No. 13224,

 

3



--------------------------------------------------------------------------------

and the USA Patriot Act, and any rules and regulations promulgated pursuant to
or under the authority of any of the foregoing (including, without limitation,
the rules and regulations promulgated or administered by OFAC).

“Applicable Accounting Standards” means, as of the date of this Agreement, GAAP;
provided, however, that AGCO may, upon not less than sixty (60) days prior
written notice to the Administrative Agent, change to IFRS; provided, however,
(a) such notice of its change to IFRS shall be accompanied by a description in
reasonable detail of any material variation between the application of
accounting principles under GAAP and the application of accounting principles
under IFRS in calculating the financial covenants under Section 6.10 hereof and
the reasonable estimates of the difference between such calculations arising as
a consequence thereof, and (b) if such change is deemed by the Administrative
Agent to be material or detrimental to the Lenders, such change shall not be
effective for purposes of calculating the financial covenants hereunder until
AGCO and the Required Lenders have agreed upon amendments to the financial
covenants contained herein to reflect any change in such basis.

“Applicable Law” means, in respect of any Person, all provisions of
constitutions, treaties, laws, statutes, rules, regulations, guidelines, permits
and orders of a Governmental Authority applicable to such Person, and all orders
and decrees of all courts and arbitrators in proceedings or actions to which the
Person in question is a party or by which it is bound.

“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan denominated in U.S.
Dollars and such Lender’s LIBOR Lending Office for LIBO Rate Loans or Loans
denominated in any Offshore Currency.

“Applicable Margin” means, as of any date of determination, the per annum
interest rate margin from time to time in effect and payable, set forth below:

 

Level

  

Net Leverage Ratio

   Applicable
Margin for LIBO
Rate Loans and
for Base Rate
Loans in
Offshore
Currencies     Applicable
Margin for
Base Rate
Loans in U.S.
Dollars     Applicable
Margin for
Unused Fee  

Level I

   Greater than or equal to 2.00 to 1.00      2.00 %      0.50 %      0.35 % 

Level II

  

Greater than or equal

to 1.50 to 1.00 but less than 2.00 to 1.00

     1.75 %      0.25 %      0.30 % 

Level III

   Greater than or equal to 1.00 to 1.00 but less than 1.50 to 1.00      1.50 % 
    0.00 %      0.25 % 

 

4



--------------------------------------------------------------------------------

Level

  

Net Leverage Ratio

   Applicable
Margin for LIBO
Rate Loans and
for Base Rate
Loans in
Offshore
Currencies     Applicable
Margin for
Base Rate
Loans in U.S.
Dollars     Applicable
Margin for
Unused Fee  

Level IV

   Greater than or equal to 0.50 to 1.00 but less than 1.00 to 1.00      1.25 % 
    0.00 %      0.20 % 

Level V

   Less than 0.50 to 1.00      1.00 %      0.00 %      0.15 % 

; provided, however, if, as of any date of determination and subject to
Section 1.3, AGCO’s corporate family rating (as updated to give effect to the
Transactions) from (1) either S&P or Moody’s is not “BBB-” or “Baa3”,
respectively, or better, the Applicable Margin for both the Base Rate Loans and
the LIBO Rate Loans shall be increased by 0.25% from the applicable amount shown
in the table above and the Applicable Margin for the Unused Fee shall be
increased by 0.05% from the applicable amount shown in the table above, and
(2) both S&P and Moody’s is not “BBB-” and “Baa3”, respectively, or better, the
Applicable Margin for both the Base Rate Loans and the LIBO Rate Loans shall be
determined without reference to Level V above and, if the Net Leverage Ratio at
such determination date is less than 0.50 to 1.00, the Applicable Margin shall
instead be at Level IV for such period. The Applicable Margin for each Loan and
the Unused Fee shall be determined by reference to the Net Leverage Ratio in
effect from time to time at the end of each Fiscal Quarter based on the
financial statements for the most recently ended Fiscal Quarter and the three
immediately preceding completed Fiscal Quarters; provided, however, that (x) no
change in the Applicable Margin shall be effective until three (3) Business Days
after the date on which the Administrative Agent receives financial statements
pursuant to Sections 5.1(a) and (b), as the case may be, and a certificate of an
Authorized Financial Officer of AGCO demonstrating such ratio, attaching thereto
a schedule in form reasonably satisfactory to the Administrative Agent of the
computations used by AGCO in determining such Net Leverage Ratio, (y) the
Applicable Margin shall be at Level III as set forth in the table above from the
Agreement Date through and including the third Business Day after the
Administrative Agent receives the information required by clause (x) of this
proviso for the first Fiscal Quarter ending December 31, 2011, and (z) the
Applicable Margin shall be at Level I as set forth in the table above (i) if
AGCO has not submitted to the Administrative Agent the information described in
clause (x) of this proviso as and when required under Sections 5.1(a) and (b),
as the case may be, for so long as such information has not been received by the
Administrative Agent, and (ii) at the election of the Administrative Agent or
the Required Lenders, upon the occurrence and during the continuation of any
Event of Default (whether or not the Default Rate of interest shall then be in
effect). Anything contained herein to the contrary notwithstanding, in the event
that any financial statement or any financial compliance schedule or certificate
(a “Compliance Certificate”) required to be delivered pursuant to Section 5.1(c)
is shown to be inaccurate (regardless of whether this Agreement, or any Loans or
Commitments are

 

5



--------------------------------------------------------------------------------

in effect or outstanding when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin with respect to any Loans or the Unused Fee for any period (an
“Applicable Period”) than the Applicable Margin applied for such Applicable
Period, then the Borrowers shall immediately (a) deliver to the Administrative
Agent a corrected Compliance Certificate for such Applicable Period,
(b) determine the Applicable Margin with respect to such Loans and the Unused
Fee for such Applicable Period based upon the corrected Compliance Certificate,
and (c) pay to the Administrative Agent the accrued additional interest and the
Unused Fee owing as a result of such increased Applicable Margin for such
Applicable Period, which payment shall be promptly distributed to the Lenders.
Notwithstanding the foregoing, the Applicable Margin for any Incremental Term
Loan shall be the interest rate margin per annum governing such Tranche of
Incremental Term Loans as set forth in the related Notice of Incremental Term
Loan Borrowing, subject to Section 2.14 hereof. This provision shall not limit
the rights of the Administrative Agent and the Lenders with respect to
Section 2.5(c) and Article 7.

“Applicant Borrower” has the meaning specified in Section 2.13.

“Approved Fund” means any Person (other than a natural person) that is (or will
be) engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
that is administered or managed by (a) a Lender, (b) an Affiliate of a Lender or
(c) an entity or an Affiliate of an entity that administers or manages a Lender.

“Asset Disposition” means the disposition of any or all of the assets
(including, without limitation, the Equity Interests in a Subsidiary or any
ownership interest in a joint venture) of any Borrower or any Subsidiary whether
by sale, lease, transfer or otherwise.

“Assignment and Assumption” means an Assignment and Assumption entered into by a
Lender and an Eligible Assignee, accepted by the Administrative Agent, and in
accordance with Section 9.6 and in substantially the form of Exhibit A hereto.

“Authorized Financial Officer” of a Person means the Chief Financial Officer,
the Treasurer, the Assistant Treasurer, the Controller or such other senior
officer of such Person holding an equivalent position.

“Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).

“Bankruptcy Code” means the Bankruptcy Code in Title 11 of the United States
Code, and any other laws relating to the conservatorship, bankruptcy, assignment
for the benefit of creditors, moratorium, rearrangement, receivership,
insolvency, reorganization, or similar debtor relief laws in any other country
or jurisdiction (including, without limitation, the United Kingdom Insolvency
Act of 1986), as the same may now or hereafter be amended, and including any
successor bankruptcy, insolvency, receivership or similar debtor relief law now
or hereafter in effect.

 

6



--------------------------------------------------------------------------------

“Base Rate” means, at any time, (a) with respect to any Loans denominated in
Canadian Dollars, the Canadian Prime Rate, (b) with respect to the Offshore
Currency Loans (other than Loans denominated in Canadian Dollars), the Rabobank
Cost of Funds Rate, and (c) with respect to any Loans denominated in U.S.
Dollars, the highest of (i) the Prime Rate at such time, (ii) 1/2 of 1% in
excess of the Federal Funds Effective Rate at such time and (iii) the LIBO Rate
for a LIBO Rate Loan in U.S. Dollars with a one-month Interest Period commencing
at such time plus 1.0%. For the purposes of this definition, the LIBO Rate shall
be determined using the LIBO Rate as otherwise determined by Administrative
Agent in accordance with the definition of LIBO Rate, except that (x) if a given
day is a Business Day, such determination shall be made on such day (rather than
two Business Days prior to the commencement of an Interest Period) or (y) if a
given day is not a Business Day, the LIBO Rate for such day shall be the rate
determined by Administrative Agent pursuant to preceding clause (x) for the most
recent Business Day preceding such day. Any change in the Base Rate due to a
change in the Canadian Prime Rate, the Rabobank Cost of Funds Rate, the Prime
Rate, the Federal Funds Effective Rate or such LIBO Rate shall be effective as
of the opening of business on the day of such change in the Canadian Prime Rate,
the Rabobank Cost of Funds Rate, the Prime Rate, the Federal Funds Effective
Rate or such LIBO Rate, respectively.

“Base Rate Loan” means any Loan hereunder that bears interest based on the Base
Rate plus the Applicable Margin in effect from time to time with respect to the
Loans accruing at the Base Rate.

“Blocked Person” has the meaning specified in Section 4.1(u).

“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.

“Board of Directors” means (a) with respect to a corporation, the board of
directors of such corporation or a duly authorized committee of the board of
directors, (b) with respect to a partnership, the board of directors or similar
body of the general partner (or, if more than one general partner, the managing
general partner) of such partnership, and (c) with respect to a limited
liability company, any managing or other authorized committee of such limited
liability company or any board of directors or similar body of any managing
member.

“Borrower” and “Borrowers” means each of the Initial Borrowers and, if the
conditions of Section 2.13 are satisfied, any other Designated Borrower.

“Borrower’s Account” means the account of the Borrower requesting such a
Borrowing, as specified in such Borrower’s Notice of Borrowing.

“Borrowing” means (a) Loans of the same Class and Type made, converted or
continued on the same date and, in the case of LIBO Rate Loans, as to which a
single Interest Period is in effect, or (b) a Swing Line Loan.

“Borrowing Subsidiary” and “Borrowing Subsidiaries” means each of the Borrowers
other than AGCO.

 

7



--------------------------------------------------------------------------------

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Atlanta, Georgia are authorized or
required by law to remain closed; provided that, when used in connection with a
LIBO Rate Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in U.S. Dollars or the relevant Offshore
Currency in the London interbank market or the principal financial center of
such Offshore Currency (and, in connection with a borrowing, drawing, payment,
reimbursement or rate selection denominated in Euros, the term “Business Day”
shall also exclude any day on which the TARGET System is not open for the
settlement of payments in Euros).

“Canadian Dollars” and “Cdn. $” each means the lawful currency of Canada.

“Canadian Prime Rate” means, at any time, the greater of (a) the per annum rate
of interest designated from time to time by Rabobank Canada to be its reference
rate then in effect on such day for determining interest rates on Canadian
Dollar denominated commercial loans made by it in Canada, and (b) one percent
(1%) plus the one (1) month CDOR Rate from time to time (and in effect on such
day) as advised by the Administrative Agent to the Canadian Borrower from time
to time pursuant hereto, with any change in the rate of interest resulting from
a change in the Canadian Prime Rate to be effective as of the opening of
business of Rabobank Canada on the day of such change; provided, however, that
the Canadian Prime Rate is a reference rate and does not necessarily represent
the lowest or best rate charged to customers and that Rabobank Canada may make
loans to others at a rate of interest at, above or below the Canadian Prime
Rate.

“Canadian Reference Banks” means three major chartered banks named on Schedule 1
to the Bank Act (Canada), in each case chosen by Administrative Agent in its
sole discretion.

“Capitalized Leases” means all leases that have been or should be, in accordance
with Applicable Accounting Standards, recorded as capitalized leases on a
balance sheet of the lessee, excluding operating leases.

“Cash Collateralize” means, to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of one or more of the Issuing Banks or
Lenders, as collateral for L/C Obligations or obligations of Lenders to fund
participations in respect of L/C Obligations, cash or deposit account balances
or, if the Administrative Agent and each applicable Issuing Bank shall agree in
their sole discretion, other credit support, in each case pursuant to
documentation in form and substance satisfactory to the Administrative Agent and
each applicable Issuing Bank. “Cash Collateral” shall have a meaning correlative
to the foregoing and shall include the proceeds of such cash collateral and
other credit support.

“Cash Equivalents” means, for any Person, any of the following, to the extent
owned by such Person free and clear of all Liens, other than Permitted Liens and
having a maturity of not greater than one (1) year from the date of acquisition:
(a) readily marketable direct obligations of the government of the United States
or any agency or instrumentality thereof or obligations unconditionally
guaranteed by the full faith and credit of the government of the United States,
(b) readily marketable direct obligations denominated in U.S. Dollars of any
other sovereign government or any agency or instrumentality thereof which are
unconditionally guaranteed by the full faith and credit of such government and
which have a rating equivalent to at least

 

8



--------------------------------------------------------------------------------

“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P, (c) insured certificates of deposit of, time deposits,
or bankers’ acceptances with any commercial bank that issues (or the parent of
which issues) commercial paper rated as described in clause (d) below, is
organized under the laws of the United States or any state thereof or is a
foreign bank or branch or agency thereof acceptable to the Administrative Agent
and, in any case, has combined capital and surplus of at least U.S.
$1,000,000,000 (or the foreign currency equivalent thereof) or (d) commercial
paper issued by any corporation organized under the laws of any state of the
United States or any commercial bank organized under the laws of the United
States or any state thereof or any foreign bank, in each case rated at least
“Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the then
equivalent grade) by S&P.

“CDOR Rate means the per annum rate determined pursuant to clause (d) of the
definition of LIBO Rate set forth herein.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” means at any time, the occurrence of any of the following:
(a) any Person or two or more Persons (including any “group” as that term is
used in Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934)
acting in concert shall have acquired beneficial ownership (within the meaning
of Rule 13d-3 of the Securities and Exchange Commission under the Securities
Exchange Act of 1934), directly or indirectly, of voting Equity Interests in
AGCO (or other securities convertible into such voting Equity Interests)
representing thirty-five percent (35%) or more of the combined voting power of
all voting Equity Interests in AGCO; or (b) a majority of the members of the
Board of Directors of AGCO shall cease to be composed of individuals (i) who
were members of that Board of Directors of AGCO on the Agreement Date or
(ii) whose election to the Board of Directors of AGCO, or whose nomination for
election by AGCO’s stockholders, was approved by a vote of at least two-thirds
of the members of the Board of Directors of AGCO who were either directors on
the Agreement Date or whose election or nomination for election was previously
so approved; or (c) any “Change of Control”, as defined in any of the
Subordinated Debt Documents shall occur.

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Initial Term
Loans, Incremental Term Loans, or Swing Line Loans and, when used in reference
to any Commitment, refers to whether such Commitment is a Revolving Loan
Commitment or Term Loan Commitment.

 

9



--------------------------------------------------------------------------------

“Commitment” means a Revolving Loan Commitment, Term Loan Commitment, or any
combination thereof (as the context requires).

“Communications” has the meaning specified in Section 9.2(a).

“Computation Date” means the date on which the Equivalent Amount of any Offshore
Currency Loan is determined.

“Consolidated” refers to the consolidation of accounts in accordance with
Applicable Accounting Standards, except that, in the case of AGCO,
notwithstanding Applicable Accounting Standards, “Consolidated” shall refer to
the consolidation of accounts of AGCO and its Subsidiaries, with any Finance
Company being accounted for on an equity basis of accounting.

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, plus (a) without duplication and to the extent reflected as a charge in
the statement of such Consolidated Net Income for such period, the sum of
(i) Consolidated Net Interest Expense for such period, (ii) amounts in respect
of taxes imposed on or measured by income or excess profits (other than income
taxes (either positive or negative) attributable to extraordinary and
non-recurring gains or losses on sales of assets, to the extent such gains or
losses are not included in the definition of Consolidated Net Income),
(iii) depreciation and amortization expense, (iv) extraordinary or non-recurring
cash expenses, and (v) all other non-cash items reducing Consolidated Net Income
(other than items that will require cash payments and for which an accrual or
reserve is, or is required by Applicable Accounting Standards to be, made),
minus (b) all non-cash items or extraordinary or non-recurring gains increasing
Consolidated Net Income for such period, all as determined in accordance with
Applicable Accounting Standards; provided, however, in determining Consolidated
EBITDA for any period prior to the Agreement Date, the Acquired Business shall
be treated as having been acquired on the first day of such period, and the
Consolidated EBITDA for AGCO and its Subsidiaries (including the Acquired
Business) for such periods shall be deemed to be the amount designated for such
periods set forth on Schedule C hereto, respectively.

“Consolidated Interest Expense” means, for any period, the interest expense of
AGCO and its Subsidiaries calculated on a consolidated basis for such period
with respect to all outstanding Indebtedness of AGCO and its Subsidiaries
allocable to such period in accordance with Applicable Accounting Standards
(including, without limitation, interest expense under Capitalized Leases that
is treated as interest in accordance with Applicable Accounting Standards, all
commissions, discounts and other fees and charges owed with respect to letters
of credit and bankers acceptance financing and net costs under all interest rate
swap agreements, interest rate cap agreements, interest rate collar agreements
and interest rate insurance to the extent such net costs are allocable to such
period in accordance with Applicable Accounting Standards); provided, however,
in determining Consolidated Interest Expense for any period prior to the
Agreement Date, the Acquired Business shall be treated as having been acquired
on the first day of such period, and the Consolidated Interest Expense for AGCO
and its Subsidiaries (including the Acquired Business) for such periods shall be
deemed to be the amount designated for such periods set forth on Schedule C
hereto, respectively.

 

10



--------------------------------------------------------------------------------

“Consolidated Interest Income” means, for any period, the sum of all amounts
that would be included, for purposes of determining Consolidated Net Income, as
income of AGCO and its Subsidiaries for such period in respect of interest
payments by third parties to AGCO and its Subsidiaries.

“Consolidated Net Income” means, for any period, the net income (or deficit) of
AGCO and its Subsidiaries for such period (taken as a cumulative whole), after
deducting all operating expenses, provisions for all taxes and reserves
(including reserves for deferred income taxes) and all other proper deductions,
after eliminating all intercompany transactions and after deducting portions of
income properly attributable to minority interests, if any, in the stock and
surplus of Subsidiaries, provided that there shall be excluded for purposes of
calculating Consolidated Net Income: (a) the income (or deficit) of any Person
(other than a Subsidiary) in which AGCO or any Subsidiary has an ownership
interest, except to the extent that any such income has been actually received
by AGCO or such Subsidiary in the form of cash dividends or similar
distributions; (b) the undistributed earnings of any Subsidiary to the extent
that the declaration or payment of dividends or similar distributions by such
Subsidiary is not at the time permitted by the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to such Subsidiary; (c) any aggregate net gain or
aggregate net loss during such period arising from the sale, exchange or other
disposition of capital assets (such term to include all fixed assets, whether
tangible or intangible, all Inventory sold in conjunction with the disposition
of fixed assets, and all securities); (d) any write-up of any asset, or any
write-down of any asset other than Receivables or Inventory; (e) any net gain
from the collection of the proceeds of life insurance policies; (f) any gain or
loss arising from the acquisition of any securities, or the extinguishment,
under Applicable Accounting Standards, of any Indebtedness, of AGCO or any
Subsidiary; and (g) any net income or gain or any net loss during such period
from any change in accounting, from any discontinued operations or the
disposition thereof, from any extraordinary events or from any prior period
adjustments.

“Consolidated Net Interest Expense” means, for any period, (a) Consolidated
Interest Expense for such period, minus (b) Consolidated Interest Income for
such period.

“Consolidated Net Tangible Assets” means the total assets of AGCO and its
Subsidiaries on a Consolidated basis after deducting therefrom (a) all current
liabilities (except for indebtedness payable by its terms more than one year
from the date of incurrence thereof or renewable or extendible at the option of
the obligor for a period ending more than one year after such date of
incurrence) and (b) all goodwill, trade names, trademarks, franchises, patents,
unamortized debt discount and expense, organization and developmental expenses
and other like segregated intangibles, all as computed in accordance with
Applicable Accounting Standards; provided, that any items constituting deferred
income taxes, deferred investment tax credit or other similar items shall not be
taken into account as a liability or as a deduction from or adjustment to total
assets.

 

11



--------------------------------------------------------------------------------

“Continuation”, “Continue” and “Continued” each refer to a continuation of a
LIBO Rate Loan at the end of its Interest Period into a LIBO Rate Loan with a
new Interest Period pursuant to Section 2.7.

“Conversion”, “Convert” and “Converted” each refer to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.7.

“Currency Exchange Excess” has the meaning specified in Section 2.4(b).

“Default” means any of the events specified in Section 7.1 regardless of whether
there shall have occurred any passage of time or giving of notice (or both) that
would be necessary in order to constitute such event an Event of Default.

“Defaulting Lender” means, subject to Section 2.11(f), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Borrowers in writing that such failure
is the result of such Lender’s good faith reasonable determination that one or
more conditions precedent to funding (each of which conditions precedent,
together with any applicable default, shall be specifically identified in such
writing) has not been satisfied, or (ii) pay to the Administrative Agent, any
Issuing Bank, the Swing Line Bank or any other Lender any other amount required
to be paid by it hereunder (including in respect of its participation in Letters
of Credit or Swing Line Loans) within two Business Days of the date when due,
(b) has notified the Borrowers, the Administrative Agent, any Issuing Bank or
the Swing Line Bank in writing that it does not intend to comply with its
funding obligations hereunder, or has made a public statement to that effect
(unless such writing or public statement relates to such Lender’s obligation to
fund a Loan hereunder and states that such position is based on such Lender’s
good faith reasonable determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), or (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrowers, to confirm in writing to the Administrative Agent and
the Borrowers that it will comply with its prospective funding obligations
hereunder (provided that such Lender shall cease to be a Defaulting Lender
pursuant to this clause (c) upon receipt of such written confirmation by the
Administrative Agent and the Borrowers). Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses
(a) through (c) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.11(f)) upon delivery of written notice of such determination to AGCO,
each Issuing Bank, the Swing Line Bank and each Lender.

“Default Rate” means a simple per annum interest rate equal to, (a) with respect
to outstanding principal, the sum of (i) the Base Rate or the LIBO Rate, as
applicable, plus (ii) the highest Applicable Margin, plus (iii) two percent
(2%), and (b) with respect to all other Obligations, the sum of (i) the Base
Rate, plus (ii) the highest Applicable Margin, plus (iii) two percent (2%).

“Designated Borrower” has the meaning specified in Section 2.13.

 

12



--------------------------------------------------------------------------------

“Designated Borrower Notice” has the meaning specified in Section 2.13.

“Designated Borrower Request and Assumption Agreement” has the meaning specified
in Section 2.13.

“Domestic Borrower” means AGCO and any other Borrower that is a Domestic
Subsidiary.

“Domestic Lending Office” means, with respect to any Lender, its office located
at its address set forth in its Administrative Questionnaire (or identified in
its Administrative Questionnaire as its Domestic Lending Office), or such other
office of such Lender as such Lender may from time to time specify to AGCO and
the Administrative Agent.

“Domestic Subsidiary” means a Subsidiary of AGCO that is organized or formed
under the laws of the United States or any jurisdiction thereof.

“Eligible Assignee” means any Person other than (a) any Borrower or any
Affiliate or Subsidiary of a Borrower, or (b) any Impacted Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (b).

“EMU Legislation” means the legislative measures of the European Council for the
introduction of, changeover to or operation of a single or unified European
currency.

“Environmental Action” means any administrative, regulatory, or judicial action,
suit, demand, demand letter, claim, notice of non-compliance or violation,
investigation, proceeding, consent order or consent agreement relating in any
way to any Environmental Law (including any permit, approval, license, or other
authorization required under any Environmental Law) including, without
limitation (a) any claim by any governmental or regulatory authority for
enforcement, cleanup, removal, response, remedial or other actions or damages
pursuant to any Environmental Law, and (b) any claim by any third party seeking
damages, contribution, indemnification, cost recovery, compensation or
injunctive relief resulting from Hazardous Materials or arising from alleged
injury or threat of injury to the environment or, to public health and welfare
in respect of Hazardous Materials.

“Environmental Law” means, with respect to any property or Person, any federal,
state, provincial, local or foreign law, rule, regulation, order, writ,
judgment, injunction, decree, determination or award applicable to such property
or Person relating to the environment, public health and welfare in respect of
Hazardous Materials, including, without limitation, to the extent applicable to
such property or Person, CERCLA, the Resource Conservation and Recovery Act, the
Hazardous Materials Transportation Act, the Clean Water Act, the Toxic
Substances Control Act, the Clean Air Act, the Safe Drinking Water Act, the
Atomic Energy Act, the Federal Insecticide, Fungicide and Rodenticide Act and
the Occupational Safety and Health Act, as any of the foregoing may be from time
to time amended, supplemented or otherwise modified.

“Equity Interests” means shares of the capital stock (including common and
preferred shares), partnership interests, membership interest in a limited
liability company, beneficial interests in a trust or other equity interests in
a Person.

 

13



--------------------------------------------------------------------------------

“Equity Issuance” means any issuance or sale by AGCO or any of the Subsidiaries
on or after the Agreement Date of: (a) any of its Equity Interests; or (b) any
Equity Rights (other than any warrants or options issued to directors, officers
or employees of AGCO or any of the Subsidiaries pursuant to employee benefit
plans established in the ordinary course of business and any Equity Interests in
AGCO or its Subsidiary issued upon the exercise of such warrants or options);
provided that Equity Issuance shall not include any such issuance or sale by any
Subsidiary of AGCO to AGCO or any Wholly Owned Subsidiary of AGCO.

“Equity Rights” means, with respect to any Person, any subscriptions, options,
warrants, commitments, preemptive rights or agreements of any kind (including
any shareholders’ or voting trust agreements) for the issuance, sale,
registration or voting of, or securities convertible into, any additional Equity
Interests in such Person.

“Equivalent Amount” means (a) whenever this Agreement requires or permits a
determination on any date of the equivalent in U.S. Dollars of an amount
expressed in an Offshore Currency, the equivalent amount in U.S. Dollars of such
amount expressed in an Offshore Currency as determined by the Administrative
Agent on such date on the basis of the Spot Rate for the purchase of U.S.
Dollars with such Offshore Currency on the relevant Computation Date provided
for hereunder; or (b) whenever this Agreement requires or permits a
determination on any date of the equivalent amount in an Offshore Currency of
such amount expressed in U.S. Dollars, the equivalent amount in such Offshore
Currency of such amount expressed in U.S. Dollars as determined by the
Administrative Agent on such date on the basis of the Spot Rate for the purchase
of such Offshore Currency with U.S. Dollars on the relevant Computation Date
provided for hereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
supplemented or otherwise modified from time to time, and the regulations
promulgated and rulings issued thereunder.

“ERISA Affiliate” of any Person means any other Person that for purposes of
Title IV of ERISA is a member of such Person’s controlled group, or under common
control with such Person, within the meaning of Section 414 of the Internal
Revenue Code.

“ERISA Event” with respect to any Person means:

(a) either (i) the occurrence of a reportable event, within the meaning of
Section 4043 of ERISA, with respect to any Plan for which such Person or any of
its ERISA Affiliates is the plan administrator or the contributing sponsor, as
defined in Section 4001(a)(13) of ERISA unless the thirty (30)-day notice
requirement with respect to such event has been waived by the PBGC, or (ii) the
requirements of subsection (b) of Section 4043 of ERISA (without regard to
subsection (2) of such Section) are met with respect to a contributing sponsor,
as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event described in
paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA is
reasonably expected to occur with respect to such Plan within the following
thirty (30) days;

(b) the provision by the administrator of any Plan of such Person or any of its
ERISA Affiliates of a notice of intent to terminate such Plan, pursuant to
Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA);

 

14



--------------------------------------------------------------------------------

(c) the cessation of operations at a facility of such Person or any of its ERISA
Affiliates in the circumstances described in Section 4062(e) of ERISA;

(d) the withdrawal by such Person or any of its ERISA Affiliates from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA;

(e) the failure by such Person or any of its ERISA Affiliates to make a payment
to a Plan required under Section 303(k) of ERISA or Internal Revenue Code
Section 430(k);

(g) a Plan subject to Title IV or ERISA is in “at risk status” within the
meaning of Internal Revenue Code Section 430(i), or a Multiemployer Plan is in
“endangered status” or “critical status” within the meaning of Internal Revenue
Code Section 432(b); or

(h) the institution by the PBGC of proceedings to terminate a Plan of such
Person or any of its ERISA Affiliates, pursuant to Section 4042 of ERISA, or the
occurrence of any event or condition described in Section 4042 of ERISA that
could constitute grounds for the termination of, or the appointment of a trustee
to administer, such Plan.

“European Term Loan Credit Agreement” means that certain Credit Agreement dated
May 2, 2011, by and among, AGCO International GmbH, as borrower, AGCO and
Rabobank, as a lender and as administrative agent for the lenders.

“Euros” and the designation “€” each mean the lawful currency of the
“participating member states” (as described in the EMU Legislation) introduced
in accordance with the EMU Legislation.

“Event of Default” has the meaning specified in Section 7.1.

“Excluded Taxes” means, any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
and franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a
result of such Recipient being organized under the laws of, or having its
principal office or, in the case of any Lender, its Applicable Lending Office
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof) or (ii) that are Other Connection Taxes, (b) in the case of a Lender,
U.S. federal withholding Taxes imposed on amounts payable to or for the account
of such Lender with respect to an applicable interest in a Loan or Commitment
pursuant to a law in effect on the date on which (x) such Lender acquires such
interest in the Loan or Commitment (other than pursuant to an assignment request
by the Borrower under Section 10.5) or (y) such Lender changes its Applicable
Lending Office, except in each case to the extent that, pursuant to
Section 10.4, amounts with respect to such Taxes were payable either to such
Lender's assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Applicable Lending Office,
(c) Taxes attributable to such Recipient’s failure to comply with
Section 10.4(e), (d) any U.S. federal withholding Taxes imposed under FATCA.

 

15



--------------------------------------------------------------------------------

“Executive Order No. 13224” means Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

“Existing Credit Agreement” has the meaning specified in the recitals hereto.

“Existing L/Cs” has the meaning specified in Section 2.10(a).

“Existing Subsidiaries” means the Subsidiaries of AGCO as of the Agreement Date
excluding the Target and the Acquired Business.

“Farm Credit Bank” means a lending institution organized and existing pursuant
to the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof.

“Federal Funds Effective Rate” means, for any day, the weighted average of the
rates on overnight federal funds transactions with members of the Federal
Reserve System arranged by federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for such day for such transactions received by Administrative Agent
from three federal funds brokers of recognized standing selected by it.

“Fee Letter” means that certain fee letter dated as of the date hereof executed
by AGCO and the other Borrowers and addressed to the Administrative Agent.

“Finance Company” means any of AGCO Finance LLC, AGCO Finance Canada, Ltd.,
Agricredit Ltd., Agricredit Ltd. Ireland, Agricredit S.N.C., Agricredit GmbH,
Agricredit do Brasil, Ltda. and any other Person (a) not a Subsidiary of AGCO,
(b) in whom AGCO or its Subsidiaries holds an Investment, and (c) which is
engaged primarily in the business of providing retail financing to purchasers of
agricultural equipment.

“Fiscal Quarter” means each three (3) month period beginning on the first day of
each of the following months: January, April, July and October.

“Fiscal Year” means a year commencing on January 1 and ending on December 31.

“Foreign Government Scheme or Arrangement” has the meaning specified in
Section 4.1(l).

“Foreign Plan” has the meaning specified in Section 4.1(l).

 

16



--------------------------------------------------------------------------------

“Foreign Subsidiary” means a Subsidiary of AGCO not organized under the laws of
the United States or any jurisdiction thereof.

“Fronting Exposure” means, at any time any Revolving Loan Lender is an Impacted
Lender, (a) with respect to any Issuing Bank, such Impacted Lender’s Pro Rata
Share of the outstanding L/C Obligations with respect to Letters of Credit
issued by such Issuing Bank other than L/C Obligations as to which such Impacted
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof, and (b) with respect to the
Swing Line Bank, such Impacted Lender’s Pro Rata Share of outstanding Swing Line
Loans made by the Swing Line Bank other than Swing Line Loans as to which such
Impacted Lender’s participation obligation has been reallocated to other
Lenders.

“Funded Debt” means without double-counting, with respect to AGCO on a
Consolidated basis, as of any date of determination, all obligations of the type
described in clauses (a) through (d) of the definition of “Indebtedness” set
forth in Article 1 and any Guaranty of any of the foregoing for which a demand
for payment has been received, and specifically including, without limitation,
the amount of Outstandings hereunder.

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time as set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accounts and the statements and pronouncements of the Financial
Accounting Standards Board which are applicable to the circumstances as of the
date of determination consistently applied.

“Governmental Authority” means the government of the United States of America or
any other nation or supra-national body, or of any political subdivision
thereof, whether state, provincial or local, and any agency, authority,
instrumentality, regulatory body, court, central bank or other entity exercising
executive, legislative, judicial, taxing, regulatory or administrative powers or
functions of or pertaining to government (including any supra-national bodies
such as the European Union or the European Central Bank).

“Guaranty” or “Guaranteed,” as applied to any Indebtedness, lease or other
obligations (each a “primary obligation”), means and includes (a) any guaranty,
direct or indirect, in any manner, of any part or all of such primary
obligation, and (b) any agreement, direct or indirect, contingent or otherwise,
the practical effect of which is to assure in any way the payment or performance
(or payment of damages in the event of non-performance) of any part or all of
such primary obligation, including, without limiting the foregoing, any
reimbursement obligations as to amounts drawn down by beneficiaries of
outstanding letters of credit, and any obligation of such Person (the “primary
obligor”), whether or not contingent, (i) to purchase any such primary
obligation or any property or asset constituting direct or indirect security
therefor, (ii) to advance or supply funds (1) for the purchase or payment of
such primary obligation or (2) to maintain working capital, equity capital or
the net worth, cash flow, solvency or other balance sheet or income statement
condition of any other Person, (c) to purchase property, assets, securities or
services primarily for the purpose of assuring the owner or holder of any
primary obligation of the ability of the primary obligor with respect to such
primary obligation to make payment thereof or (d) otherwise to assure or hold
harmless the owner or holder of such primary obligation against loss in respect
thereof; provided, however, “Guaranty” shall not include non-binding comfort
letters limited to corporate intent or policies.

 

17



--------------------------------------------------------------------------------

“Guarantors” means (a) each Domestic Subsidiary of AGCO that is a Material
Subsidiary on the Agreement Date and each of the other Persons listed under the
heading of “Guarantor” on Schedule G hereof, and (b) each other Person that
delivers a Guaranty Agreement at any time hereafter in compliance with Sections
2.13(a) or 5.12.

“Guaranty Agreements” means the guaranty agreements, guaranty and indemnity
deeds, and other similar agreements delivered on the Agreement Date by each of
the Persons listed under the heading of “Guarantor” on Schedule G hereto,
guaranteeing or providing an indemnity for the obligations described on Schedule
G hereto, and any other agreement delivered after the Agreement Date (including
by way of supplement or amendment to any guaranty or indemnity agreement) by any
Person providing an indemnity or guaranty of all or any part of the Obligations,
in each case as amended, supplemented or modified from time to time in
accordance with its terms.

“Hazardous Materials” means any pollutants, contaminants, toxic or hazardous
substances, materials, wastes, constituents, compounds, chemicals, natural or
manmade elements or forces (including, without limitation, petroleum or any
by-products or fractions thereof, any form of natural gas, lead, asbestos and
asbestos-containing materials building construction materials and debris,
polychlorinated biphenyls and polychlorinated biphenyls-containing equipment,
radon and other radioactive elements, ionizing radiation, electromagnetic field
radiation and other non-ionizing radiation, sonic forces and other natural
forces, infectious, carcinogenic, mutagenic, or etiologic agents, pesticides,
defoliants, explosives, flammables, corrosives and urea formaldehyde foam
insulation) that are regulated by, or may now or in the future form the basis of
liability under, any Environmental Laws.

“Hedging Obligations” means obligations under any agreement with respect to any
cap, swap, collar, forward, listed future or derivative transaction or option or
similar agreement involving, or settled by reference to, one or more interest
rates, currency exchange rates, or commodity prices, and designed to provide
protection against fluctuations in interest rates, currency exchange rates or
commodity prices, whether or not any such transaction is governed by or subject
to any master agreement.

“IFRS” means the International Financial Reporting Standards, as promulgated by
the International Accounting Standards Board.

“Impacted Lender” means a Defaulting Lender or a Lender that has, or has a
direct or indirect parent company that has, (a) become the subject of a
proceeding under any liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws, or (b) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Lender shall not be an Impacted Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent

 

18



--------------------------------------------------------------------------------

company thereof by a Governmental Authority so long as such ownership interest
does not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority)
to reject, repudiate, disavow or disaffirm any contracts or agreements made with
such Lender. Any determination by the Administrative Agent that a Lender is an
Impacted Lender under this definition shall be conclusive and binding absent
manifest error.

“Incremental Term Loan” has the meaning specified in Section 2.14(a).

“Incremental Term Loan Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Tranche made to a Borrower.

“Indebtedness” means, with respect to any Person on any date of determination
(without duplication): (a) the principal of and premium (if any) in respect of
(i) indebtedness of such Person for money borrowed and (ii) indebtedness
evidenced by notes, debentures, bonds or other similar instruments for the
payment of which such Person is responsible or liable; (b) all obligations under
Capitalized Leases of such Person; (c) all obligations of such Person issued or
assumed as the deferred purchase price of property or services, all conditional
sale obligations of such Person and all obligations of such Person under any
title retention agreement (excluding trade accounts payable and accrued
liabilities arising in the ordinary course of business but only if and so long
as such accounts are payable on trade terms customary in the industry); (d) all
obligations of such Person for the reimbursement of any obligor on any letter of
credit, banker’s acceptance or similar credit transaction (other than
obligations with respect to letters of credit securing obligations (other than
obligations described in (a) through (c) above) entered into in the ordinary
course of business of such Person to the extent such letters of credit are not
drawn upon or, if and to the extent drawn upon, such drawing is reimbursed no
later than the tenth Business Day following receipt by such Person of a demand
for reimbursement following payment on the letter of credit); (e) the amount of
all obligations of such Person with respect to the redemption, repayment or
other repurchase of the Equity Interests in such Person; (f) all obligations of
the type referred to in clauses (a) through (e) above of other Persons and all
dividends of other Persons for the payment of which, in either case, such Person
is responsible or liable, directly or indirectly, as obligor, guarantor or
otherwise, including by means of any Guaranty; and (g) all obligations of the
type referred to in clauses (a) through (f) above of other Persons secured by
any Lien on any property or asset of such Person (whether or not such obligation
is assumed by such Person), the amount of such obligation being deemed to be the
lesser of the value of such property or assets or the amount of the obligation
so secured. The amount of Indebtedness of any Person at any date shall be the
outstanding balance at such date of all unconditional obligations as described
above and the maximum liability, upon the occurrence of the contingency giving
rise to the obligation, of any contingent obligations as described above at such
date; provided, however, that Indebtedness under New Market Tax Credit
Transactions shall be calculated on a basis that is net of the principal amount
plus capitalized interest of any leverage loan made by AGCO or any of its
Subsidiaries in such New Market Tax Credit Transaction. For purposes of this
Agreement, Indebtedness, with respect to any Person as of any date, means the
actual amount of Indebtedness then outstanding with respect to which such Person
is then liable without deduction for any discount therefrom as may be reflected
on such Person’s financial statements to reflect the value of any warrants or
other equity securities that

 

19



--------------------------------------------------------------------------------

may be issued together with such Indebtedness. Notwithstanding the foregoing,
for all purposes other than the definition of “Permitted Liens” and Section 6.2
of this Agreement, Indebtedness shall not include (a) obligations incurred in
connection with Tax Incentive Transactions or (b) the factoring of Receivables
permitted hereunder, provided that the Receivables subject to such factoring
arrangement are not required under Applicable Accounting Standards to be
included on the Consolidated balance sheet of AGCO and its Subsidiaries.

“Indemnified Party” has the meaning specified in Section 9.4.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
(a), Other Taxes.

“Information Memorandum” means the Confidential Information Memorandum dated
October 2011 relating to AGCO and the Transactions.

“Initial Borrower” and “Initial Borrowers” have the respective meanings
specified in the introductory paragraph of this Agreement; provided that
immediately upon the merger of Target with Merger Sub, Target (as successor to
Merger Sub) shall become an “Initial Borrower” for all purposes under this
Agreement.

“Initial Lenders” means each of the banks, financial institutions and other
Persons signing this Agreement as a “Lender” on the Agreement Date.

“Initial Term Loan” has the meaning specified in Section 2.1(b).

“Initial Term Loan Repayment Percentage” means, with respect to any Fiscal
Quarter, the result, expressed as a percentage, obtained by dividing (a) the
principal amount of the Initial Term Loans required to be repaid during such
Fiscal Quarter under Section 2.4(c)(i), by (b) the outstanding principal amount
of the Initial Term Loans immediately prior to such principal payment.

“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.

“Interest Coverage Ratio” means, on any date of determination, the ratio of
(a) Consolidated EBITDA for the most recent Fiscal Quarter of AGCO for which
financial statements have been delivered to the Administrative Agent pursuant to
Sections 5.1(a) or (b) and for the three complete Fiscal Quarters of AGCO
immediately preceding such Fiscal Quarter to (b) Consolidated Interest Expense
for the most recent Fiscal Quarter of AGCO for which financial statements have
been delivered to the Administrative Agent pursuant to Sections 5.1(a) or
(b) and for the three complete Fiscal Quarters of AGCO immediately preceding
such Fiscal Quarter.

“Interest Period” means, for each LIBO Rate Loan comprising part of the same
Borrowing (or portion of the same Borrowing), the period commencing on the date
of such LIBO Rate Loan or the date of Conversion of any Base Rate Loan into such
LIBO Rate Loan, and ending on the last day of the period selected by any
Borrower pursuant to the provisions below

 

20



--------------------------------------------------------------------------------

and, thereafter, each subsequent period commencing on the last day of the
immediately preceding Interest Period and ending on the last day of the period
selected by the Borrower requesting a Borrowing pursuant to the provisions
below. The duration of each such Interest Period shall be one (1), two (2),
three (3) or six (6) months, as such Borrower may, upon notice received by the
Administrative Agent not later than 11:00 a.m. (New York City time) on the third
Business Day prior to the first day of such Interest Period, select; provided
that:

(a) if any Borrower fails to select the duration of any Interest Period for a
LIBO Rate Loan, the duration of such Interest Period shall be one month;

(b) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day; provided that, if such
extension would cause the last day of such Interest Period to occur in the next
following calendar month, the last day of such Interest Period shall occur on
the next preceding Business Day;

(c) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month; and

(d) such Borrower shall not select an Interest Period that ends after the
Maturity Date.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.

“Inventory” means, with respect to any Person, all “inventory” as that term is
defined in the Uniform Commercial Code, including, without limitation, all
goods, merchandise and other personal property owned and held for sale in the
ordinary course of its business, and all raw materials, work or goods in
process, materials and supplies of every nature which contribute to the finished
products of such Person.

“Investment” by any Person in any other Person means any direct or indirect
advance, loan (other than advances to wholesale or retail customers in the
ordinary course of business that are recorded as Receivables on the balance
sheet of such Person) or other extensions of credit (including by way of
Guaranty or similar arrangement) or capital contributions to (by means of any
transfer of cash or other property to others or any payment for property or
services for the account or use of others), or any purchase or acquisition of
Equity Interests, Indebtedness or other similar instruments issued by such
Person.

“IRS” means the United States Internal Revenue Service.

“Issuing Bank” means (a) Rabobank, in its capacity as an issuer of Letters of
Credit hereunder, and its successors in such capacity as provided in
Section 9.6, (b) any Lender that is an issuer of an Existing L/C, and (c) any
other Lender hereunder, which, at the request of AGCO, agrees and in such
Lender’s sole discretion, issues one or more Letters of Credit

 

21



--------------------------------------------------------------------------------

hereunder for the accounts of one or more of the Borrowers; provided that with
respect to each such Lender described in clauses (b) and (c) above, such Lender
shall be deemed to be an “Issuing Bank” hereunder for all purposes but solely
with respect to, the Letters of Credit issued by such Lender hereunder and the
L/C Obligations arising thereunder.

“L/C Cash Collateral Account” has the meaning specified in Section 7.3.

“L/C Related Documents” has the meaning specified in Section 2.10(d).

“L/C Obligations” any time, an amount equal to the sum of (a) the aggregate
principal Available Amount of all Letters of Credit denominated in U.S. Dollars
and the Equivalent Amount of the Available Amount of all Letters of Credit
denominated in Offshore Currencies, in either case outstanding on such date of
determination, and (b) the aggregate amount of all Letter of Credit Advances in
U.S. Dollars and the Equivalent Amount of all Letter of Credit Advances in
Offshore Currencies, in either case on outstanding on such date of determination
and that have not then been reimbursed pursuant to Section 2.10.

“Lenders” means each of the Initial Lenders, any Additional Lenders in
connection with an Incremental Term Loan, and any assignees of the Initial
Lenders or the Additional Lenders who hereafter become parties hereto pursuant
to and in accordance with Section 9.6, other than any such Person that ceases to
be a party hereto pursuant to an Assignment and Assumption; and “Lender” means
any one of the foregoing Lenders. Unless the context requires otherwise, the
term “Lenders” includes the Swing Line Bank.

“Letter of Credit” has the meaning specified in Section 2.10(a); provided,
however, no letter of credit issued by an Issuing Bank (other than a Person that
is also the Administrative Agent) shall be deemed a “Letter of Credit” for
purposes of this Agreement unless and until the Administrative Agent shall have
received written notice thereof from such Issuing Bank as required pursuant to
Section 2.10(b)(i).

“Letter of Credit Advance” means an advance made by an Issuing Bank pursuant to
Section 2.10(c).

“Letter of Credit Agreement” has the meaning specified in Section 2.10(b).

“Letter of Credit Commitment” means the obligation of Rabobank, in its capacity
as an issuer of Letters of Credit hereunder, and its successors in such capacity
as provided in Section 9.6, to issue Letters of Credit hereunder; provided such
obligations shall not exceed in the aggregate the amount of the Letter of Credit
Subfacility.

“Letter of Credit Subfacility” means the aggregate Available Amounts of Letters
of Credit the Issuing Banks may issue pursuant to Section 2.10(a), which shall
not exceed U.S. $50,000,000.

 

22



--------------------------------------------------------------------------------

“LIBO Rate” means, for any Interest Period for any LIBO Rate Loan comprising
part of the same Borrowing in any currency, an interest rate per annum:

(a) in the case of U.S. Dollars, equal to (i) the rate appearing on Bloomberg
L.P. (the “Service”) Page BBAM1/(Official BBA USD Dollar Libor Fixings) (or on
any successor or substitute page of the Service, or any successor to or
substitute for the Service, providing rate quotations comparable to those
currently provided on such page of the Service, as determined by Administrative
Agent from time to time for purposes of providing quotations of interest rates
applicable to U.S. Dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period, as the rate for U.S. Dollar deposits with
a maturity comparable to such Interest Period, multiplied by (ii) the Statutory
Reserve Rate;

(b) in the case of Sterling, equal to either (i) the rate per annum for deposits
in Sterling that appears on page 3750 of the Telerate Plus Service (or any other
page that may replace any such page on such service or is applicable to Sterling
in the judgment of the Administrative Agent), or (ii) if a rate cannot be
determined pursuant to clause (i) above, a rate per annum equal to the average
(rounded upwards, if necessary, to the next higher 1/16th of 1%) of the rate per
annum, as determined by the Administrative Agent in London, England, at which
deposits in Sterling are available to prime banks in the interbank market, in
either case at 11:00 a.m. (London time) two (2) Business Days before the first
day of such Interest Period and for a period equal to such Interest Period,

(c) in the case of Euros, equal to either (i) the rate per annum for deposits in
such currency that appears on Reuters Page EURIBOR-01 (or any successor page),
or (ii) if a rate cannot be determined pursuant to clause (i) above, a rate per
annum equal to the average (rounded upwards, if necessary, to the next higher
1/16th of 1%) of the rate per annum, as determined by the Administrative Agent
in London, England, at which deposits in Euros are available to prime banks in
the Euro-zone interbank market, in either case at 11:00 a.m. (Brussels time) two
(2) Business Days before the first day of such Interest Period and for a period
equal to such Interest Period;

(d) in the case of Canadian Dollars, either (i) the annual rate of discount or
interest which is the arithmetic average of the discount rates for bankers’
acceptances denominated in Canadian Dollars for such Interest Period and such
amount identified as such on the Reuters Screen CDOR Page at approximately 10:00
a.m. (Toronto time) on the day such Notice of Borrowing is delivered, or if such
day is not a Business Day, then on the immediately preceding Business Day (as
adjusted by the Administrative Agent after 10:00 a.m. (Toronto time) to reflect
any error in any posted rate or in the posted average annual rate), or (ii) if a
rate cannot be determined pursuant to clause (i) above, a rate per annum
calculated as the arithmetic average (rounded upwards, if necessary, to the next
higher 1/16th of 1%) of the discount rates for bankers’ acceptances denominated
in Canadian Dollars for such term and face amount of, and as quoted by, the
Canadian Reference Banks, as of 10:00 a.m. (Toronto time) on that day, or if
that day is not a Business Day, then on the immediately preceding Business Day;
and

(e) in the case of any other Agreed Alternative Currencies, equal to the
interest rate per annum as may be agreed to between the Borrowers and the
Revolving Loan Lenders from time to time.

 

23



--------------------------------------------------------------------------------

“LIBO Rate Loan” means a Loan denominated in U.S. Dollars or in an Offshore
Currency that bears interest at the LIBO Rate plus the Applicable Margin in
effect for Loans accruing interest at the LIBO Rate from time to time.

“LIBOR Lending Office” means, with respect to any Lender, such Lender’s office,
branch or affiliate located at its address set forth in its Administrative
Questionnaire (or identified in its Administrative Questionnaire as its “LIBOR
Lending Office”), or such other office, branch or affiliate of such Lender as
such Lender may from time to time specify to AGCO and the Administrative Agent;
provided that any Lender may from time to time by notice to AGCO and the
Administrative Agent designate separate LIBOR Lending Offices for its Loans in
different currencies, in which case all references herein to the LIBOR Lending
Office of such Lender shall be deemed to refer to any or all of such offices, as
the context may require.

“Lien” means, with respect to any property, any mortgage, lien, pledge,
assignment by way of security, charge, hypothec, security interest, title
retention agreement, levy, execution, seizure, attachment, garnishment, or other
encumbrance of any kind in respect of such property, whether or not choate,
vested, or perfected.

“Loan” or “Loans” means, as applicable, a Revolving Loan, Term Loan, a Swing
Line Loan or a Letter of Credit Advance.

“Loan Documents” means this Agreement, the Guaranty Agreements, all L/C Related
Documents, the Fee Letter, each Notice of Borrowing, each Notice of Issuance,
each Designated Borrower Request and Assumption Agreement, each Notice of
Incremental Term Loan Borrowing, and all other documents, instruments,
certificates, and agreements executed or delivered by AGCO or its Subsidiaries
in connection with or pursuant to this Agreement.

“Loan Parties” means the Borrowers and the Guarantors.

“Mandatory Cost Formulae” means, with respect to any period, the percentage rate
per annum determined in accordance with Schedule M.

“Margin Stock” has the meaning specified in Regulation U.

“Material Adverse Effect” means, as of any date of determination, a material
adverse effect on (a) the business, financial condition, assets, liabilities, or
operations of AGCO and its Subsidiaries, taken as a whole, (b) the material
rights and remedies of the Administrative Agent or any Lender under any Loan
Document, or (c) the ability AGCO and the other Loan Parties, taken as a whole,
to perform their payment obligations under the Loan Documents.

“Material Subsidiary” means, as of the Agreement Date, those direct and indirect
Subsidiaries of AGCO as indicated in Schedule 4.1(b) hereto, and thereafter, any
direct or indirect Subsidiary of AGCO that, as a result of any acquisition,
Investment, merger, reorganization, transfer of assets, or other change in
circumstances after the Agreement Date, meets any of the following conditions:

(a) AGCO’s and its other Subsidiaries’ proportionate share of the total assets,
in the aggregate (after intercompany eliminations), of such Subsidiary (and its
Subsidiaries) exceeds ten percent (10%) of the total assets of AGCO and its
Subsidiaries Consolidated as of the end of the most recently completed Fiscal
Quarter; or

 

24



--------------------------------------------------------------------------------

(b) AGCO’s and its other Subsidiaries’ equity in the income from continuing
operations, in the aggregate, before income taxes, extraordinary items and
cumulative effect of a change in accounting principles of such Subsidiary (and
its Subsidiaries) exceeds ten percent (10%) of such income of AGCO and its
Subsidiaries Consolidated for the most recently completed Fiscal Year.

“Maturity Date” means December 1, 2016.

“Merger Sub” has the meaning specified in the introductory paragraph of this
Agreement.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances, an amount equal to
105% of the Fronting Exposure of all Issuing Banks with respect to Letters of
Credit outstanding at such time, and (b) otherwise, an amount determined by the
Administrative Agent and the Issuing Banks in their sole discretion.

“Moody’s” means Moody’s Investors Service, Inc. and it successors.

“Multiemployer Plan” of any Person means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, that is subject to ERISA and to which such Person
or any of its ERISA Affiliates is making or accruing an obligation to make
contributions, or has within any of the preceding five (5) plan years made or
accrued an obligation to make contributions.

“Multiple Employer Plan” of any Person means a single employer plan, as defined
in Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is maintained
for employees of such Person or any of its ERISA Affiliates and at least one
Person other than such Person and its ERISA Affiliates or (b) was so maintained
and in respect of which such Person or any of its ERISA Affiliates could have
liability under Section 4064 or 4069 of ERISA in the event such plan has been or
were to be terminated.

“Net Cash Proceeds” means, with respect to any Asset Disposition or the sale or
issuance of any Indebtedness or Equity Interests, any securities convertible
into or exchangeable for Equity Interests or any warrants, rights or options to
acquire Equity Interests by any Person, the aggregate amount of cash received
from time to time by or on behalf of such Person in connection with such
transaction, after deducting therefrom only (a) reasonable and customary
brokerage commissions, underwriting fees and discounts, legal fees, finder’s
fees and other similar fees and commissions, (b) the amount of taxes payable in
connection with or as a result of such transaction, and (c) the principal amount
of, premium or penalty, if any, and interest on any Indebtedness (other than the
Loans) that is secured by a Lien on the assets in question, in each case to the
extent, but only to the extent, that the amounts so deducted are, at the time of
receipt of such cash, actually paid to a Person that is not an Affiliate and are
properly attributable to such transaction or to the asset that is the subject
thereof.

 

25



--------------------------------------------------------------------------------

“Net Leverage Ratio” means, at any date of determination, the ratio of (a) the
average of the amounts, calculated as of the last day of each Fiscal Quarter for
the four Fiscal Quarter period then ended, equal to (i) the principal amount of
Funded Debt outstanding as of the last day of such Fiscal Quarter minus (ii) the
total amount of Cash Equivalents on the Consolidated books of AGCO as of the
last day of such Fiscal Quarter, to (b) Consolidated EBITDA for the four Fiscal
Quarter period most recently ended for which financial statements have been
delivered to the Administrative Agent pursuant to Sections 5.1(a) and (b);
provided, however, in calculating the amounts under clause (a) above for any
period prior to the Agreement Date, the Acquired Business shall be treated as
having been acquired on the first day of such period, with Funded Debt and Cash
Equivalents, respectively, for AGCO and its Subsidiaries (including the Acquired
Business) for such periods deemed to be the amounts designated for such periods
set forth on Schedule C hereto, respectively.

“New Market Tax Credit Transactions” means a transaction using “new market tax
credits” provided by Section 45D of the Internal Revenue Code, in which (a) a
wholly-owned Domestic Subsidiary of AGCO receives two loans from a qualified
“community development entity” (the “NMTC Lender”) owned 99.99% by a third-party
tax credit investor (the “NMTC Investor”) consisting of (i) an “A Loan” which is
indirectly funded by a loan made by AGCO to the NMTC Investor (the “Leverage
Loan”) and (ii) a “B Loan” funded indirectly by a capital contribution from the
NMTC Investor’s parent, the proceeds of each of which are used to finance or
refinance the costs incurred by such Domestic Subsidiary in connection with the
expansion of certain manufacturing and warehouse facilities of such Domestic
Subsidiary, (b) such loans are secured by substantially all of the assets of
such Domestic Subsidiary, (c) payments on the A Loan and the B Loan are
sufficient to provide all debt service on the Leverage Loan, and (d) the
principal amount of the B Loan is expected to be forgiven at the end of the
seven-year “new markets tax credit” compliance period under the Internal Revenue
Code if the NMTC Investor exercises its put right requiring AGCO to buy its
ownership interest in the NMTC Lender for $1,000.

“Non-Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all affected Lenders in
accordance with the terms of Section 9.1 and (b) has been approved by the
Required Lenders.

“Non-Impacted Lender” means, at any time, each Lender that is not an Impacted
Lender at such time.

“Non-Material Domestic Subsidiary” means any Domestic Subsidiary that is not a
Material Subsidiary.

“Notice of Borrowing” has the meaning specified in Section 2.2(a).

“Notice of Incremental Term Loan Borrowing” has the meaning specified in
Section 2.14(a).

“Notice of Issuance” has the meaning specified in Section 2.10(b).

“Obligations” means, (a) all payment and performance obligations of the
Borrowers to the Lenders, the Issuing Banks, and the Administrative Agent under
this Agreement and the

 

26



--------------------------------------------------------------------------------

other Loan Documents (including all Revolving Loans, Term Loans, Swing Line
Loans and obligations under Letters of Credit and including any interest, fees
and expenses that, but for the provisions of the Bankruptcy Code, would have
accrued), as they may be amended from time to time, or as a result of making the
Loans or issuing the Letters of Credit, and (b) the obligation to pay an amount
equal to the amount of any and all damages which the Issuing Banks, the Lenders
and the Administrative Agent, or any of them, may suffer by reason of a breach
by any Loan Party of any obligation, covenant, or undertaking with respect to
this Agreement or any other Loan Document.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Offshore Currency” means (a) Sterling, Canadian Dollars and Euros, and (b) any
Agreed Alternative Currency.

“Offshore Currency Loan” means any Loan denominated in an Offshore Currency.

“Original Currency” has the meaning specified in Section 10.3.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Currency” has the meaning specified in Section 10.3.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, any Loan Document, except any such Taxes that are Other Connection
Taxes imposed with respect to an assignment (other than an assignment made
pursuant to Section 10.5).

“Outstandings” means, on any date of determination:

(a) the aggregate principal amount of all Swing Line Loans made to AGCO, plus
the aggregate outstanding principal amount of the Term Loans, plus the aggregate
principal amount of all Revolving Loans in U.S. Dollars and of the Equivalent
Amount in U.S. Dollars of all Revolving Loans in Offshore Currencies, in each
case outstanding on such date of determination; plus

(b) the L/C Obligations outstanding on such date of determination.

“Participant” has the meaning specified in Section 9.6(h).

“Participant Register” has the meaning specified in Section 9.6(i).

 

27



--------------------------------------------------------------------------------

“Participating Member State” means each state so described in any EMU
Legislation.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Permitted Liens” means:

(a) Liens incurred in the ordinary course of business which do not secure
Indebtedness or Hedging Obligations and which do not materially impair the value
of, or materially interfere with the use of, in the ordinary course of business
of AGCO and its Subsidiaries, the property affected and which do not,
individually or in the aggregate, have a materially adverse effect on the
business of AGCO or such Subsidiaries affected thereby individually or of AGCO
and its Subsidiaries on a Consolidated basis;

(b) Liens existing on the property of a Person immediately prior to it being
acquired by AGCO or any of its Subsidiaries, or any Lien existing on any
property acquired by AGCO or any of its Subsidiaries at the time such property
is so acquired; provided that (i) no such Lien shall secure Indebtedness or
Hedging Obligations, (ii) no such Lien shall have been created or assumed in
contemplation of such Person becoming a Subsidiary of AGCO or such acquisition
of property, and (iii) each such Lien shall at all times be confined solely to
the item or items of property so acquired and the proceeds thereof;

(c) Liens and rights of setoff of banks existing solely with respect to cash,
Cash Equivalents or investment property on deposit with such bank in one or more
accounts maintained by any Loan Party or any Subsidiary, in each case granted in
the ordinary course of business in favor of the bank or banks with which such
accounts are maintained;

(d) Liens on Receivables sold under any factoring arrangement permitted
hereunder;

(e) precautionary financing statements filed by lessors, or retained interests
in leased equipment by lessors, with respect to equipment leases under which
AGCO or a Subsidiary is lessee;

(f) Liens arising in connection with Tax Incentive Transactions;

(g) Liens securing Indebtedness permitted under Section 6.1(e) arising in
connection with New Market Tax Credit Transactions;

(h) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents of title and/or property shipped under such letters of
credit, to the extent incurred in the ordinary course of business;

(i) mandatory liens in favor of unsecured creditors attaching to proceeds from
the sale of property in a foreclosure or similar proceeding imposed by law of
any jurisdiction outside of the U.S. and which have not arisen to secure
Indebtedness and do not in the aggregate materially detract from the value of
such property or assets;

 

28



--------------------------------------------------------------------------------

(j) Liens on cash or deposits to secure Hedging Obligations entered into in the
ordinary course of business to hedge risks or reduce costs with respect to
interest rates, currency or commodity exposure, and not for speculative
purposes;

(k) Liens granted by a Subsidiary (other than a Loan Party) to AGCO or another
Subsidiary securing Indebtedness of such Subsidiary (other than a Loan Party) to
AGCO or such other Subsidiary; and

(l) any other Liens that secure Indebtedness or other obligations in a principal
amount not in excess of 10% of AGCO’s Consolidated Net Tangible Assets.

“Person” means an individual, partnership, corporation (including a business
trust), limited liability company, joint stock company, trust, unincorporated
association, joint venture or other entity, or a government or any political
subdivision or agency thereof.

“Plan” means a Single Employer Plan or a Multiple Employer Plan that is subject
to ERISA.

“Platform” has the meaning specified in Section 9.2(d).

“Prime Rate” means the rate of interest per annum quoted from time to time by
Rabobank as its base rate in effect at its principal office in New York City;
each change in the Prime Rate shall be effective from and including the date
such change is quoted as being effective.

“Pro Rata Share” means (a) with respect to any Revolving Loan Lender for
purposes of any rights or obligations hereunder affecting or involving Revolving
Loan Lenders and not Term Loan Lenders (including any reimbursement obligations
in respect of any indemnity claim arising out of an action or omission of the
Swing Line Bank or the Issuing Banks under this Agreement), the percentage
(carried out to the ninth decimal place) of the Total Revolving Loan Commitments
represented by such Revolving Loan Lender’s Revolving Loan Commitment, (b) with
respect to any Term Loan Lender of any Class for purposes of any rights or
obligations hereunder affecting or involving Term Loan Lenders of such Class and
not Revolving Loan Lenders, the percentage (carried out to the ninth decimal
place) of the total Term Loans of such Class represented by such Term Loan
Lender’s Term Loans of such Class, and (c) with respect to any Lender in respect
of any rights or obligations affecting or involving all Lenders (including any
reimbursement obligations in respect of any indemnity claim arising out of an
action or omission of Administrative Agent under this Agreement), the percentage
(carried out to the ninth decimal place) of the total Commitments or Loans, of
all Classes hereunder represented by the aggregate amount of such Lender’s
Commitments or Loans, as the case may be, of all Classes hereunder. If the
Commitments of any Class have terminated or expired, the Pro Rata Share with
respect to such Class shall be determined based upon (i) in the case of the Term
Loan Lenders, the outstanding principal amount of the Term Loans of such Class
at such time, and (ii) in the case of the Revolving Loan Lenders, the Revolving
Loan Exposure of all such Revolving Loan Lenders at such time.

“Rabobank” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A., “Rabobank
Nederland”, New York Branch, or any successor thereto.

 

29



--------------------------------------------------------------------------------

“Rabobank Canada” means Rabobank Nederland, Canadian Branch or any successor
thereto.

“Rabobank Cost of Funds Rate” means the per annum rate of interest disclosed to
AGCO from time to time by Rabobank London to be its “cost of funds” rate, as may
be changed at any time by Rabobank London in its sole discretion, with any
change to be effective as of the opening of business of Rabobank London on the
day of such change.

“Rabobank London” means Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
trading as Rabobank International, London Branch or any successor thereto.

“Receivables” means any right to payment for goods sold or leased or for
services rendered whether or not it has been earned by performance.

“Recipient” means the Administrative Agent, any Lender, the Swing Line Bank or
any Issuing Bank.

“Register” has the meaning specified in Section 9.6(f).

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Relevant Currency Time” means, for any Borrowing in any currency, the local
time in the city where the Administrative Agent’s Account for such currency is
located.

“Required Lenders” means, at any time, Lenders having Revolving Loan Exposures,
outstanding Term Loans and unused Commitments representing more than 50% of the
sum of the total Revolving Loan Exposures, total outstanding Term Loans and
unused Commitments at such time. The Commitments of, and the portion of the
Revolving Loan Exposure and Term Loans held or deemed held by, any Defaulting
Lender shall be excluded for purposes of making a determination of Required
Lenders.

“Replacement Lender” has the meaning specified in Section 10.5.

“Responsible Employee” means the Executive Chairman, President, any Authorized
Financial Officer, General Counsel or any Associate or Assistant General Counsel
or Vice President of AGCO or any equivalent position of any Borrowing
Subsidiary; any other employee of any Borrower responsible for monitoring
compliance with this Agreement or any other Loan Document; and, with respect to
matters relating to ERISA, any individual who functions as the plan
administrator under the applicable pension plan.

“Restricted Payment” means (a) any direct or indirect distribution, dividend, or
other payment to any Person on account of any shares of Equity Interests in such
Person or (b) any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, or other acquisition or retirement of any shares of Equity Interests
in such Person; provided that payments of principal and interest in respect of
Indebtedness convertible into Equity Interests of AGCO shall not constitute
Restricted Payments.

 

30



--------------------------------------------------------------------------------

“Revolving Loan” or “Revolving Loans” have the meanings specified in
Section 2.1(a).

“Revolving Loan Lender” means a Lender with a Revolving Loan Commitment or, if
the Revolving Loan Commitments have terminated or expired, a Lender with
Revolving Loan Exposure.

“Revolving Loan Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make Revolving Loans and to acquire
participations in Letters of Credit and Swing Line Loans hereunder, expressed as
an amount representing the maximum aggregate amount of such Lender’s Revolving
Loan Exposure at such time hereunder, as such commitment may be (a) reduced from
time to time pursuant to Section 2.3, and (b) reduced or increased from time to
time pursuant to assignments by or to such Lender pursuant to Section 9.6. The
initial amount of each Lender’s Revolving Loan Commitment is set forth below its
name on its signature page hereto or, if such Lender has entered into one or
more Assignments and Assumptions, set forth for such Lender in the Register
maintained by the Administrative Agent pursuant to Section 9.6(d). The initial
aggregate amount of the Lenders’ Revolving Loan Commitments is $600,000,000.

“Revolving Loan Exposure” means, as to any Revolving Loan Lender at any time,
the aggregate principal amount at such time of its outstanding Revolving Loans
and such Revolving Loan Lender’s participation in L/C Obligations and Swing Line
Loans at such time.

“Revolving Loan Outstandings” means, on any date of determination:

(a) the aggregate principal amount of all Swing Line Loans made to AGCO, plus
the aggregate principal amount of all Revolving Loans in U.S. Dollars and of the
Equivalent Amount in U.S. Dollars of all Revolving Loans in Offshore Currencies,
in either case outstanding on such date of determination; plus

(b) the L/C Obligations outstanding on such date of determination.

“S&P” means Standard & Poor’s Ratings Group, a division of McGraw-Hill, Inc.,
and its successors.

“Senior Debt Documents” means that certain Indenture entered into in December,
2011 among AGCO and Union Bank, N.A., as trustee, relating to AGCO’s 5-7/8%
Senior Notes due 2021, together with each such note issued in connection
therewith.

“Single Employer Plan” of any Person means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that is subject to ERISA and (a) is maintained for
employees of such Person or any of its ERISA Affiliates and no Person other than
such Person and its ERISA Affiliates, or (b) was so maintained and in respect of
which such Person or any of its ERISA Affiliates could have liability under
Section 4069 of ERISA in the event such plan has been or were to be terminated.

 

31



--------------------------------------------------------------------------------

“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the tangible and intangible property of such Person
is greater than the total amount of liabilities, including, without limitation,
contingent liabilities, of such Person, (b) the present fair salable value of
the assets of such Person is not less than the amount that will be required to
pay the probable liability of such Person on its debts as they become absolute
and matured, (c) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (d) such Person is not engaged in business or
a transaction, and is not about to engage in business or a transaction, for
which such Person’s tangible and intangible property would constitute an
unreasonably small capital. The amount of contingent liabilities at any time
shall be computed as the amount that, in the light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability; provided, however, that
with respect to any Person organized under the laws of the United Kingdom,
“Solvent” means that such Person is able to pay its debts as they fall due, is
not deemed unable to pay its debts as they fall due within the meaning of
Section 123(1) of the Insolvency Act of 1986 and that the value of its assets is
greater than the value of its liabilities, taking into account contingent and
prospective liabilities.

“Spot Rate” for a currency means the rate quoted by the Administrative Agent as
the spot rate for the purchase by the Administrative Agent of such currency with
another currency through its foreign exchange office at approximately 11:00 a.m.
(New York, New York time) on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made.

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
(and rounded upwards, if necessary, to the next higher 1/16th of 1%) established
by the Board to which Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. LIBO Rate Loans shall be deemed to constitute eurocurrency funding
and to be subject to such reserve requirements without benefit of or credit for
proration, exemptions or offsets that may be available from time to time to any
Lender under such Regulation D or any comparable regulation. The Statutory
Reserve Rate shall be adjusted automatically on and as of the effective date of
any change in any reserve percentage.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subordinated Debt Documents” means the 2036 Senior Subordinated Notes Documents
and each other note, indenture, or other instrument governing Indebtedness that
is contractually subordinated to the Obligations.

“Subsidiary” of any Person means a corporation, partnership, joint venture,
limited liability company or other entity of which a majority of the Equity
Interests having ordinary voting power for the election of the Board of
Directors or other governing body (other than Equity Interests having such power
only by reason of the happening of a contingency) are at the time beneficially
owned, or the management of which is otherwise controlled, directly, or

 

32



--------------------------------------------------------------------------------

indirectly through one or more intermediaries, or both, by such Person. Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of AGCO.

“Swing Line Loan” means an advance made by the Swing Line Bank pursuant to
Section 2.1(a)(ii).

“Swing Line Bank” means any Lender hereunder, as designated by AGCO in
accordance with this Agreement with the written consent of the Administrative
Agent, acting hereunder as “Swing Line Bank” to make Swing Line Loans to AGCO.
The initial Swing Line Bank shall be SunTrust Bank.

“Swing Line Borrowing” means a borrowing in U.S. Dollars consisting of a Swing
Line Loans made by the Swing Line Bank.

“Swing Line Sublimit” has the meaning specified in Section 2.1(a)(ii).

“Target” means GSI Holdings Corp., a Delaware corporation.

“TARGET System” means the Trans-European Automated Real-time Gross Settlement
Express Transfer (TARGET) payment system (or, if such payment system ceases to
be operative, such other payment system (if any) reasonably determined by the
Administrative Agent to be a suitable replacement) for the settlement of
payments in Euros.

“Tax Credit” has the meaning specified in Section 10.4(l).

“Tax Incentive Transaction” means any revenue bond financing arrangement
(excluding a New Market Tax Credit Transaction) between any Person and a
development authority or other similar governmental authority or entity for the
purpose of providing a property tax abatement or other tax incentive to such
Person whereby (a) the governmental authority or entity issues notes, bonds or
other indebtedness to finance the acquisition of property that at such time is
owned by AGCO or a Subsidiary, (b) the property so transferred is leased back by
AGCO or such Subsidiary, (c) the notes, bonds or other Indebtedness issued to
finance the acquisition are owned by AGCO or a Subsidiary, (d) the rental
payments on the lease and the debt service payments on the bonds, notes, or
other Indebtedness are substantially equal and (e) AGCO or such Subsidiary has
the option to prepay the notes, bonds or other Indebtedness, terminate its lease
and reacquire the property for nominal consideration at any time; provided that
if at any time any of the foregoing conditions shall cease to be satisfied, such
transaction shall cease to be a Tax Incentive Transaction.

“Taxes” means all present or future taxes, levies, imposts, deductions, charges
or withholdings (including backup withholding), assessments, fees and other
charges and all liabilities with respect thereto imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Loan” means, collectively, the Initial Term Loan and any Incremental Term
Loans, in each case to the extent outstanding or in existence.

 

33



--------------------------------------------------------------------------------

“Term Loan Commitment” means at any time, with respect to each Lender, the
commitment, if any, of such Lender to make Initial Term Loans on the Agreement
Date. The initial amount of each Lender’s Term Loan Commitment is set forth
below its name on its signature page hereto, or, if such Lender has entered into
one or more Assignment and Assumptions, set forth for such Lender in the
Register maintained by the Administrative Agent pursuant to Section 9.6(d). The
initial aggregate amount of the Lenders’ Term Loan Commitments is $400,000,000.

“Term Loan Lender” means any Lender that has a Term Loan Commitment or an
outstanding Term Loan.

“Total Revolving Loan Commitments” means, at any time, the aggregate amount of
the Revolving Loan Commitments of all Lenders at such time.

“Tranche” means, with respect to any Incremental Term Loans, all Incremental
Term Loans made on the same date pursuant to the terms of the same Notice of
Incremental Term Loan Borrowing.

“Transactions” means the consummation of the Acquisition, the execution,
delivery and performance by each Loan Party of this Agreement and the other Loan
Documents to which such Loan Party is intended to be a party and the
consummation of the transactions contemplated thereby, the borrowing of initial
Loans on the Agreement Date, the use of the proceeds thereof, the repayment in
full of all obligations under, and termination of, the Existing Credit
Agreement, and the payment of all fees and expenses to be paid on or prior to
the Agreement Date and owing in connection with the foregoing.

“Type” refers to the distinction among Loans bearing interest at the Base Rate
and Loans bearing interest at the LIBO Rate.

“U.K. Borrower” means AGCO UK and each other Borrower that is resident for tax
purposes in the United Kingdom.

“U.K. CTA” means the United Kingdom Corporation Tax Act 2009.

“U.K. DTTP Scheme” has the meaning assigned to such term in Section 10.4(i).

“U.K. ITA” means the United Kingdom Income Tax Act of 2007.

“U.K. Qualifying Lender” means a Lender that is beneficially entitled to
interest payable in respect of an advance under a Loan Document and is (a) a
Lender (i) that is a bank (as defined for the purpose of section 879 of the U.K.
ITA) making an advance under a Loan Document or (ii) in respect of an advance
made under a Loan Document by a Person that was a bank (as defined for the
purpose of section 879 of the U.K. ITA) at the time such advance was made, and
in either case is subject to United Kingdom corporation tax on any payments of
interest made with respect to such advance; (b) a Lender that is (i) a company
resident in the United Kingdom for United Kingdom tax purposes, (ii) a
partnership, each member of which is (x) a company resident in the United
Kingdom for United Kingdom tax purposes, or (y) a company not so resident in the
United Kingdom which carries on a trade in the United Kingdom through a
permanent establishment and which brings into account in computing its
chargeable profits (within the meaning of section 19 of the U.K. CTA) the whole
of any share of interest payable in

 

34



--------------------------------------------------------------------------------

respect of such advance that falls to it by reason of Part 17 of the U.K. CTA,
or (iii) a company not so resident in the United Kingdom which carries on a
trade in the United Kingdom through a permanent establishment and which brings
into account interest payable in respect of such advance in computing the
chargeable profits (within the meaning of section 19 of the U.K. CTA) of that
company; or (c) a U.K. Treaty Lender.

“U.K. Tax Authority” means H.M. Revenue & Customs.

“U.K. Tax Confirmation” means confirmation by a Lender that the Person
beneficially entitled to interest payable to such Lender in respect of an
advance under a Loan Document is either (a) a company resident in the United
Kingdom for United Kingdom tax purposes, (b) a partnership, each member of which
is (i) a company resident in the United Kingdom for United Kingdom tax purposes,
or (ii) a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the U.K. CTA) the whole of any share of interest payable in respect of such
advance that falls to it by reason of Part 17 of the U.K. CTA, or (c) a company
not so resident in the United Kingdom that carries on a trade in the United
Kingdom through a permanent establishment and which brings into account interest
payable in respect of such advance in computing the chargeable profits (within
the meaning of section 19 of the U.K. CTA) of that company.

“U.K. Taxes” means Taxes (including Other Taxes) imposed by the United Kingdom.

“U.K. Treaty” has the meaning assigned to such term in the definition of “U.K.
Treaty State”.

“U.K. Treaty Lender” means a Lender that (a) is treated as a resident of a U.K.
Treaty State for the purposes of a U.K. Treaty and (b) does not carry on a
business in the United Kingdom through a permanent establishment with which such
Lender’s participation is effectively connected.

“U.K. Treaty State” means a jurisdiction party to an income tax treaty with the
United Kingdom (a “U.K. Treaty”) that makes provision for full exemption from
tax imposed by the United Kingdom on interest.

“United States Dollars”, “U.S. Dollars” or “U.S. $” means lawful money of the
United States of America.

“Unused Revolving Loan Commitment” means, with respect to any Lender at any date
of determination, (a) such Lender’s Revolving Loan Commitment at such time,
minus (b) the Equivalent Amount in U.S. Dollars as of such date of (i) the
aggregate principal amount of all Base Rate Loans and LIBO Rate Loans made by
such Lender and outstanding on such date, plus (ii) such Lender’s Pro Rata Share
of (x) the L/C Obligations, plus (y) the aggregate principal amount of all Swing
Line Loans outstanding on such date.

“Unused Fee” has the meaning specified in Section 2.6(b).

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall hereafter
be, renewed, extended, amended or replaced.

 

35



--------------------------------------------------------------------------------

“Wholly Owned” means, as applied to any Subsidiary, a Subsidiary all the
outstanding shares (other than directors’ qualifying shares, if required by law)
of every class of stock of which are at the time owned by AGCO and/or by one or
more Wholly Owned Subsidiaries.

“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.

“Withholding Agent” means any Loan Party and the Administrative Agent.

1.2. Computation of Time Periods. In this Agreement in the computation of
periods of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each mean “to but
excluding.”

1.3. Accounting Terms; Applicable Margin Ratings. (a) Except as otherwise
expressly provided herein, all accounting terms used herein shall be
interpreted, and all financial statements and certificates and reports as to
financial matters required to be delivered to the Administrative Agent hereunder
shall be prepared, in accordance with Applicable Accounting Standards. All
calculations made for the purposes of determining compliance with this Agreement
shall (except as otherwise expressly provided herein) be made by application of
Applicable Accounting Standards applied on a basis consistent with those used in
the preparation of the annual or quarterly financial statements furnished to the
Lenders pursuant to Sections 5.1(a) and (b) most recently prior to or
concurrently with such calculations unless (i) either (x) AGCO shall have
objected to determining such compliance on such basis at the time of delivery of
such financial statements or (y) the Required Lenders shall so object in writing
within one hundred eighty (180) days after delivery of such financial statements
and (ii) AGCO and the Required Lenders have not agreed upon amendments to the
financial covenants contained herein to reflect any change in such basis, in
which event such calculations shall be made on a basis consistent with those
used in the preparation of the latest financial statements as to which such
objection shall not have been made.

(b) For the purposes of determining the Applicable Margin hereunder, (i) if the
rating system of Moody’s or S&P shall change, or if either such rating agency
shall cease to be in the business of issuing corporate family ratings or shall
not have in effect a rating for AGCO, AGCO and the Lenders shall negotiate in
good faith to amend the definition of Applicable Margin set forth herein to
reflect such changed rating system or the unavailability of ratings from such
rating agency and, pending the effectiveness of any such amendment, the
Applicable Margin shall be determined by reference to the rating most recently
in effect prior to such change or cessation, and (ii) if the ratings established
or deemed to have been established by Moody’s and S&P for AGCO shall be changed
(other than as a result of a change in the rating system of Moody’s or S&P),
such change shall be effective as of the date on which it is first announced by
the applicable rating agency.

1.4. Currency Equivalents. For purposes of determining in any currency any
amount outstanding in another currency, the Equivalent Amount of such currency
on the date of any such determination shall be used. If any reference to any
Loans or other amount herein would include amounts in U.S. Dollars and in one or
more Offshore Currencies or to an amount in U.S. Dollars that in fact is in one
or more Offshore Currencies, such reference (whether or not it expressly so
provides) shall be deemed to refer, to the extent it includes an amount in any
Offshore Currency, the Equivalent Amount in U.S. Dollars of such amount at the
time of determination.

 

36



--------------------------------------------------------------------------------

1.5. Construction. The words “hereof,” “herein,” “hereby,” “hereunder,” and
similar terms in this Agreement or any other Loan Document refer to this
Agreement or such other Loan Document, as the case may be, as a whole and not to
any particular provision of this Agreement or such other Loan Document, as the
case may be. Section, subsection, clause, schedule, and exhibit references
herein are to this Agreement unless otherwise specified. Any reference in this
Agreement or in the other Loan Documents to any agreement, instrument, or
document shall include all alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements,
thereto and thereof, as applicable (subject to any restrictions on such
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements set forth herein). Any
reference herein to the repayment in full of the Obligations shall mean the
repayment in full in cash of all Obligations other than unaccrued contingent
indemnification Obligations as to which no claim or demand has been given to or
made on any Loan Party. Any reference herein to any Person shall be construed to
include such Person’s successors and assigns. All of the schedules and exhibits
attached to this Agreement shall be deemed incorporated herein by reference.

ARTICLE 2

AMOUNTS AND TERMS OF THE LOANS

AND THE LETTERS OF CREDIT

2.1. Credit Facilities.

(a) Revolving Credit Facility.

(i) Revolving Loans. Each Lender severally agrees, on the terms and conditions
hereinafter set forth, to make advances (each a “Revolving Loan”) to the
Borrowers from time to time on any Business Day during the period from the
Agreement Date until the Maturity Date in an amount for each such Revolving Loan
not to exceed such Lender’s Unused Revolving Loan Commitment on such Business
Day. In no event shall the Lenders be obligated to make any Revolving Loan if,
on the date of such Revolving Loan and after giving effect thereto, the
Revolving Loan Outstandings on such date would exceed the Total Revolving Loan
Commitments then in effect. Each Borrowing shall be in U.S. Dollars in, or the
Equivalent Amount in the requested Offshore Currency of, an aggregate amount of
U.S. $5,000,000 or an integral multiple of U.S. $1,000,000 in excess thereof
(except for the Borrowing made on the Agreement Date) and shall consist of
Revolving Loans made by such Lenders ratably according to their Revolving Loan
Commitments. The Equivalent Amount in U.S. Dollars of each Revolving Loan shall
be recalculated hereunder on each date on which it shall be necessary to
determine the Unused Revolving Loan Commitment, or any or all Loan or Loans
outstanding on such date. Within the limits of each Lender’s Unused Revolving
Loan Commitment in effect from time to time, the Borrowers may borrow under this
Section 2.1(a), prepay pursuant to Section 2.4 and reborrow under this
Section 2.1(a).

(ii) Swing Line Loans. Subject to the terms and conditions hereinafter set forth
(including the conditions in Article 3), the Swing Line Bank, in its individual
capacity,

 

37



--------------------------------------------------------------------------------

may in its sole discretion make overnight loans in U.S. Dollars to AGCO from
time to time on any Business Day during the period from the Agreement Date until
the Maturity Date in an aggregate amount not to exceed at any time outstanding
U.S. $25,000,000 (the “Swing Line Sublimit”); provided that after giving effect
to any such Borrowings, Revolving Loan Outstandings shall not exceed the
aggregate amount of Total Revolving Loan Commitments then in effect. As it is
understood that the purpose for the Swing Line Loan is to fund AGCO’s operating
account, the making of the Swing Line Loans and the repayments to the Swing Line
Bank may be made on a sweep basis requiring no formal notification from AGCO.
The Swing Line Bank may at its discretion, upon three (3) Business Days written
notice to AGCO, choose to require written notification of Swing Line Loans from
AGCO, but is not required to do so. No Swing Line Loan shall be used for the
purpose of funding the payment of principal of any other Swing Line Loan. Each
Swing Line Loan shall accrue interest at such rate as may be agreed to between
the Swing Line Bank and AGCO, and such interest shall be due and payable in
arrears monthly or more frequently as may be required by the Swing Line Bank,
and on the Maturity Date. Within the limits of the Swing Line Sublimit, AGCO may
borrow under this Section 2.1(a)(ii), prepay the Swing Line Loans and reborrow
under this Section 2.1(a)(ii).

(b) Term Loans. Each Term Loan Lender severally agrees, on the terms and
conditions hereinafter set forth, to make a term loan (an “Initial Term Loan”)
to Merger Sub on the Agreement Date in an aggregate amount equal to such Term
Loan Lender’s Term Loan Commitment. The Initial Term Loans shall be funded in a
single drawing and shall be in U.S. Dollars. Amounts borrowed under this
Section 2.1(b) and repaid may not be reborrowed.

2.2. Making the Loans.

(a) Notices. Except as otherwise provided in Section 2.10, each Borrowing shall
be made (subject to Section 5.15) on notice, given not later than:

(i) 11:00 a.m. (New York, New York time) on the third Business Day prior to the
date of a proposed Borrowing, in the case of a Borrowing consisting of LIBO Rate
Loans;

(ii) 10:00 a.m. (New York, New York time) on the day of a proposed Borrowing, in
the case of a Borrowing consisting of Base Rate Loans in U.S. Dollars if the
aggregate principal amount thereof is less than U.S. $100,000,000; or

(iii) 10:00 a.m. (New York, New York time) on the Business Day prior to the date
of a proposed Borrowing, in the case of a Borrowing consisting of Base Rate
Loans in U.S. Dollars if the aggregate principal amount thereof is U.S.
$100,000,000 or more;

by AGCO, on behalf of the Borrowers, to the Administrative Agent and
Administrative Agent shall give to each Lender prompt notice thereof; provided,
however, in connection with the Borrowing of the initial Loans hereunder
(including the Term Loan), such Borrowing may be made by giving such notice by
11:00 a.m. (New York, New York time) on the Business Day of such Borrowing if
such Borrowing consists of Base Rate Loans made in U.S. Dollars. Each such
notice of a Borrowing (a “Notice of Borrowing”) shall be by electronic mail,
telecopier or telephone, confirmed immediately in writing, in substantially the
form of Exhibit B hereto, specifying therein the:

(A) requested date of such Borrowing (which shall be a Business Day) and the
name of the applicable Borrower for such Borrowing;

 

38



--------------------------------------------------------------------------------

(B) requested Type of Loans comprising such Borrowing which (1) may be a Base
Rate Loan or a LIBO Rate Loan if such Loan is denominated in U.S. Dollars and
(2) shall be a LIBO Rate Loan if the requested currency for such Borrowing is
other than U.S. Dollars;

(C) requested aggregate principal amount of such Borrowing;

(D) requested currency in which such Borrowing is to be made;

(E) in the case of a Borrowing consisting of LIBO Rate Loans, requested Interest
Period for each such Borrowing (including the expiration date thereof); and

(F) Borrower’s Account of such Borrower for such Borrowing (which shall be with
an institution located in the same country as the Administrative Agent’s Account
for the requested currency of such Borrowing).

(b) Making of Loans by Lenders. In the case of a proposed Borrowing comprised of
LIBO Rate Loans, the Administrative Agent shall promptly (and in any case no
later than 11:00 a.m. (New York, New York time) on the second Business Day
before any LIBO Rate Loan or 1:00 p.m. (New York, New York time) on the day of
any Base Rate Loan) notify each Lender of the applicable interest rate under
Section 2.5(a). Each Lender shall, before 11:00 a.m. (Relevant Currency Time) on
the date of any Borrowing consisting of LIBO Rate Loans, or 3:00 p.m. (New York,
New York time) on the date of any Borrowing consisting of Base Rate Loans, make
available for the account of its Applicable Lending Office to the Administrative
Agent at the Administrative Agent’s Account for Borrowings in the applicable
currency, in same-day funds, such Lender’s Pro Rata Share of such Borrowing in
accordance with the respective Commitment of such Lender. After the
Administrative Agent’s receipt of such funds and upon fulfillment of the
applicable conditions set forth in Article 3, the Administrative Agent will make
such funds available to the Borrowers by delivering such funds to the relevant
Borrower’s Account in the applicable currency; provided that, in the case of any
Borrowing, the Administrative Agent shall first make a portion of such funds,
equal to the aggregate principal amount of any Letter of Credit Advances to the
Borrowers made by the Issuing Banks and outstanding on the date of such
Borrowing, available for repayment of such Letter of Credit Advances. Receipt of
such funds in the Borrower’s Account shall be deemed to have occurred when the
Administrative Agent notifies AGCO, by telephone or otherwise, of the Federal
Reserve Bank reference number, CHIPS identification number or similar number
with respect to the delivery of such funds.

(c) Appointment of AGCO as Agent, Etc. Each Notice of Borrowing shall be
irrevocable and binding on the Borrowers. Each Borrower (other than AGCO)
(i) irrevocably and unconditionally designates, as its agent for purposes of
delivering any Notice of Borrowing or Notice of Issuance on behalf of the
Borrowers, AGCO and any officer or employee of AGCO,

 

39



--------------------------------------------------------------------------------

and (ii) acknowledges that (A) any such Notice of Borrowing or Notice of
Issuance at any time delivered by AGCO or any such officer or employee shall be
binding on each Borrower and (B) neither the Administrative Agent nor any Lender
shall have any duty to determine whether the delivery of any such Notice of
Borrowing or Notice of Issuance by AGCO or any such officer or director was duly
authorized by each Borrower in any specific instance. In the case of any
Borrowing that the related Notice of Borrowing specifies is to be comprised of
LIBO Rate Loans, AGCO shall indemnify each Lender against any loss, cost or
expense incurred by such Lender as a result of any failure to fulfill on or
before the date specified in such Notice of Borrowing the applicable conditions
set forth in Article 3, including without limitation any loss (including loss of
anticipated profits), cost or expense incurred by reason of the liquidation or
reemployment of deposits or other funds acquired by such Lender to fund the
Revolving Loan to be made by such Lender as part of such Borrowing when such
Revolving Loan, as a result of such failure, is not made on such date.

(d) Swing Line Loans.

(i) As it is understood that the purpose for the Swing Line Loan is to fund
AGCO’s operating account, the Swing Line Loans and repayments to the Swing Line
Bank may be made on a sweep basis, requiring no formal notification from AGCO.
The Swing Line Bank may at its discretion, upon three (3) Business Days’ written
notice to AGCO, choose to require written notification of Swing Line Loans from
AGCO, but is not required to do so. At any time the Swing Line Bank makes a
Swing Line Loan, each Lender (other than the Swing Line Bank) shall be deemed,
without further action by any Person, to have purchased from the Swing Line Bank
an unfunded participation in any such Swing Line Loan in an amount equal to such
Lender’s Pro Rata Share (calculated in accordance with Section 2.11(e)(iv) if
any Lender is an Impacted Lender) of such Swing Line Loan and shall be obligated
to fund such participation as a Revolving Loan at such time and in the manner
provided below. Each such Lender’s obligation to participate in, purchase and
fund such participating interests shall be absolute, irrevocable and
unconditional and shall not be affected by any circumstance, including, without
limitation, (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender or any other Person may have against the Swing Line Bank or
any other Person for any reason whatsoever; (2) the occurrence or continuance of
a Default or an Event of Default or the termination of the Revolving Loan
Commitments; (3) any adverse change in the condition (financial or otherwise) of
AGCO or any other Person; (4) any breach of this Agreement by any Borrower or
any other Lender; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing. Each Borrower hereby consents to
each such sale and assignment. Each Lender agrees to fund its Pro Rata Share
(calculated in accordance with Section 2.11(e)(iv) if any Lender is an Impacted
Lender) of an outstanding Swing Line Loan on (x) the Business Day on which
demand therefor is made by the Swing Line Bank, provided that such demand is
made not later than 11:00 a.m. (New York City time) on such Business Day, or
(y) the first Business Day next succeeding such demand if such demand is made
after such time. Upon any such assignment by the Swing Line Bank to any other
Lender of a participation in a Swing Line Loan, the Swing Line Bank represents
and warrants to such other Lender that it is the legal and beneficial owner of
such interest being assigned by it, but makes no other representation or
warranty and assumes no responsibility with respect to such Swing Line Loan, the
Loan Documents or the Borrowers. If and to the extent that any Lender shall not
have so made the amount of such participation in such Swing Line Loan available
to the Administrative

 

40



--------------------------------------------------------------------------------

Agent, such Lender agrees to pay to the Administrative Agent forthwith on demand
such amount together with interest thereon, for each day from the date of
request by the Swing Line Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Effective Rate. If such Lender shall
pay to the Administrative Agent such amount for the account of the Swing Line
Bank on any Business Day, such amount so paid in respect of principal shall
constitute a U.S. Dollar Revolving Loan made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Swing Line Loan made by the Swing Line Bank shall be reduced by such amount on
such Business Day.

(ii) Unless the Swing Line Bank is the Administrative Agent, the Swing Line Bank
shall provide to the Administrative Agent, on Friday of each week and on each
date the Administrative Agent notifies the Swing Line Bank that any Borrower has
made a borrowing request or the Administrative Agent otherwise requests the
same, an accounting for the outstanding Swing Line Loans in form reasonably
satisfactory to the Administrative Agent. At any time that the Unused Revolving
Loan Commitment is less than U.S. $25,000,000, the Swing Line Sublimit shall be
reduced temporarily to such lesser amount; and

(iii) Unless a Default or an Event of Default then exists, the Swing Line Bank
shall give AGCO and the Administrative Agent at least seven (7) days’ prior
written notice before exercising its discretion herein not to make Swing Line
Loans. AGCO must give ten (10) days’ prior written notice to the Administrative
Agent of any change in designation of the Swing Line Bank. The replaced Swing
Line Bank shall continue to be a “Swing Line Bank” for purposes of repayment of
any Swing Line Loans made prior to such replacement and outstanding after such
replacement.

(e) Presumption by Administrative Agent. Unless Administrative Agent shall have
received notice from a Lender prior to the proposed date of any Borrowing that
such Lender will not make available to Administrative Agent such Lender’s share
of such Borrowing, Administrative Agent may assume that such Lender has made
such share available on such date in accordance with paragraph (b) of this
Section and may, in reliance upon such assumption but without any obligation to
do so, make available to Borrowers a corresponding amount. In such event, if a
Lender has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Lender on the one hand and the
applicable Borrowers on the other severally agree to pay to Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to any Borrower to
but excluding the date of payment to Administrative Agent, at (i) in the case of
a payment to be made by such Lender, for the first three Business Days the
greater of the Federal Funds Effective Rate and a rate determined by
Administrative Agent in accordance with banking industry rules on interbank
compensation and thereafter at the Base Rate (for such applicable currency) and
(ii) in the case of a payment to be made by a Borrower, the interest rate
applicable to Base Rate Loans (for such applicable currency). If Borrowers and
such Lender shall pay such interest to Administrative Agent for the same or an
overlapping period, Administrative Agent shall promptly remit to the applicable
Borrowers the amount of such interest paid by such Borrowers for such period. If
such Lender pays its share of the applicable Borrowing to Administrative Agent,
then the amount so paid shall constitute such Lender’s Loan included in such
Borrowing. Any payment by Borrowers shall be without prejudice to any claim such
Borrowers may have against a Lender that shall

 

41



--------------------------------------------------------------------------------

have failed to make such payment to Administrative Agent. A notice of
Administrative Agent to any Lender or any Borrower with respect to any amount
owing under this paragraph (e) shall be conclusive, absent manifest error.

(f) Obligations of Lenders Several. The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swing Line Loans and
to make payments pursuant to Section 8.6 are several and not joint. The failure
of any Lender to make any Loan, to fund any such participation or to make any
payment under Section 8.6 on any date required hereunder shall not relieve any
other Lender of its corresponding obligation to do so on such date, and no
Lender shall be responsible for the failure of any other Lender to so make its
Loan, to purchase its participation or to make its payment under Section 8.6.

2.3. Reduction of the Commitments. AGCO may, upon at least three (3) Business
Days’ notice to the Administrative Agent, terminate in whole or reduce in part
the unused portions of the Unused Revolving Loan Commitments; provided that each
partial reduction: (i) shall be in an aggregate amount of U.S. $10,000,000 or an
integral multiple of U.S. $5,000,000 in excess thereof; (ii) shall be made
ratably among the Lenders in accordance with their Revolving Loan Commitments;
and (iii) shall be permanent and irrevocable. Unless previously terminated, the
Term Loan Commitments shall terminate on the making of the Initial Term Loans on
the Agreement Date.

2.4. Repayments.

(a) Optional Prepayments. The Borrowers may, upon at least three (3) (or two
(2) in the case of a Base Rate Loan) Business Days’ notice to the Administrative
Agent, prepay pro rata among the Lenders of any Class the outstanding amount of
any Loans of such Class (other than any Swing Line Loans or Letter of Credit
Advances (resulting from a drawing under a Letter of Credit) not participated to
any other Lender, in which case, such prepayments shall not be made on a pro
rata basis or require prior notice) in whole or in part with accrued interest to
the date of such prepayment on the amount prepaid; provided, however, (i) that
in the event that any Lender receives payment of the principal of any LIBO Rate
Loan other than on the last day of the Interest Period relating to such LIBO
Rate Loan (whether due to prepayments made by any Borrower, or due to
acceleration of the Loans, or due to any other reason (except as set forth in
Section 2.11(f))), the applicable Borrowers shall pay to such Lender on demand
any amounts owing pursuant to Section 10.2, and (ii) the Borrowers shall not be
permitted to prepay any Initial Term Loans with the proceeds of any Incremental
Term Loans. Any prepayment of the Term Loans pursuant to this Section 2.4(a)
shall be in a minimum amount of U.S. $10,000,000, and in an integral multiple of
U.S. $5,000,000 in excess thereof, and shall be applied in the manner set forth
in Section 2.4(e).

(b) Mandatory Prepayments.

(i) On any date on which the Revolving Loan Commitments shall be reduced
pursuant to Section 2.3, if the Revolving Loan Outstandings on such date shall
exceed the Total Revolving Loan Commitments after giving effect to such
reduction, the Borrowers shall prepay the Revolving Loans or the Letter of
Credit Advances in the aggregate principal amount equal to such excess, and
shall pay on demand to the Lenders any amounts owing under

 

42



--------------------------------------------------------------------------------

Section 10.2 as a result of such prepayment. Each such prepayment by a Borrower
shall be applied ratably to such Revolving Loans, or to such Letter of Credit
Advances pursuant to draws on the same Letter of Credit issued for the account
of such Borrower, as AGCO shall designate at the time of such prepayment.

(ii) If, on the last Business Day of any calendar quarter, the Revolving Loan
Outstandings on such date shall exceed one hundred five percent (105%) of the
amount of the Total Revolving Loan Commitments on such date (the “Currency
Exchange Excess”), such Borrowers shall prepay the Revolving Loans in such
amount as may be necessary to eliminate such excess (after giving effect to any
payments pursuant to clause (iii) below); provided, to the extent such
prepayment would require the repayment of a LIBO Rate Loan prior to the end of
the Interest Period applicable thereto, AGCO may instead deliver same-day funds
to the Administrative Agent for deposit in such interest-bearing account as the
Administrative Agent shall specify (the “Borrower Cash Collateral Account”), in
an amount equal to the Currency Exchange Excess (net of any prepayment pursuant
to this Section). The Borrower Cash Collateral Account shall be in the name and
under the sole dominion and control of the Administrative Agent. The
Administrative Agent shall have no obligation to invest any amounts on deposit
in the Borrower Cash Collateral Account. AGCO grants to the Administrative
Agent, for its benefit and the benefit of the Lenders, a lien on and security
interest in the Borrower Cash Collateral Account and all amounts from time to
time on deposit therein as collateral security for the performance of AGCO’s
obligations under this Agreement and the other Loan Documents. The
Administrative Agent shall have all rights and remedies available to it under
Applicable Law with respect to the Borrower Cash Collateral Account and all
amounts on deposit therein. Promptly after any date on which there shall occur a
reduction in the amount of the Currency Exchange Excess, the Administrative
Agent will return to AGCO, free and clear of any Lien under this Section, an
amount equal to the excess of amounts then on deposit in the Borrower Cash
Collateral Account (including accrued interest) over the amount of the Currency
Exchange Excess as of the date of and after giving effect to such reduction.

(iii) If, on the last Business Day of any calendar quarter, the L/C Obligations
on such date shall exceed the Letter of Credit Subfacility on such date, AGCO
shall deliver to the Administrative Agent for deposit in the L/C Cash Collateral
Account an amount sufficient to cause the aggregate amount on deposit in such
L/C Cash Collateral Account to equal the amount of such excess.

(iv) Each Borrower shall, within one (1) Business Day of the making thereof by
an Issuing Bank, repay to the Administrative Agent for the account of such
Issuing Bank the outstanding principal amount of each Letter of Credit Advance
made to such Borrower.

(v) Each Borrower shall pay the outstanding unpaid principal balance of, and all
accrued and unpaid interest on, the Revolving Loans and the Letter of Credit
Advances made to it on the earlier of (x) the Maturity Date or (y) the date the
Loans are accelerated in accordance with the terms and conditions of Article 7
of this Agreement.

 

43



--------------------------------------------------------------------------------

(c) Scheduled Repayments of the Term Loans.

(i) Merger Sub hereby unconditionally promises to pay the principal amount of
the Initial Term Loans in quarterly payments in the payment amount specified
below on the applicable payment date corresponding to such payment amount, as
follows:

 

Payment Date

   Payment Amount  

March 31, 2012

   $ 5,000,000.00   

June 30, 2012

   $ 5,000,000.00   

September 30, 2012

   $ 5,000,000.00   

December 31, 2012

   $ 5,000,000.00   

March 31, 2013

   $ 5,000,000.00   

June 30, 2013

   $ 5,000,000.00   

September 30, 2013

   $ 5,000,000.00   

December 31, 2013

   $ 5,000,000.00   

March 31, 2014

   $ 5,000,000.00   

June 30, 2014

   $ 5,000,000.00   

September 30, 2014

   $ 5,000,000.00   

December 31, 2014

   $ 5,000,000.00   

March 31, 2015

   $ 10,000,000.00   

June 30, 2015

   $ 10,000,000.00   

September 30, 2015

   $ 10,000,000.00   

December 31, 2015

   $ 10,000,000.00   

March 31, 2016

   $ 10,000,000.00   

June 30, 2016

   $ 10,000,000.00   

September 30, 2016

   $ 10,000,000.00   

(ii) Each Borrower hereby unconditionally promises to pay the principal amount
of any Incremental Term Loans of each Tranche made to it on such dates and in
such amounts as may be set forth in the Notice of Incremental Term Loan
Borrowing for such Tranche, to be applied to the unpaid principal amount of the
Incremental Term Loans for such Tranche for which such payment relates.

(iii) Each Borrower hereby unconditionally promises to pay the outstanding
unpaid principal balance and all accrued and unpaid interest on the Term Loans
made to it on the earlier of (x) the Maturity Date or (y) the date the Loans are
accelerated in accordance with the terms and conditions of Article 7 of this
Agreement.

(d) Interest on Principal Amounts Prepaid. All prepayments under this
Section 2.4 shall be made together with accrued interest to the date of such
prepayment on the principal amount prepaid.

 

44



--------------------------------------------------------------------------------

(e) Application of Prepayments of Term Loan. Each such prepayment of the Term
Loans made under paragraph (a) above shall be applied to the Initial Term Loans
and each Tranche of Incremental Term Loans on a pro rata basis to the
installments thereof due pursuant to paragraph (c) above.

2.5. Interest.

(a) Ordinary Interest. Each Borrower shall pay interest on the unpaid principal
amount of each Base Rate Loan and LIBO Rate Loan to it owing to each Lender from
the date of such Loan until such principal amount shall be paid in full, at the
following rates per annum:

(i) Base Rate Loan. During such periods as such Loan is a Base Rate Loan, at a
rate per annum equal at all times to the Base Rate in effect from time to time
plus the Applicable Margin in effect for Base Rate Loans, payable (x) in arrears
quarterly on the last day of each calendar quarter during such periods, (y) on
the date on which such Base Rate Loan shall be paid in full, and (z) on the
Maturity Date.

(ii) LIBO Rate Loans. During such periods as such Loan is a LIBO Rate Loan, a
rate per annum equal at all times during each Interest Period for such Loan to
the sum of (x) the LIBO Rate for such Interest Period for such Loan, plus
(y) the Applicable Margin in effect from time to time, payable in arrears on
(A) the last day of such Interest Period, (B) if such Interest Period has a
duration of more than three (3) months, also on each day that occurs during such
Interest Period every three (3) months from the first day of such Interest
Period, (C) on the date on which such Loan shall be paid in full and (D) on the
Maturity Date.

(b) Interest Rate Basis for Initial Loans and Loans in Offshore Currencies.
Notwithstanding any provision in this Agreement to the contrary, Borrowers may
not select (i) the LIBO Rate for the Loans, or Loans in any Offshore Currency,
to be borrowed on the Agreement Date unless Administrative Agent receives the
applicable Notice of Borrowing not later than 11:00 a.m., New York City time,
three Business Days prior to the Agreement Date, together with a funding
indemnity letter from AGCO and such other Borrowers agreeing to be pay losses as
described in Section 10.2, in form and substance acceptable to Administrative
Agent, or (ii) the Base Rate for any Borrowing, Continuation or Conversion of
any Loans (other than a Letter of Credit Advance made by an Issuing Bank) in an
Offshore Currency.

(c) Default Interest. (i) Immediately upon the occurrence and during the
continuation of an Event of Default under Sections 7.1(a) or 7.1(e), or at the
election of the Administrative Agent or the Required Lenders when any other
Event of Default has occurred and is continuing, in addition to all of the
rights and remedies described in this Agreement, the Borrowers shall pay
interest on the outstanding principal balance of the Loans at the Default Rate
from the date of such Event of Default. Interest at the Default Rate shall be
payable on the earlier of demand by the Administrative Agent or Required Lenders
or the Maturity Date, and shall accrue until the earlier of (i) waiver in
writing by Required Lenders of the applicable Event of Default, (ii) agreement
by Required Lenders to rescind the charging of interest at the Default Rate, or
(iii) payment in full of the Obligations. Notwithstanding anything to the
contrary in this Agreement, any interest, fees or other amounts not paid by the
Borrowers when due hereunder shall accrue interest at the Default Rate
applicable to the Base Rate Loans.

 

45



--------------------------------------------------------------------------------

2.6. Fees.

(a) Administrative Agent. The Borrowers agree to pay to the Administrative Agent
for its own account a fee separately agreed between the Borrowers and the
Administrative Agent and such other fees required by the Fee Letter on the dates
set forth therein.

(b) Unused Fee. The Borrowers shall pay to the Administrative Agent for the
account of the Revolving Loan Lenders an unused commitment fee (the “Unused
Fee”) in U.S. Dollars computed each day, on each Lender’s Adjusted Unused
Revolving Loan Commitment, from the Agreement Date until the Maturity Date at a
rate per annum equal to the Applicable Margin for the Unused Fee in effect from
time to time, which fee shall be due and payable quarterly in arrears on the
last day of each calendar quarter (commencing with the calendar quarter ending
December 31, 2011) and, if then unpaid, on the Maturity Date.

(c) Letter of Credit Fee. From and after the Agreement Date, each Borrower shall
pay to the Administrative Agent, for the account of the Revolving Loan Lenders,
a fee computed each day at a rate equal to the rate per annum equal to the
Applicable Margin on such day for LIBO Rate Loans on the aggregate Available
Amount of all Letters of Credit outstanding and issued for such Borrowers’
account, which fee shall be due and payable quarterly in arrears on the last day
of each calendar quarter (commencing with the calendar quarter ending
December 31, 2011) and, if then unpaid, on the Maturity Date. Each such
Revolving Loan Lender’s fee shall be calculated by allocating to such Revolving
Loan Lender a portion of the total fee determined ratably according to such
Revolving Loan Lender’s Pro Rata Share of the Revolving Loan Commitments.

(d) Issuing Bank Fee. From and after the Agreement Date, the Borrowers agree to
pay to each Issuing Bank a fee calculated at a rate per annum to be agreed upon
by Borrowers and such Issuing Bank on the face amount of each Letter of Credit
issued by such Issuing Bank which fee shall be due and payable quarterly in
arrears on the last day of each calendar quarter during which such Letter of
Credit was outstanding (commencing with the calendar quarter ending December 31,
2011) and, if then unpaid, on the Maturity Date. Additionally, the Borrowers
agree to pay to each Issuing Bank, for its own account, its customary fees for
issuing, amending, paying, negotiating or renewing any Letter of Credit issued
by such Issuing Bank, which fees shall be due and payable on the date of each
such issuance, amendment, payment, negotiation or renewal. In the event of any
inconsistency between the terms of this Agreement and the terms of any letter of
credit reimbursement agreements or indemnification agreements between any
Borrower and any Issuing Bank with respect to the Letters of Credit issued
hereunder, the terms of this Agreement shall control.

2.7. Conversion and Designation of Interest Periods.

(a) On any Business Day, upon notice given to the Administrative Agent not later
than 11:00 a.m. (New York, New York time) on the third Business Day prior to the
date of the proposed Conversion or Continuation and subject to the provisions of
Section 10.1 and so

 

46



--------------------------------------------------------------------------------

long as no Default or Event of Default has occurred and is continuing, AGCO may
Convert all or any portion of the Loans (but not Letter of Credit Advances) in
U.S. Dollars of one Type comprising the same Borrowing into Loans of another
Type, or Continue any LIBO Rate Loans for an additional Interest Period;
provided, if (i) less than all LIBO Rate Loans of any Class are Converted or
Continued, after such Conversion or Continuation, not less than the minimum
amounts specified in Section 2.1(a)(i) (which minimums shall apply equally to
any Term Loan Borrowings Converted hereunder) shall Continue as LIBO Rate Loans
of such Class; (ii) less than all Loans comprising part of the same Borrowing
are Converted or Continued, the portion of the Loans Converted or Continued must
at least equal the minimum aggregate principal amount of a Borrowing permitted
under Section 2.1(a)(i) (which minimum amount shall apply equally to any Term
Loan Borrowings Converted hereunder) and all Lenders’ Loans comprising the
Borrowing to be Converted or Continued in part shall be Converted or Continued
ratably in accordance with their applicable Pro Rata Shares; and (iii) each
Conversion of less than all Loans comprising part of the same Borrowing shall be
deemed to be an additional Borrowing for purposes of Section 2.7(d), and no such
Conversion or Continuation of any Loans may result in there being outstanding
more separate LIBO Rate Loan Borrowings than permitted under Section 2.7(d).
Each such notice of Conversion or Continuation shall, within the restrictions
specified above, specify (i) the date of such Conversion, or the last date of
the Interest Period of the Loans to be Continued, (ii) the Loans to be Converted
or Continued, and (iii) if such Conversion is into LIBO Rate Loans or a
Continuation of LIBO Rate Loans, the duration and the expiration date of the new
Interest Period for such Loans. Each notice of Conversion or Continuation shall
be irrevocable and binding on AGCO. If a Borrower requests a Conversion to or
Continuation of a LIBO Rate Loan but does not specify an Interest Period, then
Borrowers shall be deemed to have selected an Interest Period of one month’s
duration.

(b) On the date on which the aggregate unpaid principal amount of LIBO Rate
Loans of any Class denominated in U.S. Dollars shall be reduced, by payment or
prepayment or otherwise, to less than U.S. $5,000,000, such Loans shall
automatically Convert into Base Rate Loans.

(c) If a Borrower fails to deliver a timely and properly completed notice of
Conversion or Continuation with respect to a LIBO Rate Loan (as set forth in
clause (a) above) prior to the end of the Interest Period applicable thereto,
such Borrower shall be automatically deemed to have requested that such LIBO
Rate Loan Continue as a LIBO Rate Loan with a one month Interest Period, subject
to such Borrower’s right to repay such LIBO Rate Loan at the end of such
original Interest Period (which repayment shall be accompanied by any costs
under Section 10.2),

(d) No Borrower shall request a LIBO Rate Loan if, after giving effect thereto,
there would be more than twenty (20) LIBO Rate Loan Borrowings outstanding.

2.8. Payments and Computations.

(a) Each Borrower shall make each payment hereunder free and clear of any setoff
or counterclaim, with such payment (other than repayment of a Swing Line Loan)
being paid not later than 11:00 a.m. (Relevant Currency Time) on the day when
due in the case of principal or interest on and other amounts relating to any
Borrowing in the currency in which

 

47



--------------------------------------------------------------------------------

such Borrowing was denominated and in any other case in U.S. Dollars, to the
Administrative Agent in same-day funds by deposit of such funds to the
Administrative Agent’s Account for payments in the applicable currency. The
Administrative Agent will promptly thereafter (and in any event, if received
from a Borrower by the time specified in the preceding two sentences, on the day
of receipt) cause like funds to be distributed (i) if such payment by a Borrower
is in respect of principal, interest, fees or any other Obligation then payable
hereunder in a particular currency, to the applicable Lenders for the account of
their respective Applicable Lending Offices for payments in such currency
ratably in accordance with the amounts of such respective Obligations in such
currency then payable to such Lenders, and (ii) if such payment by a Borrower is
in respect of any Obligation then payable hereunder to one Lender, to such
Lender for the account of its Applicable Lending Office for payments in the
applicable currency. Upon its acceptance of an Assignment and Assumption and
recording of the information contained therein in the Register pursuant to
Section 9.6(d), from and after the effective date of such Assignment and
Assumption, the Administrative Agent shall make all payments hereunder in
respect of the interest assigned hereby to the Lender assignee hereunder, and
the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.

(b) If the Administrative Agent receives funds for application to the
Obligations under the Loan Documents under circumstances for which the Loan
Documents do not specify the Loans to which, or the manner in which, such funds
are to be applied, the Administrative Agent may, but shall not be obligated to,
elect to distribute such funds to each Lender ratably in accordance with such
Lender’s proportionate share of the principal amount of all outstanding Loans
and the Available Amount of all Letters of Credit then outstanding, in repayment
or prepayment of such of the outstanding Loans or other Obligations owed to such
Lender, and for application to such principal installments, as the
Administrative Agent shall direct.

(c) All computations of interest on Loans denominated in Sterling and Canadian
Dollars shall be made by the Administrative Agent on the basis of a year of
three hundred sixty-five (365) days (or three hundred sixty-six 366 days, as the
case may be) for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest is
payable. All other computations of interest, fees and Letter of Credit fees
payable by any Borrower shall be made by the Administrative Agent on the basis
of a year of three hundred sixty (360) days for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Administrative Agent of an interest rate, fee or commission hereunder shall be
conclusive and binding for all purposes, absent manifest error.

(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, such payment shall be made on the next succeeding Business Day,
and such extension of time shall in such case be included in the computation of
payment of interest or commitment fee, as the case may be; provided that, if
such extension would cause payment of interest on or principal of LIBO Rate
Loans to be made in the next-following calendar month, such payment shall be
made on the next-preceding Business Day.

 

48



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have received notice from AGCO prior
to the date on which any payment is due to the Lenders hereunder that the
Borrowers will not make such payment in full, the Administrative Agent may
assume that the Borrowers have made such payment in full to the Administrative
Agent on such date and the Administrative Agent may, in reliance upon such
assumption, cause to be distributed to each such Lender on such due date an
amount equal to the amount then due such Lender. If and to the extent such
Borrower shall not have so made such payment in full to the Administrative Agent
and the Administrative Agent makes available to a Lender on such date a
corresponding amount, such Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon, for each day from the date such amount is distributed to such
Lender until the date such Lender repays such amount to the Administrative
Agent, at the Federal Funds Effective Rate.

2.9. Sharing of Payments, Etc.

(a) Except as otherwise provided in this Agreement, the Administrative Agent
agrees that promptly after its receipt of each payment from or on behalf of any
Borrower in respect of any Obligations hereunder, it shall distribute such
payment to the Lenders (other than any Lender that has consented in writing to
waive its pro rata share of any such payment) pro rata based upon their
respective shares, if any, of the type of Obligations with respect to which such
payment was received.

(b) If any Lender shall obtain at any time any payment (whether voluntary,
involuntary, through the exercise of any right of set-off, or otherwise)
distributed other than in accordance with the provisions of this Agreement
(including the application of funds arising from the existence of an Impacted
Lender): (1) on account of Obligations due and payable to such Lender hereunder
at such time in excess of its ratable share (according to the proportion of
(i) the amount of such Obligations due and payable to such Lender at such time
to (ii) the aggregate amount of the Obligations due and payable to all Lenders
hereunder at such time) of payments on account of the Obligations due and
payable to all Lenders hereunder at such time obtained by all the Lenders at
such time; or (2) on account of Obligations owing (but not due and payable) to
such Lender hereunder at such time in excess of its ratable share (according to
the proportion of (i) the amount of such Obligations owing to such Lender at
such time to (ii) the aggregate amount of the Obligations owing (but not due and
payable) to all Lenders hereunder at such time) of payments on account of the
Obligations owing (but not due and payable) to all Lenders hereunder at such
time obtained by all the Lenders at such time; such Lender shall forthwith
purchase from the other Lenders such participations in the Obligations due and
payable or owing to them, as the case may be, as shall be necessary to cause
such purchasing Lender to share the excess payment ratably with each of them;
provided that if all or any portion of such excess payment is thereafter
recovered from such purchasing Lender, such purchase from each other Lender
shall be rescinded and such other Lender shall repay to the purchasing Lender
the purchase price to the extent of such other Lender’s ratable share (according
to the proportion of (x) the purchase price paid to such Lender to (y) the
aggregate purchase price paid to all Lenders) of such recovery together with an
amount equal to such Lender’s ratable share (according to the proportion of
(A) the amount of such other Lender’s required repayment to (B) the total amount
so recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Borrowers

 

49



--------------------------------------------------------------------------------

agree that any Lender so purchasing a participation from another Lender pursuant
to this Section may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
clauses (a) and (b) above of this Section 2.9 shall be subject to the express
provisions of this Agreement which require, or permit, differing payments to be
made to Non-Impacted Lenders as opposed to Defaulting Lenders or Impacted
Lenders.

2.10. Letters of Credit.

(a) The Letter of Credit Subfacility. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (the “Letters of
Credit”) for the account of any Borrower (subject to Section 5.15) or its
Subsidiary from time to time on any Business Day during the period from the
Agreement Date until sixty (60) days before the Maturity Date (i) in an
aggregate Available Amount for such Letters of Credit not to exceed at any time
the amount of the Letter of Credit Subfacility, minus the aggregate principal
amount of all Letter of Credit Advances to any Borrower then outstanding and
(ii) in an Available Amount for each Letter of Credit issued for the account of
a Borrower or a Subsidiary of a Borrower not to exceed the aggregate Unused
Revolving Loan Commitments on such Business Day. No Letter of Credit shall have
an expiration date (including all rights of a Borrower or the beneficiary to
require renewal) later than the earlier of five (5) days before the Maturity
Date and one (1) year after the date of issuance thereof; provided, however,
that any Letter of Credit that expires one (1) year after the date of its
issuance may provide for the automatic renewal of such Letter of Credit for
additional one (1)-year periods so long as such Letter of Credit, as renewed,
shall have an expiration date not later than five (5) days before the Maturity
Date. Notwithstanding the foregoing, a Letter of Credit may have an expiration
date later than five (5) days prior to the Maturity Date if the requesting
Borrower provides, at the time of the issuance of such Letter of Credit, Cash
Collateral to the Administrative Agent for the benefit of those Lenders with a
Revolving Loan Commitment in an amount equal to one hundred five percent
(105%) of the face amount of such Letter of Credit (it being acknowledged that
the obligations of the Revolving Loan Lenders to purchase participations in any
such Letter of Credit shall terminate on the Maturity Date to the extent of the
Cash Collateral for such Letters of Credit maintained by the Administrative
Agent on such date). Each Letter of Credit issued by an Issuing Bank shall
require that all draws thereon must be presented to such Issuing Bank by the
expiration date therefor, regardless of whether presented prior to such date to
any correspondent bank or other institution. Within the limits of the Letter of
Credit Subfacility, and subject to the limits referred to above, the Borrowers
may request the issuance of Letters of Credit under this Section 2.10(a), repay
any Letter of Credit Advances resulting from drawings thereunder pursuant to
Section 2.10(c) and request the issuance of additional Letters of Credit under
Section 2.10(b). On the Agreement Date, each outstanding letter of credit
described on Schedule 2.10 (collectively, the “Existing L/Cs”) shall be deemed
for all purposes, as of the Agreement Date, without further action by any
Person, to have been issued hereunder.

 

50



--------------------------------------------------------------------------------

(b) Request for Issuance, Notices by Issuing Banks.

(i) Each Letter of Credit issued by an Issuing Bank (other than the Existing
L/Cs) shall be issued upon notice, given not later than 11:00 a.m. (New York
City time) on the third Business Day prior to the date of the proposed issuance
of such Letter of Credit, by a Borrower to such Issuing Bank, which Issuing Bank
shall give to the Administrative Agent and each Lender prompt written notice
thereof. Each such notice of issuance of a Letter of Credit (a “Notice of
Issuance”) shall be by electronic mail, telecopier or telephone, confirmed
immediately in writing, specifying therein (1) the requested date of such
issuance (which shall be a Business Day); (2) the requested Available Amount of
such Letter of Credit; (3) the requested expiration date of such Letter of
Credit; (4) the requested currency in which such Letter of Credit shall be
denominated, which shall be U.S. Dollars or an Offshore Currency; provided that
no Borrower shall make a request for a Letter of Credit in any Agreed
Alternative Currency unless it shall have previously obtained the consent of
each Revolving Loan Lender to the issuance of such Letter of Credit in such
currency; (5) the requested name and address of the beneficiary of such Letter
of Credit; and (6) the requested form of such Letter of Credit, and shall be
accompanied by such application and agreement for letter of credit (a “Letter of
Credit Agreement”) as such Issuing Bank may specify to such Borrower for use in
connection with such requested Letter of Credit. No letter of credit issued by a
Lender that is not also the Administrative Agent shall constitute a Letter of
Credit issued pursuant to this Agreement unless (and until) such Lender provides
written notice of such Letter of Credit to the Administrative Agent which notice
shall include the information described in clauses (1) through (5) of the
immediately preceding sentence. If (x) the requested form of such Letter of
Credit is acceptable to such Issuing Bank in its sole discretion, and (y) it has
not received notice of objection to such issuance from the Required Lenders,
such Issuing Bank will, upon fulfillment of the applicable conditions set forth
in Article 3, make such Letter of Credit available to the requesting Borrower at
its office referred to in Section 9.2 or as otherwise agreed with such Borrower
in connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern. A Letter of Credit shall be
deemed to have been issued for the account of each Borrower delivering the
Notice of Issuance therefor.

(ii) In connection with any Letter of Credit issued hereunder that contains a
statement to the effect that such Letter of Credit is issued for the account of
any Person that is a Subsidiary of a Borrower (that is not also a Borrower),
such Borrower shall, notwithstanding such statement, be the actual account party
for all purposes of this Agreement for such Letter of Credit and such statement
shall not affect the applicable Borrower’s reimbursement obligations hereunder
with respect to such Letter of Credit. Notwithstanding anything to the contrary
set forth in this Agreement, no Issuing Bank shall be required to issue a Letter
of Credit for the account of any Subsidiary of a Borrower (that is not also a
Borrower) unless such Issuing Bank receives such documentation and other
information regarding such Subsidiary required by bank regulatory authorities
under applicable “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, as may be requested by such Issuing
Bank.

(iii) Each Issuing Bank (other than such Person that is also the Administrative
Agent) shall furnish to the Administrative Agent such information or written
reports regarding the outstanding Letters of Credit issued by such Issuing Bank,
the respective Available Amounts with respect thereto, the currencies in which
such Letters of Credit were

 

51



--------------------------------------------------------------------------------

denominated, for whose account such Letters of Credit were issued and any
drawings that have been made under such Letters of Credit as the Administrative
Agent may reasonably request from time to time.

(iv) For all purposes hereunder, including the calculation of Revolving Loan
Outstandings, L/C Outstandings and Fronting Exposure, the Administrative Agent
shall be entitled to treat each Letter of Credit issued by an Issuing Bank
(other than an Issuing Bank that is also the Administrative Agent) as
outstanding from the later of the date of issuance, or the date Administrative
Agent received notice thereof pursuant to the notice delivered by such Issuing
Bank pursuant to Section 2.10(b)(i), unless and until the Administrative Agent
shall have received written notice from such Issuing Bank of the termination,
expiration, reduction, amendment, modification or replacement of such Letter of
Credit; provided that any notice by an Issuing Bank of the issuance,
termination, expiration, reduction, amendment, modification or replacement of a
Letter of Credit pursuant to Section 2.10(b)(i) or this Section 2.10(b)(iv)
received by the Administrative Agent on a day that is not a Business Day, or
after 11:00 a.m. (New York City time) on a Business Day, shall be deemed to have
been given at the opening of business on the next Business Day.

(c) Drawing and Reimbursement.

(i) The payment by an Issuing Bank of a draft drawn under any Letter of Credit
for the account of a Borrower or its Subsidiary shall constitute for all
purposes of this Agreement the making by an Issuing Bank of a Letter of Credit
Advance to such Borrower, which shall accrue interest at the Base Rate plus the
Applicable Margin in effect for Base Rate Loans, in the amount and currency of
such draft, and be immediately due and payable in full by such Borrower not
later than 2:00 p.m., New York City time, on (1) the Business Day that AGCO
receives notice of such payment by the Issuing Bank, if such notice is received
prior to 12:00 noon, New York City time, on such Business Day, or (2) the
Business Day immediately following the day that AGCO receives such notice, if
such notice is not received prior to such time; provided that AGCO may, subject
to the conditions to borrowing set forth herein, request in accordance with
Section 2.2 that such payment be financed with a Base Rate Revolving Loan or
Swing Line Loan in an equivalent amount and currency and, to the extent so
financed, such Borrower’s obligation to repay the Letter of Credit Advance shall
be discharged and replaced by the resulting Base Rate Revolving Loan or Swing
Line Loan.

(ii) Upon the issuance of each Letter of Credit by an Issuing Bank, each
Revolving Loan Lender shall be deemed to have purchased from such Issuing Bank a
participation therein equal to its Pro Rata Share (calculated in accordance with
Section 2.11(e)(iv) if any Revolving Loan Lender is an Impacted Lender) of the
Available Amount of such Letter of Credit and, upon written demand by such
Issuing Bank following a draw on such a Letter of Credit, with a copy of such
demand to the Administrative Agent, each Revolving Loan Lender shall purchase
from such Issuing Bank, directly and not as a participation, and such Issuing
Bank shall sell and assign to each such other Revolving Loan Lender, such other
Revolving Loan Lender’s Pro Rata Share (calculated in accordance with
Section 2.11(e)(iv) if any Revolving Loan Lender is an Impacted Lender) of such
Letter of Credit Advance resulting from such draw as of the date of such
purchase to the extent not previously repaid by the applicable Borrower, by
making available for the account of its Applicable Lending Office to the

 

52



--------------------------------------------------------------------------------

Administrative Agent for the account of such Issuing Bank, by deposit to the
Administrative Agent’s Account, in same-day funds in the currency in which such
Letter of Credit was denominated, an amount equal to the portion of the
outstanding principal amount of such Letter of Credit Advance to be purchased by
such Revolving Loan Lender.

(iii) Each Borrower agrees to each participation, sale and assignment pursuant
to this subsection (c).

(iv) Each Revolving Loan Lender agrees to purchase its Pro Rata Share
(calculated in accordance with Section 2.11(e)(iv) if any Revolving Loan Lender
is an Impacted Lender) of an outstanding Letter of Credit Advance made by an
Issuing Bank on (1) the Business Day on which demand therefor is made by such
Issuing Bank, provided notice of such demand is given not later than 11:00 a.m.
(New York, New York time) on such Business Day, or (2) the first Business Day
next succeeding such demand if notice of such demand is given after such time.

Upon any such assignment by an Issuing Bank to any Revolving Loan Lender of a
portion of a Letter of Credit Advance made by such Issuing Bank, such Issuing
Bank shall be deemed to have represented and warranted to such Revolving Loan
Lender that such Issuing Bank is the legal and beneficial owner of such interest
being assigned by it, but makes no other representation or warranty and assumes
no responsibility with respect to such Letter of Credit Advance, the Loan
Documents or any Loan Party. If and to the extent that any Revolving Loan Lender
shall not have so made the purchase price for its Pro Rata Share (calculated in
accordance with Section 2.11(e)(iv) if any Revolving Loan Lender is an Impacted
Lender) of a Letter of Credit Advance available to the Administrative Agent,
such Revolving Loan Lender agrees to pay to the Administrative Agent forthwith
on demand such amount together with interest thereon, for each day from the date
of demand by such Issuing Bank until the date such amount is paid to the
Administrative Agent, at the Federal Funds Effective Rate. If such Revolving
Loan Lender shall pay to the Administrative Agent such amount for the account of
such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute a Letter of Credit Advance made by such Revolving
Loan Lender on such Business Day for purposes of this Agreement, and the
outstanding principal amount of the Letter of Credit Advance made by such
Issuing Bank shall be reduced by such amount on such Business Day.

(d) Obligations Absolute. The Obligations of the Borrowers under this Agreement,
any Letter of Credit Agreement and any other agreement or instrument relating to
any Letter of Credit issued by an Issuing Bank shall be unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement, such Letter of Credit Agreement and such other agreement or
instrument under all circumstances, including without limitation the following
circumstances:

(i) any lack of validity or enforceability of this Agreement, any Letter of
Credit Agreement, any Letter of Credit or any other agreement or instrument
relating thereto (this Agreement and all of the other foregoing being,
collectively, the “L/C Related Documents”);

 

53



--------------------------------------------------------------------------------

(ii) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Obligations of any Borrower in respect of any L/C Related
Document or any other amendment or waiver of or any consent to departure from
all or any of the L/C Related Documents;

(iii) the existence of any claim, set-off, defense or other right that any
Borrower may have at any time against any beneficiary or any transferee of a
Letter of Credit (or any Persons for whom any such beneficiary or any such
transferee may be acting), such Issuing Bank or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;

(iv) any statement or any other document presented under a Letter of Credit
proving to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(v) payment by such Issuing Bank under a Letter of Credit against presentation
of a draft or certificate that does not strictly comply with the terms of such
Letter of Credit; provided that this clause (v) shall not be deemed to be a
waiver of any claim that any Borrower might have against such Issuing Bank as a
result of any such payment that arises from the gross negligence or willful
misconduct of such Issuing Bank;

(vi) any release or amendment or waiver of or consent to departure from any
Guaranty Agreement; or

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including without limitation any other circumstance that
might otherwise constitute a defense available to, or a discharge of, any
Borrower or a guarantor.

2.11. Defaulting Lenders/Impacted Lenders.

(a) Cash Collateralization. At any time that there shall exist an Impacted
Lender, within one Business Day following the written request of the
Administrative Agent or any Issuing Bank (with a copy to the Administrative
Agent), AGCO shall Cash Collateralize the Issuing Banks’ Fronting Exposure with
respect to such Impacted Lender (determined after giving effect to
Section 2.11(e)(iv) and any Cash Collateral provided by such Impacted Lender) in
an amount not less than the Minimum Collateral Amount.

(b) Grant of Security Interest. AGCO, and to the extent any Cash Collateral is
provided by any Impacted Lender, such Impacted Lender, hereby grants to the
Administrative Agent, for the benefit of the Issuing Banks, and agrees to
maintain, a first priority security interest in all such Cash Collateral as
security for the Impacted Lenders’ obligation to fund participations in respect
of L/C Obligations, to be applied pursuant to clause (c) below. If at any time
the Administrative Agent determines that Cash Collateral is subject to any right
or claim of any Person other than the Administrative Agent and the Issuing Banks
as herein provided, or that the total amount of such Cash Collateral is less
than the Minimum Collateral Amount, AGCO will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency (after giving
effect to any Cash Collateral provided by the Impacted Lender).

 

54



--------------------------------------------------------------------------------

(c) Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under this Section 2.11 in respect of
Letters of Credit shall be applied to the satisfaction of the Impacted Lender’s
obligation to fund participations in respect of L/C Obligations (including, as
to Cash Collateral provided by an Impacted Lender, any interest accrued on such
obligation) for which the Cash Collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.

(d) Termination of Requirement. Cash Collateral (or the appropriate portion
thereof) provided to reduce any Issuing Bank’s Fronting Exposure shall no longer
be required to be held as Cash Collateral pursuant to this Section 2.11
following (i) the elimination of the applicable Fronting Exposure (including by
the termination of Impacted Lender status of the applicable Lender), or (ii) the
determination by the Administrative Agent and each Issuing Bank that there
exists excess Cash Collateral; provided that, subject to this Section 2.11 the
Person providing Cash Collateral and each Issuing Bank may agree that Cash
Collateral shall be held to support future anticipated Fronting Exposure or
other obligations.

(e) Impacted Lender Adjustments. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes an Impacted Lender, then,
until such time as such Lender is no longer an Impacted Lender (or a Defaulting
Lender, as applicable), to the extent permitted by Applicable Law:

(i) Waivers and Amendments. If such Impacted Lender is a Defaulting Lender, such
Defaulting Lender’s right to approve or disapprove any amendment, waiver or
consent with respect to this Agreement shall be restricted as set forth in the
definition of Required Lenders.

(ii) Defaulting Lender Waterfall. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Impacted Lender (whether voluntary or mandatory, at maturity, pursuant to
Article 7 or otherwise) or received by the Administrative Agent from an Impacted
Lender pursuant to Section 9.5 shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by such Impacted Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by such Impacted
Lender to any Issuing Bank or the Swing Line Bank hereunder; third, to Cash
Collateralize on a pro rata basis the Issuing Banks’ Fronting Exposure with
respect to such Impacted Lender in accordance with Section 2.11(a); fourth, as
AGCO may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Impacted Lender has failed to fund
its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
AGCO, to be held in a deposit account and released pro rata in order to
(x) satisfy such Impacted Lender’s potential future funding obligations with
respect to Loans under this Agreement and (y) Cash Collateralize on a pro rata
basis the Issuing Banks’ future Fronting Exposure with respect to such Impacted
Lender with respect to future Letters of Credit issued under this Agreement, in
accordance with this Section 2.11; sixth, to the payment of any amounts owing to
the Lenders, the Issuing Banks or the Swing Line Bank as a result of any
judgment of a court of competent jurisdiction obtained by any Lender, any
Issuing Bank or the Swing Line Bank against such Impacted Lender as a result of
such Impacted Lender’s breach of its obligations under this Agreement; seventh,
so long

 

55



--------------------------------------------------------------------------------

as no Default or Event of Default exists, to the payment of any amounts owing to
the Borrowers as a result of any judgment of a court of competent jurisdiction
obtained by the Borrowers against such Impacted Lender as a result of such
Impacted Lender’s breach of its obligations under this Agreement; and eighth, to
such Impacted Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans (including any Letter of Credit Advances) in respect of
which such Impacted Lender has not fully funded its appropriate share, and
(y) such Loans were made or the related Letters of Credit were issued at a time
when the conditions set forth in Section 3.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans (including Letter of Credit
Advances) of all Non-Impacted Lenders on a pro rata basis prior to being applied
to the payment of any Loans (including any Letter of Credit Advances) of such
Defaulting Lender until such time as all Loans and funded and unfunded
participations in L/C Obligations and Swing Line Loans are held by the Lenders
pro rata in accordance with the Revolving Loan Commitments without giving effect
to Section 2.11(e)(iv). Any payments, prepayments or other amounts paid or
payable to an Impacted Lender that are applied (or held) to pay amounts owed by
an Impacted Lender or to post Cash Collateral pursuant to this
Section 2.11(e)(ii) shall be deemed paid to and redirected by such Impacted
Lender, and each Lender irrevocably consents hereto.

(iii) Certain Fees.

(A) No Defaulting Lender shall be entitled to receive any Unused Fee for any
period during which that Lender is a Defaulting Lender (and the Borrowers shall
not be required to pay any such fee that otherwise would have been required to
have been paid to that Defaulting Lender).

(B) No Impacted Lender shall be entitled to receive the fees for Letters of
Credit provided under Section 2.6(c) for any period during which that Lender is
an Impacted Lender except to the extent allocable to its Pro Rata Share of the
stated amount of Letters of Credit for which it has provided Cash Collateral
pursuant to this Section 2.11.

(C) With respect to any Letter of Credit fee not required to be paid to any
Impacted Lender pursuant to clause (B) above, the applicable Borrowers shall
(x) pay to each Non-Impacted Lender that portion of any such fee otherwise
payable to such Impacted Lender with respect to such Impacted Lender’s
participation in L/C Obligations or Swing Line Loans that has been reallocated
to such Non-Impacted Lender pursuant to clause (iv) below, (y) pay to each
Issuing Bank and the Swing Line Bank, as applicable, the amount of any such fee
otherwise payable to such Impacted Lender to the extent allocable to such
Issuing Bank’s or the Swing Line Bank’s Fronting Exposure to such Impacted
Lender, and (z) not be required to pay the remaining amount of any such fee.

(iv) Reallocation of Participations to Reduce Fronting Exposure. All or any part
of such Impacted Lender’s participation in L/C Obligations and Swing Line Loans
shall be reallocated among the Revolving Loan Lenders that are Non-Impacted
Lenders in accordance

 

56



--------------------------------------------------------------------------------

with their respective Pro Rata Share (calculated without regard to such Impacted
Lender’s Revolving Loan Commitment) but only to the extent that (x) the
conditions set forth in Section 3.2 are satisfied at the time of such
reallocation (and, unless AGCO shall have otherwise notified the Administrative
Agent at such time, the Borrowers shall be deemed to have represented and
warranted that such conditions are satisfied at such time), and (y) such
reallocation does not cause the aggregate Revolving Loan Exposure of any
Non-Impacted Lender to exceed such Non-Impacted Lender’s Revolving Loan
Commitment. No reallocation hereunder shall constitute a waiver or release of
any claim of any party hereunder against an Impacted Lender arising from that
Lender having become an Impacted Lender, including any claim of a Non-Impacted
Lender as a result of such Non-Impacted Lender’s increased exposure following
such reallocation.

(v) Cash Collateral, Repayment of Swing Line Loans. If the reallocation
described in clause (iv) above cannot, or can only partially, be effected, the
Borrowers shall, without prejudice to any right or remedy available to them
hereunder or under law, (x) first, prepay Swing Line Loans in an amount equal to
the Swing Line Bank’s Fronting Exposure and (y) second, Cash Collateralize the
Issuing Banks’ Fronting Exposure in accordance with the procedures set forth in
this Section 2.11.

(f) Impacted Lender Cure. If AGCO, the Administrative Agent, the Swing Line Bank
and each Issuing Bank agree in writing that a Lender is no longer an Impacted
Lender, the Administrative Agent will so notify the parties hereto, whereupon as
of the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any Cash
Collateral), that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Revolving Loan Lenders or take such
other actions as the Administrative Agent may determine to be necessary to cause
the Loans and funded and unfunded participations in Letters of Credit and Swing
Line Loans to be held pro rata by the Lenders in accordance with the Revolving
Loan Commitments (without giving effect to Section 2.11(e)(iv)), whereupon such
Lender will cease to be an Impacted Lender; provided that (x) no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the Borrowers while that Lender was an Impacted Lender, (y) such
Lender that ceases to be an Impacted Lender shall reimburse the other Revolving
Loan Lenders for any costs of the type described in Section 10.2 that may be
incurred by such Revolving Loan Lenders as a result of the purchase of Revolving
Loans required hereunder, and (z) except to the extent otherwise expressly
agreed by the affected parties, no change hereunder from Impacted Lender to
Lender will constitute a waiver or release of any claim of any party hereunder
arising from that Lender’s having been an Impacted Lender.

(g) New Swing Line Loans/Letters of Credit. So long as any Lender is an Impacted
Lender, (i) the Swing Line Bank shall not be required to fund any Swing Line
Loans unless it is satisfied that it will have no Fronting Exposure after giving
effect to such Swing Line Loan and (ii) no Issuing Bank shall be required to
issue, extend, renew or increase any Letter of Credit unless it is satisfied
that it will have no Fronting Exposure after giving effect thereto.

2.12. Borrower Liability. AGCO and each Domestic Subsidiary Borrower shall be
jointly and severally liable for all Loans and other liabilities hereunder or
under any other Loan Document by or of itself or any Borrowing Subsidiary. No
Foreign Subsidiary Borrower shall have any liability for any Borrowing or other
liabilities hereunder or under any other Loan Documents by or of AGCO or any
other Borrowing Subsidiary (except as may otherwise be provided in such Foreign
Subsidiary Borrower’s Guaranty Agreement).

 

57



--------------------------------------------------------------------------------

2.13. Designated Borrowers.

(a) After the Agreement Date, AGCO may at any time, upon not less than sixty
(60) days notice from AGCO to the Administrative Agent (or such shorter period
as may be agreed by the Administrative Agent in its sole discretion), request
that any one or more Material Subsidiaries of AGCO (an “Applicant Borrower”) be
designated as a Designated Borrower to receive Revolving Loans or to have
Letters of Credit issued hereunder by delivering to the Administrative Agent
(which shall deliver counterparts thereof to each Lender) a duly executed notice
and agreement in substantially the form of Exhibit C (a “Designated Borrower
Request and Assumption Agreement”); provided, however, AGCO shall not have any
right to request that an Applicant Borrower become a Designated Borrower
hereunder if (i) such Applicant Borrower is not a Wholly Owned Subsidiary of
AGCO, (ii) any Revolving Loan Lender notifies the Administrative Agent in
writing within ten Business Days after such Revolving Loan Lender’s receipt of
such request to add an Applicant Borrower that such Applicant Borrower is
organized under the laws of a jurisdiction in which such Revolving Loan Lender
is prohibited or restricted from making Revolving Loans (including without
limitation any prohibition or restriction related to the funding of loans from a
U.S. office of such Revolving Loan Lender into said jurisdiction), as determined
by such Revolving Loan Lender in good faith, or (iii) any Default or Event of
Default then exists or would be caused hereby. The parties hereby acknowledge
and agree that prior to any Applicant Borrower becoming a Designated Borrower
entitled to utilize the credit facilities provided for herein, (1) the
Administrative Agent and the Revolving Loan Lenders shall have received all
information, documents, and certificates required by the Administrative Agent
and the Lenders under “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act, and (2) the Administrative Agent and
the Lenders shall have received a Guaranty Agreement, supporting resolutions,
incumbency certificates, certified (if available) governing documents and good
standing certificates, opinions of counsel and any other document or information
reasonably requested by the Administrative Agent, each in form and substance
satisfactory to the Administrative Agent and the Required Lenders (collectively,
the “Supporting Documents”). If the Administrative Agent agrees that an
Applicant Borrower shall have satisfied all of the requirements of this
Section 2.13 and, therefore, be entitled to become a Designated Borrower
hereunder, then promptly following receipt of (x) all Supporting Documents,
(y) a certificate of an Authorized Financial Officer of AGCO certifying that no
Default or Event of Default then exists or would result from the joinder of such
Applicant Borrower as a Borrower hereunder and (z) a reaffirmation by each
Borrower and each Guarantor of its Guaranty Agreement, in form and substance
satisfactory to the Administrative Agent, the Administrative Agent shall send a
notice in substantially the form of Exhibit D (a “Designated Borrower Notice”)
to AGCO and the Revolving Loan Lenders specifying the effective date upon which
the Applicant Borrower shall constitute a Designated Borrower for purposes
thereof, whereupon each of the Revolving Loan Lenders agrees to permit such
Designated Borrower to receive Revolving Loans or to have Letters of Credit
issued hereunder, on the terms and conditions set forth herein, and each of the
parties agrees that such Designated Borrower otherwise shall be a Borrower for
all purposes of this Agreement; provided, that no Notice of Borrowing or Notice
of Issuance maybe submitted by or on behalf of such Designated Borrower until
three (3) Business Days after such effective date.

 

58



--------------------------------------------------------------------------------

(b) The Obligations of the Domestic Borrowers shall be joint and several in
nature as more specifically described in Section 2.12. The Obligations of each
Foreign Subsidiary Borrower shall be several in nature and not joint except as
set forth in any Guaranty Agreement executed by such Foreign Subsidiary
Borrower.

(c) Each Foreign Subsidiary Borrower and each Domestic Subsidiary Borrower of
AGCO that is or becomes a “Designated Borrower” pursuant to this Section 2.13
hereby irrevocably appoints AGCO as its agent for all purposes relevant to this
Agreement and each of the other Loan Documents, including (i) the giving and
receipt of notices, (ii) the execution and delivery of all documents,
instruments and certificates contemplated herein and all modifications hereto,
and (iii) in the case of the Domestic Subsidiaries Borrowers only, the receipt
of the proceeds of any Loans made by the Lenders, to any such Borrower
hereunder. Any acknowledgment, consent, direction, certification or other action
which might otherwise be valid or effective only if given or taken by all
Borrowers, or by each Borrower acting singly, shall be valid and effective if
given or taken only by AGCO, whether or not any such other Borrower joins
therein. Any notice, demand, consent, acknowledgement, direction, certification
or other communication delivered to AGCO in accordance with the terms of this
Agreement shall be deemed to have been delivered to each Borrower.

(d) Notwithstanding anything to the contrary herein, (i) after giving effect to
the Acquisition on the Agreement Date and the merger of Merger Sub and Target
thereunder, the only Borrowers shall be AGCO, AGCO UK, AGCO BV, and Target
(ii) no other Persons may become a Borrower except in accordance with this
Section 2.13, (iii) each of the Initial Borrowers consents to the addition of
Designated Borrowers as “Borrowers” hereunder from time to time in accordance
with this Section 2.13, and (iv) only Wholly Owned Material Subsidiaries of AGCO
may become Designated Borrowers.

2.14. Incremental Term Loans.

(a) Following the Agreement Date, AGCO may from time to time through the
Maturity Date, propose that additional term loans in U.S. Dollars be made to it
or any of the other Borrowers in accordance with this Section (each, an
“Incremental Term Loan”) by delivering a Notice of Incremental Term Loan
Borrowing to Administrative Agent substantially in the form of Exhibit N hereto
(a “Notice of Incremental Term Loan Borrowing”), specifying (subject to the
restrictions set forth in clause (b) below) therein the (i) amount of the
Tranche of Incremental Term Loans requested (which Tranche shall be in a minimum
principal amount of $100,000,000 and integral multiples of $50,000,000 in excess
thereof), (ii) requested advance date of the proposed Incremental Term Loans
comprising such Tranche (which shall be at least 15 Business Days from the date
of delivery of the Notice of Incremental Term Loan Borrowing), (iii) the
interest rate to be applicable to all Incremental Term Loans in such Tranche,
(iv) the amortization for all Incremental Term Loans in such Tranche, and
(v) the amount of any upfront or closing fees to be paid by the Borrowers to the
Lenders funding the Tranche of Incremental Term Loans requested. Subject to the
last sentence in clause (d) below, each Notice of Incremental Term Loan
Borrowing delivered by AGCO shall be irrevocable and shall be binding

 

59



--------------------------------------------------------------------------------

upon all Loan Parties. At the time of delivery of the Notice of Incremental Term
Loan Borrowing, AGCO shall also deliver to Administrative Agent a certificate of
a Responsible Employee of AGCO certifying (A) that AGCO and its Subsidiaries are
in compliance with the financial covenants set forth in Section 6.10 hereof
before and after giving effect to such Incremental Term Loan Borrowing, and
(B) that no Default or Event of Default then exists or would be caused thereby.

(b) The aggregate principal amount of all Tranches of Incremental Term Loans
made pursuant to this Section shall not exceed $400,000,000. Repayments of the
principal of any Incremental Term Loans may not be reborrowed. Each Tranche of
Incremental Term Loans shall bear interest at the Base Rate or the LIBO Rate
plus such Applicable Margin as is set forth in the Notice of Incremental Term
Loan Borrowing related to such Tranche, and shall be subject to the amortization
set forth in the applicable Notice of Incremental Term Loan Borrowing relating
to such Tranche, provided, however, (i) the final maturity date of any Tranche
of Incremental Term Loans shall be the Maturity Date, and (ii) the amortization
of the Incremental Term Loans of any Tranche shall not require a percentage of
the Incremental Term Loans of such Tranche to be repaid in any Fiscal Quarter in
excess of the Initial Term Loan Repayment Percentage in effect as of the last
day of such Fiscal Quarter. All Incremental Term Loans shall for all purposes be
Obligations hereunder and under the Loan Documents.

(c) Administrative Agent shall deliver a copy of each Notice of Incremental Term
Loan Borrowing to such Lenders or other Persons that qualify as an Eligible
Assignee as may be determined by Administrative Agent in its reasonable
discretion with the approval of AGCO or as may be specified by AGCO. No Lender
shall have any obligation to fund any Incremental Term Loan, and any decision by
a Lender to fund any Incremental Term Loan shall be made in its sole discretion
independently from any other Lender.

(d) If Administrative Agent receives commitments from Lenders and/or from any
other Person that (i) qualifies as an Eligible Assignee and is acceptable to
AGCO and Administrative Agent in its reasonable discretion, and (ii) has agreed
to become a Lender in respect of all or a portion of an Incremental Term Loan
(an “Additional Lender”), in excess of the requested Incremental Term Loan,
Administrative Agent shall have the right, in its sole discretion but with the
consent of AGCO, to reduce and reallocate (within the minimum and maximum
amounts specified by each such Lender or Additional Lender in its notice to
Administrative Agent) the shares of the Incremental Term Loan of the Lenders or
Additional Lenders willing to fund such Incremental Term Loan so that the total
committed Incremental Term Loan equals the requested Incremental Term Loan. If
Administrative Agent does not receive commitments from Lenders (or Additional
Lenders) in an amount sufficient to fund the requested Incremental Term Loan,
Administrative Agent shall so notify AGCO and the Notice of Incremental Term
Loan Borrowing shall be deemed automatically rescinded; provided, AGCO may
submit a replacement Notice of Incremental Term Loan Borrowing setting forth
different terms for the requested Incremental Term Loan Borrowing.

(e) An agreement to fund Incremental Term Loans pursuant to this Section shall
become effective upon the receipt by Administrative Agent of an agreement in
form and substance reasonably satisfactory to Administrative Agent and AGCO
signed by each Loan Party, by each Additional Lender and by each existing Lender
who has agreed to fund such

 

60



--------------------------------------------------------------------------------

Incremental Term Loans, setting forth the new Incremental Term Loans of such
Lenders and setting forth the agreement of each Additional Lender to become a
party to this Agreement as a Lender and to be bound by all the terms and
provisions hereof, together with officer’s certificates and ratification
agreements executed by each Loan Party and such evidence of appropriate
corporate authorization on the part of each Loan Party with respect to the
requested Incremental Term Loans, any amendments to this Agreement and any other
Loan Documents reasonably requested by Administrative Agent in relation to the
requested Incremental Term Loans (which amendments to the Loan Documents (other
than this Agreement) Administrative Agent is hereby authorized to execute on
behalf of the Lenders), and such opinions of counsel for the Loan Parties with
respect to the requested Incremental Term Loans and other assurances and
documents as Administrative Agent may reasonably request.

ARTICLE 3

CONDITIONS PRECEDENT

3.1. Conditions Precedent to Agreement Date. The effectiveness of this Agreement
and the obligation of each Lender to make the Loans hereunder and the obligation
of any Issuing Bank to issue the initial Letters of Credit, is subject to the
satisfaction of the following conditions precedent:

(a) The Lenders shall be satisfied that, in connection with the initial
Borrowing hereunder, simultaneously with such initial Borrowing, all amounts
owing under the Existing Credit Agreement shall have been paid in full and all
commitments to lend thereunder shall be terminated;

(b) The Administrative Agent shall have received, on or before the Agreement
Date (except to the extent delivery of certain documents with respect to AGCO UK
and AGCO BV after the Agreement Date is permitted under Section 5.15), the
following, each dated such date (unless otherwise specified), in form and
substance satisfactory to the Administrative Agent (unless otherwise specified):

(i) This Agreement, duly executed and delivered by the Borrowers, the
Administrative Agent and each Initial Lender;

(ii) The Fee Letter, duly executed and delivered by the Borrowers;

(iii) Each of the Guaranty Agreements duly executed by each Person specified on
Schedule G, each such Guaranty Agreement to be in form and substance
satisfactory to the Administrative Agent, and guaranteeing the obligations
specified in such Schedule;

(iv) Certified copies of the resolutions of the Board of Directors of each
Borrower and Guarantor approving the execution and delivery of the Loan Document
to which it is a party, and of all documents evidencing other necessary
corporate action and governmental approvals, if any, with respect to this
Agreement and the Loan Documents (except to the extent delivery of such
documents with respect to AGCO UK and AGCO BV after the Agreement Date is
permitted under Section 5.15);

 

61



--------------------------------------------------------------------------------

(v) Such documents and certificates as Administrative Agent may reasonably
request relating to the organization, existence and good standing (or the
equivalent in the applicable jurisdiction) of each Loan Party, the authorization
of the Transactions, the identity, authority and capacity of each Responsible
Employee authorized to act on behalf of a Loan Party in connection with the Loan
Documents and any other legal matters relating to the Loan Parties, this
Agreement, the other Loan Documents or the Transactions (except to the extent
delivery of such documents with respect to AGCO UK and AGCO BV after the
Agreement Date is permitted under Section 5.15);

(vi) A Notice of Borrowing executed and delivered by AGCO to Administrative
Agent pursuant to Section 2.2(a) with respect to the initial funding of the
Loans to be made on the Agreement Date; and

(vii) A favorable opinion of (A) Troutman Sanders LLP, counsel to the Loan
Parties, (B) internal counsel to AGCO BV and (C) internal counsel to AGCO UK
(except to the extent delivery of the opinions of counsel described in the
preceding clauses (B) and (C) with respect to AGCO UK and AGCO BV after the
Agreement Date is permitted under Section 5.15); and

(c) There shall be no Default or Event of Default hereunder as a result of
(i) defaults under other indebtedness of AGCO and its Existing Subsidiaries in
an aggregate amount in excess of $50,000,000, (ii) any judgments or orders for
the payment of money of the types describe in Section 7.1(f) against AGCO or any
Existing Subsidiary in an aggregate amount in excess of $50,000,000, or
(iii) any bankruptcy or insolvency events of the types described in
Section 7.1(e) relating to AGCO and the Existing Subsidiaries;

(d) The Administrative Agent shall have received evidence (which evidence may
include a certificate to such facts by a Responsible Employee of AGCO) that the
Acquisition shall have been consummated on the Agreement Date (or shall be
simultaneously with the initial funding of the initial extensions of credit
hereunder) in accordance with the terms and conditions of the Acquisition
Agreement and in accordance with all applicable requirements of law, and no
conditions precedent or other terms or provisions of the Acquisition Documents
shall have been amended or modified, and no condition shall have been waived or
consent granted, in any respect that is material and adverse to the interest of
the Lenders without the Administrative Agent’s prior written consent (such
consent not to be unreasonably withheld or delayed), it being understood and
agreed that (i) any amendment or modification of the Acquisition Agreement to
provide for the payment of any of the cash consideration by Merger Sub rather
than AGCO shall be deemed to not be material or adverse to the interest of the
Lenders and (ii) any increase or decrease in the Merger Consideration (as
defined in the Acquisition Agreement, and other than as a result of any
adjustment to the Merger Consideration as provided in the Acquisition Agreement
as in effect on September 30, 2011), or any change to the definition of Company
Material Adverse Effect (as defined in the Acquisition Agreement), shall in each
case be deemed to be material and adverse to the interest of the Lenders;

(e) The Administrative Agent shall have received a copy of the Acquisition
Agreement and any amendments, supplements, annexes, schedules or modifications
thereto, together with a certificate of a Responsible Employee of AGCO to the
effect that attached thereto are true and complete copies of each such document
in effect on the Agreement Date;

 

62



--------------------------------------------------------------------------------

(f) The representations and warranties made by or on behalf of the Target and
its Subsidiaries in the Acquisition Agreement as are material to the interests
of the Lenders shall be true and correct as of the Agreement Date but only to
the extent that AGCO (or its Subsidiary) has the right to terminate its
obligations under the Acquisition Agreement as a result of a breach of such
representations in the Acquisition Agreement;

(g) There shall not have occurred any event, development or circumstance since
June 30, 2011 that has caused or could reasonably be expected to cause a Company
Material Adverse Effect (as defined in the Acquisition Agreement) with respect
to the Target and the Acquired Business;

(h) The Administrative Agent shall have received (i) unaudited consolidated
balance sheets and related statements of income, stockholders’ equity and cash
flows of AGCO and its Subsidiaries for the Fiscal Quarter ending September 30,
2011 prepared in conformity with GAAP; (ii) audited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of the
Acquired Business for the two years ended December 31, 2010, in each case
prepared in conformity with GAAP; and (iii) customary pro forma financial
statements in a format acceptable for an offering memorandum in Rule 144A debt
offerings;

(i) The Administrative Agent and the Lenders shall have received all
information, documents, and certificates required by the Administrative Agent
and the Lenders under “know-your-customer” and anti-money laundering rules and
regulations, including the USA Patriot Act (except to the extent delivery of
such documents with respect to AGCO UK and AGCO BV after the Agreement Date is
permitted under Section 5.15); and

(j) AGCO shall have paid all fees and expenses (including the fees and expenses
of counsel) of the Administrative Agent and Lenders that are due and payable on
the Agreement Date, in each case which have been invoiced at least two Business
Days before the Agreement Date, and are in compliance with all terms of the Fee
Letter on or before the Agreement Date.

3.2. Conditions Precedent to Each Borrowing and Issuance. The obligation of each
Lender to make a Loan (including initial Loans made on the Agreement Date but
excluding any Letter of Credit Advance), and the right of any Borrower to
request the issuance of Letters of Credit by an Issuing Bank, shall be subject
to the further conditions precedent that on the date of such Borrowing or
issuance, the following statements shall be true and any Notice of Borrowing or
Notice of Issuance delivered to the Administrative Agent hereunder shall certify
that, as of the date of the Borrowing requested thereunder:

(a) the representations and warranties contained in each Loan Document (except,
that with respect to the initial Loans made on the Agreement Date, only the
representations contained in Sections 4.1(a), (d), (e), (f), (g), (j), (k), (o),
(but only with respect to AGCO and the Existing Subsidiaries), (p), (t) and
(u) (but only with respect to compliance with

 

63



--------------------------------------------------------------------------------

the USA Patriot Act)) will be correct on and as of the date of such Borrowing or
issuance, before and after giving effect to such Borrowing or issuance and to
the application of the proceeds therefrom, as though made on and as of such
date, and request for the issuance of a Letter of Credit by an Issuing Bank
delivered to such Issuing Bank hereunder, in each case other than as permitted
by Section 4.2;

(b) with respect to any such Borrowing or issuance other than the initial
Borrowing hereunder on the Agreement Date, no event shall have occurred and be
continuing, or would result from such Borrowing or issuance or from the
application of the proceeds therefrom, that constitutes or would constitute a
Default or Event of Default;

(c) if the applicable Borrower is a Designated Borrower, then the conditions of
Section 2.13 to designate such Borrower as a Designated Borrower shall have been
met to the satisfaction of the Administrative Agent;

(d) Administrative Agent and, if applicable, such Issuing Bank or the Swing Line
Bank shall have received a Notice of Borrowing or Notice of Issuance, as
applicable, in accordance with the requirements of this Agreement.

(e) such Borrowing or issuance of a Letter of Credit is permitted under Article
2.

3.3. Determinations Under Section 3.1. For purposes of determining compliance
with the conditions specified in Sections 3.1 and 3.2, each Lender shall be
deemed to have consented to, approved or accepted or to be satisfied with each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to the Lenders unless an officer of the
Administrative Agent responsible for the transactions contemplated by the Loan
Documents shall have received notice from such Lender prior to the initial
Borrowing specifying its objection thereto and such Lender shall not have made
available to the Administrative Agent such Lender’s ratable portion of such
Borrowing.

ARTICLE 4

REPRESENTATIONS AND WARRANTIES

4.1. Representations and Warranties of the Borrowers. In order to induce the
Administrative Agent, the Lenders and the Issuing Banks to enter into this
Agreement and to extend credit to each Borrower, each Borrower hereby agrees,
represents, and warrants as follows:

(a) Organization; Power. Each Loan Party and each of its Material Subsidiaries
(i) is duly organized, validly existing and in good standing (if applicable)
under the laws of the jurisdiction of its organization, (ii) is duly qualified
and in good standing (if applicable) as a foreign corporation in each other
jurisdiction in which it owns or leases property or in which the conduct of its
business requires it to so qualify or be licensed except where the failure to so
qualify or be licensed would not reasonably be expected to result in a Material
Adverse Effect, and (iii) has all requisite power and authority to own or lease
and operate its properties, to conduct its business as now being conducted and
as proposed to be conducted and to enter into and carry out the terms of the
Loan Documents to which it is a party.

 

64



--------------------------------------------------------------------------------

(b) Subsidiaries. Set forth on Schedule 4.1(b) is a complete and accurate list
of all Subsidiaries of AGCO, as of the Agreement Date (after giving effect to
the Acquisition) showing (as to each such Subsidiary) the jurisdiction of its
incorporation or formation, the percentage of the outstanding shares of each
such class owned (directly or indirectly) by AGCO and whether it is a Material
Subsidiary. All of the outstanding Equity Interests in all of the Subsidiaries
of AGCO owned by AGCO or any of its Subsidiaries has been validly issued, is
fully paid and non-assessable and is (after giving effect to the Acquisition)
owned by AGCO or one or more of its Subsidiaries free and clear of all Liens,
except for Permitted Liens.

(c) Acquisition. As of the Agreement Date, AGCO has delivered to Administrative
Agent a complete and correct copy of each Acquisition Document. Each of the
transactions contemplated in the Acquisition Agreement (to the extent that any
Loan Party is a party to such transaction) complies in all material respects
with, and has been consummated in all material respects in accordance with, the
terms of the Acquisition Agreement and all Applicable Laws. All requisite
approvals by Governmental Authorities with respect to the transactions
contemplated by the Acquisition Agreement (to the extent they involve an Loan
Party) have been obtained (or all applicable waiting periods in connection with
the Acquisitions have expired without any action having been taken by any
Governmental Authority), and no Governmental Authority, in connection with any
such requisite approval, has imposed any material conditions to the consummation
of the transactions contemplated by the Acquisition Agreement or to the conduct
by any Loan Party or any of its Subsidiaries’ business thereafter. To the best
of each Borrower’s knowledge, the representations or warranties given by the
Target and the Stockholder Representative (as defined therein) in the
Acquisition Agreement are true and correct in all material respects. Each of the
representations and warranties given by each applicable Loan Party in the
Acquisition Agreement is true and correct in all material respects.

(d) Authorization; No Conflict. The execution, delivery and performance by each
Loan Party of this Agreement each other Loan Document and each L/C Related
Document to which it is or is to be a party and the other transactions
contemplated hereby, are within such Loan Party’s corporate or other similar
powers, have been duly authorized by all necessary corporate or other similar
action, and do not (i) contravene such Loan Party’s charter or bylaws;
(ii) violate any Applicable Law or any order of any Governmental Authority;
(iii) result in the breach of, or constitute a default under, any material
contract, loan agreement, indenture, mortgage, deed of trust, lease or other
instrument binding on or affecting any Loan Party, any of its Subsidiaries or
any of their properties; or (iv) result in or require the creation or imposition
of any Lien upon or with respect to any of the properties of any Loan Party or
any of its Subsidiaries. No Loan Party or any of its Subsidiaries is in
violation of any such Applicable Law or in breach of any such contract, loan
agreement, indenture, mortgage, deed of trust, lease or other instrument, the
violation or breach of which not reasonably be expected to result in a Material
Adverse Effect.

(e) No Authorizations Needed. Giving effect to the execution and delivery of the
Loan Documents and the making of the initial Loans hereunder, no authorization
or approval or other action by, and no notice to or filing with, any
Governmental Authority or regulatory body or any other third party is required
for the due execution, delivery or performance by any Loan Party of this
Agreement, any other Loan Document or any L/C Related Document to which it is or
is to be a party, or for the consummation of the transactions hereunder.

 

65



--------------------------------------------------------------------------------

(f) Enforceability. This Agreement, each other Loan Document and each L/C
Related Document have been (or, when delivered hereunder will have been), duly
executed and delivered by each Loan Party thereto. This Agreement, each other
Loan Document and each L/C Related Document have been (or, when delivered
hereunder will be), the legal, valid and binding obligation of each Loan Party
thereto, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other similar laws and principles of equity.

(g) Financial Statements. Each of the (i) unaudited consolidated balance sheets
and related statements of income, stockholders’ equity and cash flows of AGCO
and its Subsidiaries for the Fiscal Quarter ending September 30, 2011 and
(ii) audited consolidated balance sheets and related statements of income,
stockholders’ equity and cash flows of the Acquired Business for the two years
ended December 31, 2010 furnished to the Administrative Agent pursuant to
Section 3.1(h) fairly present the consolidated financial condition and results
of AGCO and its Subsidiaries (or the Acquired Business, as applicable), as at
such date and the consolidated results of the operations of AGCO and its
Subsidiaries and AGCO and its Subsidiaries, respectively, for the period ended
on such date, all in accordance with Applicable Accounting Standards applied on
a consistent basis, and since December 31, 2010, there has been no event,
occurrence or development that, individually or in the aggregate, has had a
Material Adverse Effect.

(h) Projection; Other Information. The pro forma financial statements furnished
to the Administrative Agent pursuant to Section 3.1(h) were prepared in good
faith based upon assumptions believed by management of AGCO or the Target, as
applicable, to be reasonable at the time made, it being understood and agreed
that financial projections are not a guarantee of financial performance and
actual results may differ from financial projections and such differences may be
material.

(i) Litigation. There is no action, suit, investigation, litigation or
proceeding affecting AGCO or any of its Subsidiaries, including any
Environmental Action, pending or threatened before any court, governmental
agency or arbitrator that purport to affect the legality, validity or
enforceability of this Agreement, any other Loan Document or any L/C Related
Document or the consummation of the transactions contemplated thereby or hereby,
or that individually or in the aggregate would reasonably be expected to result
in a Material Adverse Effect.

(j) Margin Stock. Neither AGCO nor any of its Subsidiaries is engaged
principally, or as one of its important activities, in the business of
purchasing or carrying any Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock. Neither the making of any extension of
credit hereunder nor the use of the proceeds thereof will violate the provisions
of Regulation U.

(k) Senior Indebtedness. All Borrowings under this Agreement will be “Senior
Indebtedness,” (or such other similar term) under and as defined in the
Subordinated Debt Documents. This Agreement and all Loan Documents shall be the
“Bank Credit Agreement,” or a “Designated Senior Indebtedness” (or such other
similar term), and the Obligations hereunder shall constitute “Senior
Indebtedness” or such other similar term, under and as defined in, the 2036
Senior Subordinated Notes Documents.

 

66



--------------------------------------------------------------------------------

(l) ERISA Matters. No ERISA Event has occurred or is reasonably expected to
occur with respect to any Plan of any Loan Party or any of its ERISA Affiliates
that has resulted in or would reasonably be expected to result in a Material
Adverse Effect. Schedule B (Actuarial Information) to the most recent annual
report (Form 5500 Series) that any Loan Party or any of its ERISA Affiliates is
required to file for any Plan, copies of which have been filed with the Internal
Revenue Service, is complete and accurate and fairly presents the funding status
of such Plan, and, except as set forth on Schedule 4.1(l), since the date of
such Schedule B there has been no material adverse change in such funding
status. Neither any Loan Party nor any of its ERISA Affiliates has incurred or
is reasonably expected to incur any Withdrawal Liability to any Multiemployer
Plan that would reasonably be expected to result in a Material Adverse Effect.
Neither any Loan Party nor any of its ERISA Affiliates has been notified by the
sponsor of a Multiemployer Plan of any Loan Party or any of its ERISA Affiliates
that such Multiemployer Plan is in reorganization or has been terminated, within
the meaning of Title IV of ERISA, and to the knowledge of AGCO no such
Multiemployer Plan is reasonably expected to be in reorganization or to be
terminated, within the meaning of Title IV of ERISA, in either case which
reorganization or termination would reasonably be expected to result in a
Material Adverse Effect. With respect to each scheme or arrangement mandated by
a government other than the United States providing for post-employment benefits
(a “Foreign Government Scheme or Arrangement”) and with respect to each employee
benefit plan maintained or contributed to by any Loan Party or any Subsidiary of
any Loan Party that is not subject to United States law providing for
post-employment benefits (a “Foreign Plan”): (i) all material employer and
employee contributions required by law or by the terms of any Foreign Government
Scheme or Arrangement or any Foreign Plan have been made, or, if applicable,
accrued, in accordance with normal accounting practices; (ii) the fair market
value of the assets of each funded Foreign Plan, the liability of each insurer
for any Foreign Plan funded through insurance or the book reserve established
for any Foreign Plan, together with any accrued contributions, is sufficient to
procure or provide for the accrued benefit obligations, as of the Agreement
Date, with respect to all current and former participants in such Foreign Plan
according to the actuarial assumptions and valuations most recently used to
account for such obligations, in accordance with applicable generally accepted
accounting principles, and the liability of each Loan Party and each Subsidiary
of a Loan Party with respect to a Foreign Plan is reflected in accordance with
normal accounting practices on the financial statements of such Loan Party or
such Subsidiary, as the case may be; and (iii) each Foreign Plan required to be
registered has been registered and has been maintained in good standing with
applicable regulatory authorities unless, in each case, the failure to do so
would not be reasonably be expected to result in a Material Adverse Effect.

(m) Compliance with Laws; Environmental Matters. Each of AGCO and its
Subsidiaries is in compliance in all respects with the requirements of all
Applicable Laws (including Environmental Laws) and all orders, writs,
injunctions and decrees applicable to it or to its properties (including any
Environmental Action), except in such instances in which (a) such requirement of
Applicable Law or order, writ, injunction or decree is being contested in good
faith by appropriate proceedings diligently conducted or (b) the failure to
comply therewith, either individually or in the aggregate, would not reasonably
be expected to result in Material Adverse Effect.

 

67



--------------------------------------------------------------------------------

(n) Taxes. Each of AGCO and each of its Subsidiaries has filed, has caused to be
filed or has been included in all federal and foreign income-tax returns, all
federal, provincial or state income-tax returns where a tax Lien could be
imposed on any assets of AGCO or any of its Subsidiaries and all other material
income-tax and governmental remittance returns required to be filed and has paid
all taxes and other amounts shown thereon to be due, together with applicable
interest and penalties, except for any taxes being contested in good faith by
appropriate proceedings promptly initiated and diligently pursued and for which
reserves or other appropriate provisions required by Applicable Accounting
Standards have been established.

(o) Solvency. AGCO is, and will be after giving effect to the transactions
contemplated hereby, individually and together with its Subsidiaries, Solvent.

(p) Investment Company. Neither AGCO nor any of its Subsidiaries is an
“investment company” or a company “controlled” by an “investment company”, as
defined in, or subject to regulation under, the Investment Company Act of 1940,
as amended. Neither the making of any Loans, nor the issuance of any Letters of
Credit, nor the application of the proceeds or repayment thereof by any
Borrower, nor the consummation of the other transactions contemplated hereby,
will violate any provision of the Investment Company Act of 1940, as amended, or
any rule, regulation or order of the Securities and Exchange Commission
thereunder.

(q) Intellectual Property. AGCO and its Subsidiaries own, or possess the right
to use, without conflict with the rights of any other Person, all trademarks,
service marks, trade names, copyrights, patents, patent rights, franchises,
licenses and other intellectual property rights that are reasonably necessary
for the operation of their respective businesses except to the extent failure to
do so would reasonably be expected to result in a Material Adverse Effect.

(r) Disclosures. As of the Agreement Date, AGCO has disclosed to the Lenders all
material agreements, instruments and corporate or other restrictions to which it
or any of its Subsidiaries is subject. The Information Memorandum and the other
reports, financial statements, certificates and other information furnished by
or on behalf of AGCO or any Subsidiary to the Administrative Agent or any Lender
in connection with the negotiation of this Agreement or delivered hereunder (as
modified or supplemented by other information so furnished), together with
AGCO’s annual report on Form 10-K and quarterly report on Form 10-Q, in each
case most recently filed by AGCO with the SEC, taken as a whole, do not contain
any material misstatement of fact or omit to state any material fact necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; provided that, with respect to projected
financial information, AGCO represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.

(s) Employee Relations. The Borrowers know of no pending, threatened or
contemplated strikes, work stoppage or other labor disputes involving AGCO or
any of its Subsidiaries’ employees except where such strike, work stoppage or
other labor dispute would not reasonably be expected to result in a Material
Adverse Effect.

 

68



--------------------------------------------------------------------------------

(t) Anti-Terrorism Laws. None of Borrowers nor any Affiliate of any Borrower
knows, or reasonably should know of, any violation of any Anti-Terrorism Law or
knowingly engages in or conspires to engage in any transaction that evades or
avoids, or has the purpose of evading or avoiding, or attempts to violate, any
of the prohibitions set forth in any Anti-Terrorism Law.

(u) Blocked Persons. To Borrowers’ knowledge, none of Borrowers nor any
Affiliate of any Borrower is any of the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person or entity with which any bank or other financial institution is
prohibited from dealing or otherwise engaging in any transaction by any
Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” or
other blocked person on the most current list maintained by OFAC and published
or made available in the Federal Register or published by OFAC at its official
website or any replacement website or other replacement official publication of
such list; or

(vi) a Person or entity who is affiliated with a Person or entity listed above.

Neither any Borrower nor any Affiliate of any Borrower (i) knowingly conducts
any business or engages in making or receiving any contribution of funds, goods
or services to or for the benefit of any Blocked Person or (ii) knowingly deals
in, or otherwise engages in any transaction relating to, any property or
interests in property blocked pursuant to Executive Order No. 13224 or other
applicable Anti-Terrorism Law.

(vii) Use of Loans. The Loans are intended solely for the purposes set forth in
Section 5.13 and the Loans are not intended specifically to enable any
transaction that, if conducted by a United States entity, would violate any
rules or regulations promulgated by OFAC or other United States economic or
trade sanctions restrictions.

4.2. Survival of Representations and Warranties, etc. All representations and
warranties made under this Agreement shall be deemed to be made, at and as of
the Agreement Date (unless otherwise specified) and the date of each Loan which
will increase the principal amount of the Obligations outstanding, or upon the
issuance of a Letter of Credit hereunder, except (a) to the extent previously
fulfilled in accordance with the terms hereof, (b) to the extent subsequently
inapplicable, (c) to the extent such representation or warranty is limited to a

 

69



--------------------------------------------------------------------------------

specified date, and (d) as a result of changes permitted by the terms of this
Agreement. All representations and warranties made under this Agreement shall
survive, and not be waived by, the execution hereof by the Lenders, the
Administrative Agent and the Issuing Banks, any investigation or inquiry by any
Lender, Issuing Bank or the Administrative Agent, or the making of any Loan or
the issuance of any Letter of Credit under this Agreement.

ARTICLE 5

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:

5.1. Reporting Requirements. AGCO shall deliver to the Administrative Agent:

(a) Quarterly Financials. As soon as available and in any event within
forty-five (45) days (plus any extension period obtained by AGCO from the
Securities and Exchange Commission for the filing of an equivalent periodic
report under Rule 12b-25 of the General Rules and Regulations under the
Securities Exchange Act of 1934) after the end of each of the first three
(3) Fiscal Quarters of each Fiscal Year of AGCO, consolidated balance sheets of
AGCO and its Subsidiaries, as of the end of such Fiscal Quarter and consolidated
statements of income and cash flows of AGCO and its Subsidiaries, for the
portion of the Fiscal Year then ended, setting forth in each case in comparative
form the corresponding figures for the corresponding period of the preceding
Fiscal Year, all in reasonable detail and duly certified (except as to the
omission of footnotes and subject to year-end audit adjustments) by an
Authorized Financial Officer of AGCO as having been prepared in accordance with
Applicable Accounting Standards.

(b) Annual Financials. As soon as available and in any event within ninety
(90) days (plus any extension period obtained by AGCO from the Securities and
Exchange Commission for the filing of an equivalent periodic report under Rule
12b-25 of the General Rules and Regulations under the Securities Exchange Act of
1934) after the end of each Fiscal Year of AGCO, a copy of the annual audit
report for such year for AGCO and its Subsidiaries, including therein
consolidated balance sheets and consolidated statements of income and cash flows
of AGCO and its Subsidiaries for such Fiscal Year, in each case reported on by
KPMG LLC or other independent public accountants of recognized national standing
(without a “going concern” or like qualification or exception) to the effect
that such consolidated financial statements present fairly in all material
respects the financial condition and results of operations of AGCO and its
consolidated Subsidiaries on a consolidated basis in accordance with Applicable
Accounting Standards consistently applied.

(c) Compliance Certificate. Concurrently with the delivery of the quarterly or
annual financial statements pursuant to (a) or (b) above:

(i) a schedule in form satisfactory to the Administrative Agent of the
computations used by AGCO in determining, as of the end of such Fiscal Quarter
or Fiscal Year, compliance with the financial covenants contained in
Section 6.10; and

 

70



--------------------------------------------------------------------------------

(ii) a certificate of an Authorized Financial Officer of AGCO stating that no
Default has occurred and is continuing or, if a Default has occurred and is
continuing, a statement as to the nature thereof and the action that AGCO has
taken and proposes to take with respect thereto.

(d) Other Information. Such other information respecting the business, condition
(financial or otherwise), operations, performance, taxes, properties or
prospects of any Loan Party or any of its Subsidiaries as the Administrative
Agent may reasonably request or any Lender may from time to time reasonably
request through the Administrative Agent.

5.2. Notices. AGCO shall notify the Administrative Agent:

(a) Default Notice. As soon as possible and in any event within two (2) Business
Days after a Responsible Employee shall know of the occurrence of each Default,
a statement of an Authorized Financial Officer of AGCO setting forth details of
such Default and the action that AGCO has taken and proposes to take with
respect thereto; and

(b) Adverse Developments. Promptly after any Responsible Employee becomes aware
of the occurrence thereof, notice of any other event or condition (including the
commencement of any actions, suits, investigations, litigation and proceedings
before any court or governmental department, commission, board, bureau, agency
or instrumentality, domestic or foreign) relating to the business, condition
(financial or otherwise), operations, performance, properties or prospects of
AGCO and its Subsidiaries that would reasonably be expected to result in a
Material Adverse Effect.

5.3. Compliance with Laws, Etc. AGCO shall comply, and shall cause each of its
Subsidiaries to comply, with all Applicable Laws (including Environmental Laws),
except where the failure to so comply would not reasonably be expected to result
in a Material Adverse Effect.

5.4. Preservation of Existence, Etc. AGCO shall, and shall cause each of its
Subsidiaries to, do or cause to be done all things necessary to (a) preserve,
renew and keep in full force and effect (i) its legal existence, (ii) the
rights, qualifications, licenses, permits, privileges, franchises, governmental
authorizations and intellectual property rights material to the conduct of its
business except where the failure to do so, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect and
(b) maintain all requisite authority to conduct its business in each
jurisdiction in which its business is conducted except where the failure to do
so, individually or in the aggregate, could not reasonably be expected to result
in a Material Adverse Effect; provided that the foregoing clauses (a) and
(b) shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.4.

5.5. Payment of Taxes and Claims. AGCO shall, and shall cause each Subsidiary
to, pay and discharge all material federal, foreign, state and local taxes,
assessments, and governmental charges or levies imposed upon any of them or
their respective incomes or profits or upon any properties belonging to any of
them prior to the date on which penalties attach thereto; except that, no such
tax, assessment, charge, levy, or claim need be paid which is being contested in
good faith by appropriate proceedings and for which adequate reserves shall have
been set aside on the appropriate books.

 

71



--------------------------------------------------------------------------------

5.6. Maintenance of Insurance. AGCO shall maintain, and cause each of its
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which AGCO or such Subsidiary operates, subject to
customary self-insurance, deductibles and co-payment obligations.

5.7. Visitation Rights. AGCO shall permit, and shall cause its Subsidiaries to
permit, representatives of the Administrative Agent and, if accompanied by the
representatives of the Administrative Agent, representatives of each Issuing
Bank and each Lender to (a) visit and inspect the properties of AGCO and its
Subsidiaries during normal business hours, (b) inspect and make extracts from
and copies of AGCO’s and its Subsidiaries’ books and records and (c) discuss
with its respective principal officers, directors and accountants its
businesses, assets, liabilities, financial positions, results of operations, and
business prospects; provided, however, the Administrative Agent will use
reasonable efforts to coordinate with AGCO such visit and inspections to limit
any inconvenience to AGCO and its Subsidiaries and, prior to the occurrence of
any Default hereunder, the Administrative Agent shall give AGCO reasonable prior
notice of any such visit or inspection.

5.8. Accounting Methods. AGCO shall maintain, and cause each of its Subsidiaries
to maintain, a system of accounting established and administered in accordance
with Applicable Accounting Standards, and will keep adequate records and books
of account in which complete entries will be made in accordance with such
accounting principles consistently applied and reflecting all transactions
required to be reflected by such accounting principles.

5.9. Maintenance of Properties, Etc. AGCO shall preserve, and shall cause each
of its Subsidiaries to maintain and preserve in the ordinary course of business
in good repair, working order, and condition, normal wear and tear, removal from
service for routine maintenance and repair and disposal of obsolete equipment
excepted, all properties used or useful in their respective businesses (whether
owned or held under lease), and from time to time make or cause to be made all
needed and appropriate repairs, renewals, replacements, additions, and
improvements thereto, except in each case where such failure to do so would not
reasonably be expected to result in a Material Adverse Effect.

5.10. Further Assurances. Upon the reasonable request of the Administrative
Agent, AGCO shall promptly cure, or cause to be cured, defects in the execution
and delivery of the Loan Documents (including this Agreement), resulting from
any act or failure to act by any Loan Party or any employee or officer thereof.
AGCO at its expense will promptly execute and deliver to the Administrative
Agent and the Lenders, or cause to be executed and delivered to the
Administrative Agent and the Lenders, all such other and further documents,
agreements, and instruments in compliance with or accomplishment of the
covenants and agreements of AGCO and its Subsidiaries in the Loan Documents,
including this Agreement, or to correct any omissions in the Loan Documents, or
more fully to state the obligations set out herein or in any of the Loan
Documents, or to obtain any consents, all as may be necessary or appropriate in
connection therewith as may be reasonably requested by the Administrative Agent.

 

72



--------------------------------------------------------------------------------

5.12. Additional Domestic Subsidiaries. At any time after the Agreement Date, in
the event that AGCO or any Subsidiary of AGCO acquires or forms a new Domestic
Subsidiary of AGCO that is a Material Subsidiary or any Non-Material Domestic
Subsidiary becomes a Material Subsidiary, AGCO shall (a) cause such Domestic
Subsidiary to provide to the Administrative Agent, for the benefit of the
Lenders, a Guaranty Agreement, in form and substance satisfactory to the
Administrative Agent, pursuant to which such Domestic Subsidiary shall guaranty
the Obligations under this Agreement and (b) provide to the Administrative
Agent, for the benefit of the Lenders, all other documentation, including one or
more opinions of counsel satisfactory to the Administrative Agent, which in its
reasonable opinion is appropriate with respect to the execution and delivery of
the Guaranty Agreement referred to above.

5.13. Use of Proceeds. The proceeds of the Loans shall only be used (a) to repay
of all Indebtedness under the Existing Credit Agreement, (b) to pay the
consideration due under the Acquisition Agreement, (c) to pay transaction costs
relating to the Transactions, and (d) for working capital needs and general
corporate purposes, in each case for the Borrowers and each Borrower’s
Subsidiaries.

5.14. Reaffirmation of Target Obligations. Concurrently with the consummation of
the merger of Merger Sub and Target, AGCO shall cause Target, as successor to
such merger, to execute and deliver to Administrative Agent a reaffirmation of
its obligations as a Borrower, Initial Borrower, and Loan Party hereunder, and
each such other document reasonably requested by the Administrative Agent in
connection with the Target becoming a Borrower, Initial Borrower, and Loan Party
hereunder.

5.15. Post-Closing Deliverables. On or before December 30, 2011, AGCO shall
deliver to Administrative Agent such documents as required under Sections
3.1(b)(iv), (v), and (vii) and Section 3.1(i) with respect to AGCO UK and AGCO
BV, in each case, in form and substance satisfactory to the Administrative
Agent; provided, notwithstanding anything to the contrary in this Agreement,
neither AGCO UK nor AGCO BV may request (either directly or through AGCO) any
Borrowing or the issuance of any Letter of Credit for its account or the account
of its Subsidiary or be entitled to exercise any other rights of a Borrower
hereunder unless and until all such documents and the requirements under such
Sections have been satisfied.

ARTICLE 6

NEGATIVE COVENANTS

Each Borrower covenants and agrees that, so long as any Loan shall remain
unpaid, any Letter of Credit shall be outstanding or any Lender shall have any
Commitment hereunder:

6.1. Indebtedness. AGCO shall not create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, and shall not
permit any of its Subsidiaries to create, assume, incur or otherwise become or
remain obligated in respect of, or permit to be outstanding, any Indebtedness
except:

(a) Indebtedness under this Agreement and the other Loan Documents;

(b) Unsecured Indebtedness of AGCO under the 2036 Senior Subordinated Notes
Documents and Senior Debt Documents, in each case, as of the Agreement Date;

 

73



--------------------------------------------------------------------------------

(c) Unsecured Indebtedness under the European Term Loan Credit Agreement as of
the Agreement Date;

(d) Intercompany Indebtedness among any of AGCO and the Subsidiaries; provided,
to the extent such Indebtedness is incurred by or an obligation of AGCO or any
other Loan Party, such Indebtedness, shall be unsecured and, upon the occurrence
of an Event of Default, subordinated to the Obligations;

(e) Indebtedness incurred in connection with a New Market Tax Credit Transaction
in an aggregate amount not to exceed $20,000,000;

(f) Indebtedness under any Capitalized Leases in existence as of the Agreement
Date; and

(g) Indebtedness incurred after the Agreement Date so long as (i) no Default
exists or would result therefrom, (ii) AGCO determines after giving effect to
the incurrence of such Indebtedness that it is in pro forma compliance with the
financial covenants set forth in Section 6.10, and (iii) such Indebtedness shall
be unsecured except to the extent it is secured by a Permitted Lien.

6.2. Liens, Etc. AGCO shall not create, incur, assume or suffer to exist, or
permit any of its Subsidiaries to create, incur, assume or suffer to exist, any
Lien on or with respect to any of its properties of any character, whether now
owned or hereafter acquired, except Permitted Liens.

6.3. Restricted Payments. AGCO shall not, and shall not permit any of its
Subsidiaries to, directly or indirectly declare or make any Restricted Payment
if at the time of such Restricted Payment, after giving effect thereto, there
shall exist a Default or Event of Default; provided that (a) any Subsidiary of
AGCO may make Restricted Payments to AGCO or any Subsidiary of AGCO and (b) to
the extent any Subsidiary of AGCO is treated for tax purposes as a limited
liability company, partnership or other “pass-through” entity, such Subsidiary
may make Restricted Payments required by the terms of its governing documents to
be made during such period to the owners of Equity Interests in such Subsidiary
to pay the tax liability of such Persons as a result of their ownership of
Equity Interests in such Subsidiary for such period.

6.4. Fundamental Changes, Etc. AGCO shall not, and shall not permit any of its
Subsidiaries to, merge into or consolidate with any Person, except that (a) AGCO
may merge into or consolidate with any other Subsidiary of AGCO or any other
Person to consummate an acquisition, so long as (i) no Default then exists
hereunder or would be caused thereby, and (ii) AGCO shall be the surviving
Person of such merger or consolidation, and (b) any Subsidiary of AGCO may merge
into or consolidate with any other Subsidiary of AGCO or any other Person to
consummate an acquisition, so long as (i) no Default then exists hereunder or
would be caused thereby, (ii) except as set forth in clause (iv) below, the
Person surviving such merger or consolidation, shall be a Subsidiary of AGCO,
(iii) if a Loan Party is a party to such merger or consolidation and the
surviving Person of any such merger or consolidation is not a Loan Party, AGCO
shall provide five (5) Business Days prior written notice to the Administrative
Agent and

 

74



--------------------------------------------------------------------------------

the surviving Person shall assume, in a manner reasonably satisfactory to the
Administrative Agent, the obligations of such Loan Party under the Loan
Documents to which such Loan Party was a party, provided that, if a Borrower is
a party to such merger or consolidation and the surviving Person of any such
merger or consolidation is not a Borrower, such surviving Person shall not
become a Borrower hereunder except as provided in Section 2.13, and (iv) if the
Person surviving such merger or consolidation is not a Subsidiary of AGCO, such
merger or consolidation is permitted by Section 6.5. AGCO shall not liquidate or
dissolve itself or otherwise wind up its business, and AGCO shall not permit any
other Borrower to liquidate or dissolve itself or otherwise wind up its
business, unless all Loans outstanding to such Borrower have been paid in full.

6.5. Sales of Assets. AGCO shall not sell, lease, transfer or otherwise dispose
of, or permit any of its Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, except:

(a) sales of Inventory in the ordinary course of its business;

(b) sale or disposition of obsolete, worn-out or surplus equipment in the
ordinary course of business;

(c) so long as no Default has occurred and is then continuing, the sale of fixed
assets in connection with Tax Incentive Transactions or New Market Tax Credit
Transactions;

(d) transfers of assets among AGCO and its Subsidiaries in compliance with
Section 6.6;

(e) sales of Receivables in connection with factoring arrangements in the
ordinary course of business; and

(f) so long as no Default has occurred and is then continuing, the sale of any
other assets by AGCO or any Subsidiary (i) in an aggregate amount during any
Fiscal Year of AGCO not exceeding 10% of the Consolidated Net Tangible Assets of
AGCO as of the last day of such Fiscal Year and (ii) in an aggregate amount
during the term of this Agreement not exceeding 20% of the Consolidated Net
Tangible Assets of AGCO at any time.

6.6. Affiliate Transactions. AGCO shall not, and shall not permit any of its
Subsidiaries to, sell, lease or otherwise transfer any property or assets to, or
purchase, lease or otherwise acquire any property or assets from, or otherwise
engage in any other transactions with, any of its Affiliates, on terms and
conditions less favorable to AGCO or such Subsidiary than those that could be
obtained on an arm’s-length basis with a Person that is not such an Affiliate,
except (a) transactions to the extent between or among AGCO and its
Subsidiaries, (b) Restricted Payments permitted by Section 6.3, (c) increases in
compensation and benefits for officers and employees of AGCO and its
Subsidiaries which are customary in the industry or consistent with the past
business practice of AGCO, or payment of customary directors’ fees and
indemnities, and (d) transactions entered into in good faith and for legitimate
business purposes with any Person that is an Affiliate by reason of the
ownership by AGCO or any of its Subsidiaries of Equity Interests of such Person.

 

75



--------------------------------------------------------------------------------

6.7. Amendments. AGCO shall not, and shall not permit any Subsidiary to,
(a) without the prior written consent of the Administrative Agent enter into any
amendment or waiver of any of the Subordinated Debt Documents, which in any case
would materially and adversely affect the rights of the Lenders under this
Agreement or any other Loan Document or make the provisions of any such document
after such amendment materially more burdensome on AGCO or its Subsidiaries, or
(b) amend, its charter, bylaws or similar constituent documents that would
reasonably be expected to result in a Material Adverse Effect.

6.8. Restrictions on Subsidiaries. AGCO shall not permit any Subsidiary of AGCO
to enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or limits (a) the amount of dividends or other
distributions with respect to any of its Equity Interests that may be paid by
such Subsidiary to AGCO or another Subsidiary of AGCO, (b) the amount of loans
that may be made by such Subsidiary to AGCO or another Subsidiary of AGCO,
(c) the amount of payments by such Subsidiary on Indebtedness owing by such
Subsidiary of AGCO to AGCO or another Subsidiary, or (d) the ability of such
Subsidiary to transfer any of its properties or assets to AGCO or any other
Subsidiary of AGCO, other than (i) restrictions imposed under an agreement for
the sale of all of the Equity Interests in a Subsidiary or for the sale of a
substantial part of the assets of such Subsidiary, in either case to the extent
permitted hereunder and pending the consummation of such sale, (ii) restrictions
set forth in the 2036 Senior Subordinated Notes Documents and the Senior Debt
Documents as of the effective date of such documents and any similar
restrictions set forth in documents governing Indebtedness permitted under
Section 6.1, (iii) restrictions imposed by Applicable Law or any of the Loan
Documents, (iv) restrictions in any agreement with another Person relating to a
joint venture conducted through a Subsidiary of AGCO in which such Person is a
minority stockholder requiring the consent of such Person to the payment of
dividends, (v) with respect to restrictions of the type described in clause
(d) above, restrictions under agreements governing Indebtedness secured by a
Lien not otherwise prohibited hereunder that limit the right of the debtor to
dispose of the assets securing such Indebtedness, (vi) customary provisions
contained in leases, licenses and other similar agreements entered into in the
ordinary course of business that impose restrictions of the type described in
clause (d) above on the property subject to such lease, (vii) customary
anti-assignment provisions contained in agreements entered into in the ordinary
course of business, (viii) customary subordination of subrogation, contribution
and similar claims contained in guaranties permitted hereunder,
(ix) restrictions on the transfer, lease, or license of any property or asset of
any Loan Party in effect on the Agreement Date that were entered into in the
ordinary course of business, and (x) encumbrances or restrictions existing with
respect to any Person or the property or assets of such Person acquired by AGCO
or any Subsidiary of AGCO, provided that such encumbrances and restrictions were
in existence immediately prior to such acquisition (and not created in
contemplation thereof) and are not applicable to any Person or the property or
assets of any Person other than such acquired Person or the property or assets
of such acquired Person.

6.9. No Notice Under Indentures. AGCO shall not deliver, or permit there to be
delivered, to any trustee under any 2036 Senior Subordinated Notes Documents,
any notice that any agreement, instrument or document, other than this Agreement
and the Loan Documents, is the “Bank Credit Agreement” (or similar defined term)
thereunder.

 

76



--------------------------------------------------------------------------------

6.10. Financial Covenants.

(a) Net Leverage Ratio. AGCO shall not allow, as of the end of each Fiscal
Quarter of AGCO, the Net Leverage Ratio to exceed 3.00 to 1.00.

(b) Interest Coverage Ratio. AGCO shall maintain, as of the end of each Fiscal
Quarter of AGCO, an Interest Coverage Ratio of not less than 3.00 to 1.00.

6.11. Anti-Terrorism Laws. None of Borrowers nor any Affiliate of any Borrower
or agent of any Borrower shall knowingly: (i) conduct any business or engage in
any transaction or dealing with any Blocked Person, including the making or
receiving of any contribution of funds, goods or services to or for the benefit
of any Blocked Person; (ii) deal in, or otherwise engage in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224 or other applicable Anti-Terrorism Law; (iii) engage in or
conspire to engage in any transaction that evades or avoids, or has the purpose
of evading or avoiding, or attempts to violate any of the prohibitions set forth
in any Anti-Terrorism Law. Borrowers shall deliver to Administrative Agent and
Lenders any certification or other evidence requested from time to time by the
Administrative Agent or any Lender, in their sole discretion, confirming
Borrowers’ compliance with this Section 6.11.

ARTICLE 7

EVENTS OF DEFAULT

7.1. Events of Default. Each of the following shall constitute an Event of
Default (an “Event of Default”), whatever the reason for such event and whether
it shall be voluntary or involuntary or be effected by operation of law or
pursuant to any judgment or order of any court or any order, rule, or regulation
of any governmental or non-governmental body:

(a) (i) any Borrower shall fail to pay (x) any principal or face amount of any
Loan on the date when the same becomes due and payable, or (y) any interest or
fees due hereunder within three (3) Business Days after the date when the same
becomes due and payable, or (ii) any Loan Party shall fail to make any other
payment under any Loan Document, in any case within five (5) Business Days after
the date when the same becomes due and payable; or

(b) any representation or warranty made by any Loan Party under or in connection
with any Loan Document or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document shall prove to have been incorrect in any material respect
when made or deemed made; or

(c) (i) any Borrower shall fail to perform any term, covenant or agreement
contained in Sections 5.1(a), (b), or (c), if such failure shall remain
unremedied for ten (10) days after written notice thereof having been given to
AGCO; (ii) any Borrower shall fail to perform, observe or comply with any other
term, covenant or agreement contained in Section 5.15 or Article 6; or (iii) any
Borrower or any other Loan Party shall fail to perform any other term, covenant
or agreement contained in this Agreement or any other Loan Document not
referenced elsewhere in this Section 7.1 if such failure shall remain unremedied
for thirty (30) days after written notice thereof having been given to AGCO; or

 

77



--------------------------------------------------------------------------------

(d) AGCO, any Material Subsidiary or any Borrower shall fail to pay any
principal of, premium or interest on or any other amount payable in respect of
any Indebtedness, if such Indebtedness is outstanding in a principal or notional
amount of at least U.S. $50,000,000 in the aggregate (but excluding Indebtedness
outstanding hereunder), when the same becomes due and payable (whether by
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument relating to such Indebtedness; or any other event
shall occur or condition shall exist under any agreement or instrument relating
to any such Indebtedness and shall continue after the applicable grace period,
if any, specified in such agreement or instrument, if the effect of such event
or condition is to accelerate, or to permit the acceleration of, the maturity of
such Indebtedness or otherwise to cause, or to permit the holder thereof to
cause, such Indebtedness to mature; or any such Indebtedness shall be declared
to be due and payable or required to be prepaid or redeemed (other than by a
regularly scheduled required prepayment or redemption), purchased or defeased,
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case prior to the stated maturity thereof; or

(e) AGCO, any Material Subsidiary or any Borrower shall generally not pay its
debts as such debts become due, shall suspend or threaten to suspend making
payment whether of principal or interest with respect to any class of its debts
or shall admit in writing its insolvency or its inability to pay its debts
generally, or shall make a general assignment for the benefit of creditors; or
any proceeding shall be instituted by or against AGCO, any Material Subsidiary
or any Borrower seeking, or seeking the administration, to adjudicate it a
bankrupt or insolvent, or seeking liquidation, winding up, reorganization,
arrangement, adjustment, protection, relief, or composition of it or its debts
under any law relating to bankruptcy, insolvency or reorganization or relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, administrator, receiver and manager, trustee, or other similar
official for it or for any substantial part of its property (including, without
limitation, any proceeding under the Bankruptcy Code or any similar law in any
other jurisdiction) and, in the case of any such proceeding instituted against
it (but not instituted by it) that is being diligently contested by it in good
faith, either such proceeding shall remain undismissed or unstayed for a period
of sixty (60) days or any of the actions sought in such proceeding (including
without limitation the entry of an order for relief against, or the appointment
of a receiver, administrator, receiver and manager, trustee, custodian or other
similar official for, it or any substantial part of its property) shall occur;
or AGCO, any Material Subsidiary or any Borrower shall take any action to
authorize any of the actions set forth above in this subsection, or an
encumbrancer takes possession of, or a trustee or administrator or other
receiver or similar officer is appointed in respect of, all or any part of the
business or assets of AGCO, any Material Subsidiary, or any Borrower or distress
or any form of execution is levied or enforced upon or sued out against any such
assets and is not discharged within seven days of being levied, enforced or sued
out, or any Lien that may for the time being affect any of its assets becomes
enforceable, or anything analogous to any of the events specified in this
subsection occurs under the laws of any applicable jurisdictions; or

(f) any judgment or order for the payment of money in excess of U.S. $50,000,000
(other than any such judgment for a monetary amount insured against by a
reputable insurer that shall have admitted liability therefor), individually or
in the aggregate, shall be

 

78



--------------------------------------------------------------------------------

rendered against AGCO or any Subsidiary, or a warrant of attachment or execution
or similar process shall be issued or levied against property of AGCO or any
Subsidiary pursuant to a judgment which, together with all other such property
of AGCO or any Subsidiary subject to other such process, exceeds in value U.S.
$50,000,000 in the aggregate, and either (i) enforcement proceedings shall have
been commenced by any creditor upon such judgment, decree or order, or
(ii) there is a period of thirty (30) consecutive days following entry of such
judgment or order during which a stay of enforcement of such judgment or order,
by reason of a pending appeal or otherwise, is not in effect; or

(g) any non-monetary judgment or order shall be rendered against AGCO or any
Subsidiary that would reasonably be expected to result in a Material Adverse
Effect, and within thirty (30) days after the entry or issue thereof, such
judgment or order shall not have been vacated, rescinded or stayed pending
appeal or otherwise; or

(h) any material portion of any Loan Document shall at any time and for any
reason be declared to be null and void, or a proceeding shall be commenced by
any Loan Party or any of its respective Affiliates, or by any governmental
authority having jurisdiction over any Loan Party or any of its Affiliates,
seeking to establish the invalidity or unenforceability thereof (exclusive of
questions of interpretation of any provision thereof), or any material provision
of any Loan Document shall for any reason cease to be valid and binding on or
enforceable against any Loan Party to it, or any such Loan Party shall so state
in writing; or

(i) a Change of Control shall occur; or

(j) (i) any ERISA Event shall have occurred with respect to a Plan of any Loan
Party or any ERISA Affiliate as a result of an Insufficiency thereunder, and any
Loan Party shall fail to make any payment in excess of U.S. $50,000,000 as and
when required to be made under ERISA as a result of such Insufficiency, or any
such Insufficiency shall have occurred and then exist that would reasonably be
expected to result in a Material Adverse Effect; or (ii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
of such Loan Party or any ERISA Affiliate that it has incurred Withdrawal
Liability to such Multiemployer Plan in an amount that, when aggregated with all
other amounts required to be paid to Multiemployer Plans by the Loan Parties and
their ERISA Affiliates as Withdrawal Liability (determined as of the date of
such notification), exceeds U.S. $50,000,000 or would otherwise reasonably be
expected to result in a Material Adverse Effect; or (iii) any Loan Party or any
ERISA Affiliate shall have been notified by the sponsor of a Multiemployer Plan
that such Multiemployer Plan is in reorganization or is being terminated, within
the meaning of Title IV of ERISA, and as a result of such reorganization or
termination the aggregate annual contributions of such Loan Party and their
ERISA Affiliates to all Multiemployer Plans that are then in reorganization or
being terminated have been or will be increased over the amounts contributed to
such Multiemployer Plans for the plan years of such Multiemployer Plans
immediately preceding the plan years in which such reorganization or termination
occurs by an amount exceeding U.S. $50,000,000 or which would otherwise
reasonably be expected to result in a Material Adverse Effect.

 

79



--------------------------------------------------------------------------------

7.2. Remedies. If an Event of Default shall have occurred and until such Event
of Default is waived in writing by the Required Lenders, or all of the Lenders
as may be required by Section 9.1, the Administrative Agent:

(a) may, and shall at the request of the Required Lenders, by notice to AGCO,
declare the obligation of each Lender to make Loans and of the Issuing Banks to
issue Letters of Credit and the Swing Line Bank to make Swing Line Loans to be
terminated, whereupon the same shall forthwith terminate;

(b) may, and shall at the request of the Required Lenders (i) by notice to AGCO,
declare the Loans, all interest thereon and all other amounts payable under this
Agreement and the other Loan Documents to be forthwith due and payable,
whereupon the Loans, all such interest and all such amounts shall become and be
forthwith due and payable, without presentment, demand, protest or further
notice of any kind, all of which are hereby expressly waived by the Borrowers,
and (ii) by notice to each party required under the terms of any agreement in
support of which a Letter of Credit is issued, request that all Obligations
under such agreement be declared to be due and payable; provided that in the
event of an actual or deemed entry of an order for relief or any assignment,
proposal or the giving of notice of intention to make a proposal with respect to
any Borrower under the Bankruptcy Code, (x) the obligation of each Lender to
make Revolving Loans and of the Issuing Banks to issue Letters of Credit and of
the Swing Line Bank to make Swing Line Loans shall automatically be terminated
and (y) the Loans, all such interest and all such amounts shall automatically
become and be due and payable, without presentment, demand, protest or any
notice of any kind, all of which are hereby expressly waived by the Borrowers;
and

(c) may, and shall at the request of the Required Lenders, exercise all of the
post-default rights granted to it and to them under the Loan Documents or under
Applicable Law. The Administrative Agent, for the benefit of itself, the Issuing
Banks and the Lenders, shall have the right to the appointment of a receiver for
the property of each Borrower, and each Borrower hereby consents to such rights
and such appointment and hereby waives any objection each Borrower may have
thereto or the right to have a bond or other security posted by the
Administrative Agent, the Issuing Banks or the Lenders in connection therewith.

7.3. Actions in Respect of the Letters of Credit. If any Event of Default shall
have occurred and be continuing, the Administrative Agent may, irrespective of
whether it is taking any of the actions described in Section 7.2 or otherwise,
make demand upon AGCO to, and forthwith upon such demand AGCO will, pay to the
Administrative Agent on behalf of the Lenders in same-day funds at the
Administrative Agent’s office designated in such demand, for deposit in such
interest-bearing account as the Administrative Agent shall specify (the “L/C
Cash Collateral Account”), an amount equal to the aggregate Available Amount of
all Letters of Credit then outstanding. If at any time the Administrative Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Administrative Agent and the
Lenders or that the total amount of such funds is less than the amount required
to be on deposit hereunder, AGCO will, forthwith upon demand by the
Administrative Agent, pay to the Administrative Agent, as additional funds to be
deposited and held in the L/C Cash Collateral Account, an amount equal to the
excess of (i) such amount required to be deposited hereunder over (ii) the total
amount of funds, if any, then held in the L/C

 

80



--------------------------------------------------------------------------------

Cash Collateral Account that the Administrative Agent determines to be free and
clear of any such right and claim. The L/C Cash Collateral Account shall be in
the name and under the sole dominion and control of the Administrative Agent.
The Administrative Agent shall have no obligation to invest any amounts on
deposit in the L/C Cash Collateral Account. AGCO grants to the Administrative
Agent, for its benefit and the benefit of the Lenders, the Administrative Agent
and the Issuing Banks, a lien on and security interest in the L/C Cash
Collateral Account and all amounts on deposit therein as collateral security for
the performance of the Borrowers’ obligations under this Agreement and the other
Loan Documents. The Administrative Agent shall have all rights and remedies
available to it under Applicable Law with respect to the L/C Cash Collateral
Account and all amounts on deposit therein.

7.4. Application of Payments. Subsequent to the occurrence and during the
continuation of an Event of Default, payments and prepayments with respect to
the Obligations made to the Administrative Agent, the Lenders, the Issuing
Banks, the Swing Line Bank or otherwise received by the Administrative Agent,
any Lender, any Issuing Bank or the Swing Line Bank (excluding any funds held in
the L/C Cash Collateral Account which shall be applied to, or held to pay, the
Available Amount of all Letters of Credit then outstanding as set forth in
Section 7.3) shall be distributed in the following order of priority: first, to
the reasonable costs and expenses (including reasonable attorneys’ fees and
expenses), if any, incurred by the Administrative Agent, any Lender, any Issuing
Bank or the Swing Line Bank in the collection of such amounts under this
Agreement or of the Loan Documents until paid in full; second, to any fees then
due and payable to the Administrative Agent under this Agreement or any other
Loan Document until paid in full; third, to any fees then due and payable to the
Lenders and the Issuing Banks under this Agreement until paid in full; fourth,
to the ratable payment of interest then due in respect of the Loans and the
Swing Line Loans until paid in full; fifth, to the ratable payment of principal
of the Loans and the Swing Line Loans and, to the L/C Cash Collateral Account,
for any Letters of Credit then outstanding, in each case until paid (or cash
collateralized) in full; sixth, to any other Obligations not otherwise referred
to in this Section until paid in full; and seventh, to Borrowers or such other
Person entitled thereto under Applicable Law.

ARTICLE 8

THE ADMINISTRATIVE AGENT

8.1. Authorization and Action. Each Lender and Issuing Bank hereby irrevocably
appoints and authorizes Rabobank to take action on its behalf as the
Administrative Agent to exercise such powers and discretion under this Agreement
and the other Loan Documents as are delegated to them respectively by the terms
hereof and thereof, together with such powers and discretion as are reasonably
incidental thereto. The provisions of this Article 8 are solely for the benefit
of the Administrative Agent, the Lenders and the Issuing Banks, and neither AGCO
nor any other Loan Party shall have rights as a third-party beneficiary of any
of such provisions. It is understood and agreed that the use of the term “agent”
herein or in any other Loan Documents (or any other similar term) with reference
to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties. As to any matters not expressly provided for by the Loan Documents, the
Administrative Agent shall not be required to

 

81



--------------------------------------------------------------------------------

exercise any discretion or take any action, but shall be required to act or to
refrain from acting (and shall be fully protected in so acting or refraining
from acting) upon the instructions of the Required Lenders, and such
instructions shall be binding upon all Lenders and Issuing Banks; provided that
the Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, exposes it or any of its Related Parties
to liability or that is contrary to the Loan Documents or Applicable Law,
including for the avoidance of doubt any action that may be in violation of the
automatic stay under the Bankruptcy Code or that may effect a forfeiture,
modification or termination of property of any Impacted Lender in violation of
the Bankruptcy Code. Except for action requiring the approval of the Required
Lenders, the Administrative Agent shall be entitled to use their discretion with
respect to exercising or refraining from exercising any rights which may be
vested in it by, and with respect to taking or refraining from taking any action
or actions which it may be able to take under or in respect of, any Loan
Document, unless the Administrative Agent shall have been instructed by the
Required Lenders to exercise or refrain from exercising such rights or to take
or refrain from taking such action. The Administrative Agent shall not incur any
liability under or in respect of any Loan Document with respect to anything
which it may do or refrain from doing in the reasonable exercise of its judgment
or which may seem to it to be necessary or desirable in the circumstances,
except for its gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment.

8.2. Administrative Agent’s Reliance, Etc. Neither Administrative Agent nor any
of its Related Parties shall be liable for any action taken or omitted to be
taken by it or them under or in connection with the Loan Documents, except for
its or their own gross negligence or willful misconduct as determined by a court
of competent jurisdiction in a final and non-appealable judgment. Without
limitation of the generality of the foregoing, the Administrative Agent:

(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to AGCO or any of its Affiliates that is
communicated to or obtained by the Person serving as the Administrative Agent or
any of its Affiliates in any capacity.

(c) may consult with legal counsel (including counsel for any Loan Party),
independent public accountants and other experts selected by it, and may rely on
any opinion of counsel delivered under this Agreement, and shall not be liable
for any action taken or omitted to be taken in good faith by it in accordance
with the advice of such counsel, accountants or experts or any such opinion;

(d) makes no warranty or representation to any Lender or Issuing Bank and shall
not be responsible to any Lender or Issuing Bank for any statements, warranties
or representations made in or in connection with the Loan Documents by any other
Person;

(e) shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered

 

82



--------------------------------------------------------------------------------

hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article 3 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent;

(f) shall not be responsible to any Lender or Issuing Bank for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of any Loan Document or any other instrument or document furnished pursuant
hereto (other than its own execution and delivery thereof) or the creation,
attachment perfection or priority of any Lien purported to be created under or
contemplated by any Loan Document;

(g) shall incur no liability under or in respect of any Loan Document by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telegram, telecopy, cable or telex) believed by it to be genuine and
signed or sent by the proper party or parties;

(h) shall have no liability or responsibility to any Loan Party for any failure
on the part of any Lender or Issuing Bank to comply with any obligation to be
performed by such Lender or Issuing Bank under this Agreement;

(i) shall not be deemed to have knowledge or notice of the occurrence of any
Default or Event of Default under this Agreement unless they have received
notice from a Lender, Issuing Bank or Loan Party referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“Notice of Default”;

(j) shall incur no liability as a result of any determination whether the
transactions contemplated by the Loan Documents constitute a “highly leveraged
transaction” within the meaning of the interpretations issued by the Comptroller
of the Currency, the Federal Deposit Insurance Corporation and the Board of
Governors of the Federal Reserve System;

(k) may act directly or through agents or attorneys on its behalf but shall not
be responsible to any Lender or Issuing Bank for the negligence or misconduct of
any agents or attorneys except to the extent that a court of competent
jurisdiction determines in a final and non-appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such agents or attorneys;

(l) shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing (including any Platform, electronic message, internet
or intranet website posting or other distribution) believed by it to be genuine
and to have been signed, sent or otherwise authenticated by the proper Person;

(m) may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon; and

 

83



--------------------------------------------------------------------------------

(n) in determining compliance with any condition hereunder to the making of a
Loan, or the issuance, extension, renewal or increase of a Letter of Credit,
that by its terms must be fulfilled to the satisfaction of a Lender or an
Issuing Bank, the Administrative Agent may presume that such condition is
satisfactory to such Lender or Issuing Bank unless the Administrative Agent
shall have received notice to the contrary from such Lender or Issuing Bank
prior to the making of such Loan or the issuance of such Letter of Credit.

The exculpatory provisions of this Article 8 shall apply to any agent of the
Administrative Agent and any Related Parties of the Administrative Agent and any
such sub agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided hereunder as well as
activities as Administrative Agent.

8.3. Administrative Agent, in its Individual Capacity and Affiliates. With
respect to its respective Commitments and the Loans made by Rabobank, Rabobank
shall have the same rights and powers under the Loan Documents as any other
Lender and may exercise the same as though it were not the Administrative Agent;
and the term “Lender” or “Lenders” shall, unless otherwise expressly indicated,
include Rabobank in its individual capacity. Rabobank and its respective
Affiliates may accept deposits from, lend money to, act as trustee under
indentures of, accept investment banking engagements from and generally engage
in any kind of business with, any Loan Party, any of its Subsidiaries and any
Person who may do business with or own securities of any Loan Party or any such
Subsidiary, all as if Rabobank was not the Administrative Agent and without any
duty to account therefor to the Lenders.

8.4. Lender Credit Decision. Each Lender and Issuing Bank acknowledges that it
has, independently and without reliance upon the Administrative Agent or any
other Lender or their respective Related Parties and based on the financial
statements referred to in Section 3.1 and such other documents and information
as it has deemed appropriate, made its own independent credit analysis and
decision to enter into this Agreement. Each Lender and Issuing Bank also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement, any other
Loan Document or any related agreement or document furnished hereunder or
thereunder.

8.5. Notice of Default or Event of Default. In the event that the Administrative
Agent or any Lender shall acquire actual knowledge, or shall have been notified
in writing, of any Default or Event of Default, the Administrative Agent or such
Lender shall promptly notify the other Lenders, and the Administrative Agent
shall take such action and assert such rights under this Agreement as the
Required Lenders shall request in writing, and the Administrative Agent shall
not be subject to any liability by reason of its acting (a) pursuant to any such
request or (b) in the absence of its own gross negligence or willful misconduct
as determined by a court of competent jurisdiction by final and non-appealable
judgment. If the Required Lenders shall fail to request the Administrative Agent
to take action or to assert rights under this Agreement in respect of any Event
of Default within ten days after their receipt of the notice of any Event of
Default, or shall request inconsistent action with respect to such Event of
Default, the Administrative Agent may, but shall not be required to, take such
action and assert such rights (other than rights under Article 7) as it deems in
its discretion to be advisable for the protection

 

84



--------------------------------------------------------------------------------

of the Lenders and Issuing Banks, except that, if the Required Lenders have
instructed the Administrative Agent not to take such action or assert such
right, in no event shall the Administrative Agent act contrary to such
instructions.

8.6. Indemnification. Each Lender severally agrees to indemnify the
Administrative Agent (to the extent not promptly reimbursed by the Borrowers)
from and against such Lender’s ratable share of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements (including without limitation fees and expenses of
legal counsel, experts, agents and consultants) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against the Administrative
Agent in any way relating to or arising out of the Loan Documents or any action
taken or omitted by the Administrative Agent under the Loan Documents; provided
that no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements found in a final, non-appealable judgment by a court of competent
jurisdiction to have resulted from the Administrative Agent’s gross negligence
or willful misconduct as determined by a court of competent jurisdiction in a
final and non-appealable judgment. Without limitation of the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any costs and expenses payable by any Borrower under
Section 9.4, to the extent that the Administrative Agent is not promptly
reimbursed for such costs and expenses by the Borrowers. For purposes of this
Section, the Lenders’ respective ratable shares of any amount shall be
determined, at any time, according to the sum of:

(a) the aggregate principal amount of the Loans outstanding at such time and
owing to the respective Lenders;

(b) their respective Pro Rata Shares of the aggregate Available Amount of all
Letters of Credit outstanding at such time; and

(c) their respective Unused Revolving Loan Commitments at such time.

8.7. Successor Administrative Agent. The Administrative Agent may resign at any
time by giving written notice thereof to the Lenders and the Borrowers. Upon any
such resignation, the Required Lenders shall have the right to appoint a
successor Administrative Agent. If no successor Administrative Agent shall have
been so appointed by the Required Lenders, and shall have accepted such
appointment, within thirty (30) days after the retiring Administrative Agent’s
giving of notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders and Issuing Banks, appoint a successor Administrative
Agent, which shall be any Lender or a commercial bank or other financial
institution and having a combined capital and reserves in excess of U.S.
$500,000,000. The resignation of such retiring Administrative Agent shall be
effective only upon (i) the acceptance of any appointment as an Administrative
Agent hereunder by a successor Administrative Agent, and (ii) the execution of
all documents and taking of all other actions reasonably necessary in the
opinion of the successor Administrative Agent, in connection with such
substitution. Upon such effectiveness pursuant to the foregoing clauses (i) and
(ii), such successor Administrative Agent shall succeed to and become vested
with all the rights, powers, discretion, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations under the Loan Documents. After any retiring
Administrative Agent’s

 

85



--------------------------------------------------------------------------------

resignation hereunder as an Administrative Agent, the provisions of this Article
8 and Section 9.4 shall continue in effect for the benefit of such retiring
Administrative Agent, its agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while the retiring
Administrative Agent was acting as Administrative Agent.

8.8. Administrative Agent May File Proofs of Claim. The Administrative Agent may
file such proofs of claim and other papers or documents as may be necessary or
advisable in order to have the claims of the Administrative Agent (including any
claim for the reasonable compensation, expenses, disbursements and advances of
the Administrative Agent, its agents, financial advisors and counsel), the
Issuing Banks and the Lenders allowed in any judicial proceedings relative to
any Loan Party, or any of their respective creditors or property, and shall be
entitled and empowered to collect, receive and distribute any monies, securities
or other property payable or deliverable on any such claims and any custodian,
receiver, assignee, trustee, liquidator, sequestrator or other similar official
in any such judicial proceeding in any such judicial proceedings is hereby
authorized by each Lender and Issuing Bank to make such payments to the
Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders or Issuing Banks,
to pay to the Administrative Agent any amount due to the Administrative Agent
for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent, its agents, financial advisors and counsel, and any other
amounts due the Administrative Agent.

8.9. Release of Guaranties Each of the Lenders and Issuing Banks irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
release any Loan Party (other than AGCO) from its obligations under any Guaranty
Agreement if such Person ceases to be a Subsidiary as a result of a transaction
permitted under the Loan Documents. Upon request by the Administrative Agent at
any time, the Required Lenders will confirm in writing the Administrative
Agent’s authority to release any Guarantor from its obligations under its
Guaranty Agreement pursuant to this Section.

8.10. Other Agent Titles. Notwithstanding any other provision of this Agreement,
each of the financial institutions named as “Syndication Agent”, “Joint
Bookrunner”, “Joint Lead Arranger”, and “Co-Documentation Agent” on the cover
page of this Agreement is named as such for recognition purposes only, and in
its capacity as such shall have no powers, duties, responsibilities or
liabilities with respect to this Agreement or the transactions contemplated
hereby; it being understood and agreed that each such financial institution in
its stated capacity shall be entitled to all indemnification rights in favor of
the Administrative Agent as, and to the extent, provided in Sections 8.6 and
9.4(c).

 

86



--------------------------------------------------------------------------------

ARTICLE 9

MISCELLANEOUS

9.1. Amendments, Etc. No amendment or waiver of any provision of this Agreement
or any other Loan Document, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders (or the Administrative Agent at the
direction, or with the consent, of the Required Lenders), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that:

(a) no amendment, waiver or consent shall, unless in writing and signed by the
Lender affected thereby, reduce the principal of, or the rate of interest
specified herein (excluding a waiver of interest accruing at the Default Rate)
on any Loan owed to such Lender or the rate of fees payable for the account of
such Lender hereunder, or postpone any scheduled date for any payment of
principal, interest or fees due to any Lender;

(b) no amendment, waiver or consent shall, unless in writing and signed by the
Lender affected thereby and acknowledged by the Administrative Agent, increase
(i) the amount of the Commitments of such Lender, or (ii) such Lender’s Pro Rata
Share for its applicable Class of Loans (except as set forth in
Section 2.11(e)(iv));

(c) no amendment, waiver or consent shall, unless in writing and signed by all
of the Lenders and acknowledged by Administrative Agent, do any of the following
at any time:

(i) waive any of the conditions specified in Section 3.2;

(ii) change any of the provisions of this Section 9.1 or the definition of the
term “Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to waive, amend or modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender; or

(iii) release AGCO from any of its obligations under a Loan Document or release
all of substantially all of the Guarantors from their obligations under the Loan
Documents;

(d) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Bank in addition to the Lenders required above to take such action,
affect the rights or obligations of the Swing Line Bank in such capacity under
this Agreement;

(e) no amendment, waiver or consent shall, unless in writing and signed by such
Issuing Bank in addition to the Lenders required above to take such action,
affect the rights or obligations of an Issuing Bank under this Agreement; and

(f) no amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent, in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement.

9.2. Notices, Etc.

(a) All notices and other communications provided for hereunder
(“Communications”) shall be in writing (including telecopy communication) and
mailed, telecopied or delivered,

(i) if to AGCO or any Borrowing Subsidiary to AGCO at its address at 4205 River
Green Parkway, Duluth, Georgia 30096-2568, Attention: General Counsel, Facsimile
No. (770) 813-6158, with a copy to the Chief Financial Officer at the same
address and telecopier number;

 

87



--------------------------------------------------------------------------------

(ii) if to any Lender, at its address for notices set forth in its
Administrative Questionnaire;

(iii) if to Administrative Agent in connection with any Notice of Borrowing,
interest election request, or any payment or prepayment of the Obligations, or
if to the Swing Line Bank, to it at c/o Rabo Support Services, Inc., 10 Exchange
Place, 16th Floor, Jersey City, NJ 07302, Attention: Sui Price (Telephone:
201-499-5313/5319; Telecopy No.: 201-499-5328/5326); (Email:
sui.price@rabobank.com with a copy to fm.am.SyndicatedLoans@rabobank.com);

(iv) if to Rabobank as an Issuing Bank, to it at c/o Rabo Support Services,
Inc., 10 Exchange Place, Jersey City, NJ 07302, Attention of Letter of Credit
Department (Telecopy No (201) 499-5479; Telephone No. (201) 499-5434; Bibi
Mohamed, Email: bibi.mohamed@rabobank.com; Eduardo Laudano Telephone No.:
(201) 499-5234); Email: eduardo.laudano@rabobank.com;

(v) if to Administrative Agent in connection with any other matter (including
Notices of Incremental Term Loan Borrowing), to it at 245 Park Avenue, New York,
NY 10167, Attention: Loan Syndications (Telecopy No. (212) 808-2578; Telephone
No. (212) 808-6808; Email: syndications.ny@rabobank.com; and

(vi) if to the Swing Line Bank or any Issuing Bank other than Rabobank, at such
address for notices as it may designate to the Administrative Agent from time to
time.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next Business Day for the
recipient). Notices delivered through electronic communications to the extent
provided in paragraph (b) below, shall be effective as provided in such
paragraph (b).

(b) Electronic Communications. Communications to the Lenders under the Loan
Documents may be delivered or furnished by electronic communications pursuant to
procedures approved by Administrative Agent. Administrative Agent, AGCO or any
other Borrower may, in its discretion, agree to accept Communications to it
under the Loan Documents by electronic communications pursuant to procedures
approved by it; provided that approval of such procedures may be limited to
particular Communications. Unless Administrative Agent otherwise prescribes,
(i) Communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment), provided that if such Communication is not sent during
the normal business hours of the recipient, such Communication shall be deemed
to have been sent at the opening of business on the next Business Day for the
recipient, and (ii) Communications posted on an internet or intranet website
shall be deemed received upon the deemed receipt by the intended recipient at
its e-mail address as described in the foregoing clause (i) of notification that
such Communication is available and identifying the website address thereof.

 

88



--------------------------------------------------------------------------------

(c) Change of Address for Notices. Any party hereto may change its address or
telecopy number for Communications under the Loan Documents by notice to the
other parties hereto (or, in the case of any such change by a Lender or an
Issuing Bank, by notice to AGCO and Administrative Agent). All Communications
given to any party hereto in accordance with the provisions of this Agreement
shall be deemed to have been given on the date of receipt.

(d) Electronic Transmission System. The Borrowers and the Lenders agree that
Administrative Agent may make the Communications available to the Lenders and
Borrowers by posting the Communications on Intralinks, Inc., SyndTrak or a
substantially similar electronic transmission system or digital workspace
provider (the “Platform”). THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”.
THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS
OF THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT PARTIES IN
CONNECTION WITH THE COMMUNICATIONS OR THE PLATFORM. IN NO EVENT SHALL
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR ANY OF THEIR INDEMNIFIED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY BORROWER,
ANY LENDER OR ANY OTHER PERSON OR ENTITY FOR DAMAGES OF ANY KIND INCLUDING
DIRECT OR INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR
EXPENSES (WHETHER IN TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY BORROWER’S
OR ADMINISTRATIVE AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET,
EXCEPT TO THE EXTENT THE LIABILITY OF ANY AGENT PARTY IS FOUND IN A FINAL
NON-APPEALABLE JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED
FROM SUCH AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT; PROVIDED,
HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO ANY LOAN
PARTY, ANY LENDER, ANY ISSUING BANK OR ANY OTHER PERSON FOR INDIRECT, SPECIAL,
INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR ACTUAL
DAMAGES).

(e) Communications through the Platform. Each Lender agrees that notice to it
(as provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes hereof. Each Lender agrees (i) to provide to
Administrative Agent in writing (including by electronic communication),
promptly after the date of this Agreement, an e-mail address to which the
foregoing notice may be sent by electronic transmission and (ii) that the
foregoing notice may be sent to such e-mail address.

(f) Reliance on Notices. Administrative Agent, the Issuing Banks and the Lenders
shall be entitled to rely and act upon any notices (including telephonic notices
of a Borrowing) purportedly given by or on behalf of any Borrower even if
(i) such notices were not made in a manner specified herein, were incomplete or
were not preceded or followed by any

 

89



--------------------------------------------------------------------------------

other form of notice specified herein, or (ii) the terms thereof, as reasonably
understood by the recipient, varied from any confirmation thereof. The Borrowers
shall indemnify Administrative Agent, each Issuing Bank, each Lender and the
Indemnified Parties of each of them from all losses, costs, expenses and
liabilities resulting from the reliance by such Person on each notice
purportedly given by or on behalf of Borrower. All telephonic notices to and
other telephonic communications with Administrative Agent may be recorded by
Administrative Agent, and each of the parties hereto hereby consents to such
recording.

9.3. No Waiver. No failure on the part of any Lender or the Administrative Agent
to exercise, and no delay in exercising, any right hereunder or under any Loan
Document shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.

9.4. Costs and Expenses.

(a) AGCO agrees to pay on demand all costs and expenses of the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification and amendment of the Loan Documents at any time (including without
limitation (i) all reasonable due diligence, syndication, transportation,
computer, duplication, Platform, appraisal, audit, insurance and consultant
out-of-pocket fees and expenses and (ii) the reasonable fees and expenses of
counsel (including without limitation New York, local and foreign counsel) for
the Administrative Agent with respect thereto, with respect to advising the
Administrative Agent as to its respective rights and responsibilities, or the
protection or preservation of rights or interests, under the Loan Documents,
with respect to negotiations with any Loan Party or with other creditors of any
Loan Party or any of its Subsidiaries arising out of any Default or any events
or circumstances that may give rise to a Default and with respect to presenting
claims in or otherwise participating in or monitoring any bankruptcy, insolvency
or other similar proceeding involving creditors’ rights generally and any
proceeding ancillary thereto).

(b) Following the occurrence of an Event of Default and during the continuation
thereof, AGCO further agrees to pay on demand all costs and expenses of the
Administrative Agent, each Issuing Bank and each Lender in connection with the
enforcement of the Loan Documents against any Loan Party, whether in any action,
suit or litigation, any workout, bankruptcy, insolvency or other similar
proceeding affecting creditors’ rights generally or otherwise (including without
limitation the reasonable fees and expenses of counsel for the Administrative
Agent and each Lender with respect thereto), and each Borrowing Subsidiary
severally agrees to pay on demand all such costs and expenses in respect of any
such enforcement relating to itself.

(c) AGCO agrees to indemnify and hold harmless the Administrative Agent, each
Issuing Bank and each Lender and each of their Affiliates and their officers,
directors, trustees, employees, agents and advisors (each, an “Indemnified
Party”) from and against any and all claims, damages, losses, liabilities and
expenses (including without limitation reasonable fees and expenses of counsel)
that may be incurred by or asserted or awarded against any Indemnified Party, in
each case arising out of or in connection with or by reason of, or in connection
with the preparation for a defense of, any investigation, litigation or
proceeding arising out of, related to or in connection with:

(i) any acquisition or proposed acquisition;

 

90



--------------------------------------------------------------------------------

(ii) the actual or alleged presence of Hazardous Materials on any property of
any Loan Party or any of its Subsidiaries or any Environmental Action relating
in any way to any Loan Party or any of its Subsidiaries; or

(iii) any financing hereunder;

in each case whether or not such investigation, litigation or proceeding is
brought by any Loan Party, its directors, shareholders or creditors or an
Indemnified Party or any Indemnified Party is otherwise a party thereto and
whether or not the transactions contemplated hereby are consummated, except to
the extent such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence or willful misconduct. The
Borrowers agree not to assert any claim against the Administrative Agent, any
Issuing Bank, any Lender, any of their Affiliates, or any of their respective
Related Parties, on any theory of liability, for special, indirect,
consequential or punitive damages arising out of or otherwise relating to any of
the transactions contemplated herein or in any other Loan Document or the actual
or proposed use of the proceeds of the Loans. The agreements and obligations of
AGCO contained in this Section 9.4(c) shall survive the payment in full of the
Obligations and termination of this Agreement

(d) If any Loan Party fails to pay when due any costs, expenses or other amounts
payable by it under any Loan Document, including without limitation fees and
expenses of counsel and indemnities, such amount may be paid on behalf of such
Loan Party by the Administrative Agent or any Lender, in its sole discretion.

9.5. Right of Set-off.

Upon (a) the occurrence and during the continuance of any Event of Default and
(b) the making of the request or the granting of the consent specified by
Section 7.2 to authorize the Administrative Agent to declare the Loans, all
interest thereon and all other amounts payable under this Agreement and the
other Loan Documents due and payable pursuant to the provisions of Section 7.2,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by law and subject to Section 2.9,
to offset and otherwise apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Affiliate to or for the credit or the account
of a Borrower against any and all of the Obligations of such Borrower now or
hereafter existing under this Agreement, irrespective of whether such Lender
shall have made any demand under this Agreement and although such obligations
may be unmatured. Each Lender agrees promptly to notify such Borrower after any
such set-off and application; provided that the failure to give such notice
shall not affect the validity of such set-off and application. The rights of
each Lender and its Affiliates under this Section are in addition to other
rights and remedies (including without limitation other rights of set-off) that
such Lender and its Affiliates may have; provided that in the event that any
Defaulting Lender

 

91



--------------------------------------------------------------------------------

shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.11 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the Issuing Banks, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.

9.6. Assignments and Participations.

(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrowers may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of paragraphs (a) through (g) and (j) of this
Section, (ii) by way of participation in accordance with the provisions of
paragraphs (h) through (j) and (l) of this Section, or (iii) by way of pledge or
assignment of a security interest subject to the restrictions of paragraph
(k) of this Section (and any other attempted assignment or transfer by any party
hereto shall be null and void). Nothing in this Agreement, expressed or implied,
shall be construed to confer upon any Person (other than the parties hereto,
their respective successors and assigns permitted hereby, Participants to the
extent provided in paragraphs (h) through (j) and (l) of this Section and, to
the extent expressly contemplated hereby, the Indemnified Parties of each of the
Administrative Agent and the Lenders) any legal or equitable right, remedy or
claim under or by reason of this Agreement.

(b) Each Lender and Issuing Bank may assign to one or more banks or other
entities all or a portion of its rights and obligations under this Agreement
(including without limitation all or a portion of its Commitments, and the Loans
owing to it), and each Issuing Bank may assign its Letter of Credit Commitment;
provided that:

(i) any such assignment by an Issuing Bank of its Letter of Credit Commitment
shall be of its entire Letter of Credit Commitment;

(ii) in the case of each such assignment of a Commitment (except in the case of
an assignment to a Person that, immediately prior to such assignment, was a
Lender or an assignment of all of a Lender’s rights and obligations under this
Agreement), (A) the amount of the Commitment of the assigning Lender being
assigned pursuant to such assignment (determined as of the date of the
Assignment and Assumption with respect to such assignment) shall in no event be
less than U.S. $5,000,000 and shall be an integral multiple of U.S. $500,000 in
excess thereof, and (B) the assignor shall simultaneously assign to the assignee
a ratable share of (1) all participations in Letters of Credit issued for the
account of Borrowers or their Subsidiaries and then outstanding, and (2) all
Letter of Credit Advances then owing to such Lender as a result of draws on
Letters of Credit issued for the account of Borrowers or their Subsidiaries;

(iii) such assignment shall be to an Eligible Assignee;

 

92



--------------------------------------------------------------------------------

(iv) the proposed assignment (if other than an assignment by a Lender to an
Affiliate or Approved Fund of such Lender) shall be approved by (x) the
Administrative Agent, and (y) if no Default then exists, AGCO; the foregoing
approvals in each case not to be unreasonably withheld or delayed; provided that
AGCO shall be deemed to have consented to any such assignment unless it shall
object thereto by written notice to the Administrative Agent within five
Business Days after having received notice thereof; provided, further, that
AGCO’s consent shall not be required during the primary syndication of the
facilities hereunder; and

(v) the parties to each such assignment shall execute and deliver to the
Administrative Agent for its own account, for its acceptance and recording in
the Register, an Assignment and Assumption, together with a processing and
recordation fee of U.S. $3,500, payable by the assignee to the Administrative
Agent (with only one such fee payable in connection with contemporaneous
assignments pursuant to the same Assignment and Assumption to or by two or more
Approved Funds of a single Lender), and the assignee, if it is not a Lender,
shall deliver to the Administrative Agent an Administrative Questionnaire.

(c) In connection with any assignment of rights and obligations of any Impacted
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of AGCO and the Administrative Agent, the applicable Pro Rata Share of
Loans previously requested but not funded by the Impacted Lender, to each of
which the applicable assignee and assignor hereby irrevocably consent), to
(x) pay and satisfy in full all payment liabilities then owed by such Impacted
Lender to the Administrative Agent, each Issuing Bank, the Swing Line Bank and
each other Lender hereunder (and interest accrued thereon), and (y) acquire (and
fund as appropriate) its full Pro Rata Share of all Loans and participations in
Letters of Credit and Swing Line Loans in accordance with its Pro Rata Share.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Impacted Lender hereunder shall become effective under
Applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be an Impacted Lender for all
purposes of this Agreement until such compliance occurs.

(d) Upon such execution, delivery, acceptance and recording, from and after the
effective date specified in such Assignment and Assumption:

(i) the assignee thereunder shall be a party hereto and, to the extent that
rights and obligations hereunder or under any other Loan Document have been
assigned to it pursuant to such Assignment and Assumption, shall have the rights
and obligations of a Lender hereunder; and

(ii) the Lender assignor thereunder shall, to the extent that rights and
obligations hereunder have been assigned by it pursuant to such Assignment and
Assumption, relinquish its rights and be released from its obligations under
this Agreement and under each other Loan Document (and, in the case of an
Assignment and Assumption covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such

 

93



--------------------------------------------------------------------------------

Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 9.4 and 10.1 with respect to facts and circumstances
occurring prior to the effective date of such assignment; provided, that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by an Impacted Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been an Impacted Lender.

(e) By executing and delivering an Assignment and Assumption, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows:

(i) other than as provided in such Assignment and Assumption, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement or any other
instrument or document furnished pursuant hereto;

(ii) such assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under this
Agreement or any other instrument or document furnished pursuant hereto;

(iii) such assignee confirms that it has received a copy of this Agreement,
together with copies of the financial statements referred to in Section 3.1 and
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into such Assignment and Assumption;

(iv) such assignee will, independently and without reliance upon the
Administrative Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement;

(v) such assignee confirms that it is an Eligible Assignee or an Affiliate of
the assignor;

(vi) such assignee appoints and authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers and discretion under
this Agreement as are delegated to the Administrative Agent by the terms hereof,
together with such powers and discretion as are reasonably incidental thereto;

(vii) such assignee agrees that it will perform in accordance with their terms
all of the obligations that by the terms of this Agreement are required to be
performed by it as a Lender; and

(viii) that the benefit of the security interests and guarantees attached to the
rights being assigned shall be transferred to the benefit of the assignee upon
the completion of such assignment.

 

94



--------------------------------------------------------------------------------

(f) The Administrative Agent shall maintain at its address referred to in
Section 9.2 a copy of each Assignment and Assumption delivered to and accepted
by it and a register for the recordation of the names and addresses of the
Issuing Banks and the Lenders and their respective Commitments, the Letter of
Credit Commitments of each Issuing Bank, and the principal amount of the Loans
owing under each Class of Loans to each Lender from time to time (the
“Register”). The entries in the Register shall be conclusive and binding for all
purposes, absent manifest error, and the Borrowers, the Administrative Agent,
the Issuing Banks and the Lenders may treat each Person whose name is recorded
in the Register as a Lender hereunder for all purposes of this Agreement. The
Register shall be available for inspection by any Borrower, Issuing Bank or
Lender at any reasonable time and from time to time upon reasonable prior
notice.

(g) Upon its receipt of an Assignment and Assumption executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Assumption has been completed and is in substantially the form of Exhibit A
hereto:

(i) record the information contained therein in the Register; and

(ii) give prompt notice thereof to the Borrowers.

(h) Each Lender may sell participations (without any notice to, or consent of,
the Administrative Agent or any Borrower) in or to all or a portion of its
rights and obligations under this Agreement (including without limitation all or
a portion of its Commitments and the Loans owing to it) to a financial
institution (a “Participant”); provided that;

(i) such Lender’s obligations under this Agreement (including without limitation
its Commitments) shall remain unchanged;

(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations;

(iii) the Borrowers, the Administrative Agent and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender’s rights and obligations under this Agreement.

For the avoidance of doubt, each Lender shall be responsible for the indemnity
under Section 8.6 with respect to any payments made by such Lender to its
Participant(s).

(i) Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver requiring unanimous consent of the
Lenders affected thereby that affects such Participant. The Borrower agrees that
each Participant shall be entitled to the benefits of Sections 10.1, 10.2 and
10.4 (subject to the requirements and limitations therein, including the
requirements under Section 10.4 (it being understood that the documentation
required under Section 10.4 shall be delivered to the participating Lender)) to
the same extent as if it were a Lender and had acquired its interest by

 

95



--------------------------------------------------------------------------------

assignment pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Section 10.5 as if it
were an assignee under paragraphs (a) through (c) of this Section; and (B) shall
not be entitled to receive any greater payment under Sections 10.1 and 10.4,
with respect to any participation, than its participating Lender would have been
entitled to receive had the participation not occurred. Each Lender that sells a
participation agrees, at the Borrower’s request and expense, to use reasonable
efforts to cooperate with the Borrower to effectuate the provisions of
Section 10.5 with respect to any Participant. To the extent permitted by law,
each Participant also shall be entitled to the benefits of Section 9.5 as though
it were a Lender; provided that such Participant agrees to be subject to
Section 2.9 as though it were a Lender. Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary. For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(j) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.6, disclose to
the assignee or Participant or proposed assignee or Participant, any public
information relating to any Borrower furnished to such Lender by or on behalf of
such Borrower and any information conspicuously labeled by a Borrower as being
confidential at the time such information is furnished to such Lender if such
assignee or Participant or proposed assignee or Participant has agreed to keep
such information confidential.

(k) Notwithstanding any other provision set forth in this Agreement, any Lender
may at any time create a security interest in all or any portion of its rights
under this Agreement (including without limitation the Loans owing to it) in
favor of any Federal Reserve Bank in accordance with Regulation A of the Board
of Governors of the Federal Reserve System and any Lender that is a fund may
pledge all or any portion of its rights under this Agreement (including without
limitation the Loans owing to it) to its trustee in support of its obligations
to its trustee.

(l) Notwithstanding anything in this Section 9.6 to the contrary, any Farm
Credit Bank that (i) has purchased a participation or sub-participation in the
minimum amount of $5,000,000 on or after the Agreement Date, (ii) is, by written
notice to AGCO and the Administrative Agent (“Voting Participant Notification”),
designated by the selling Lender as being entitled to be accorded the rights of
a voting participant hereunder, and (iii) receives the prior written consent of
the Administrative Agent, in its sole discretion, to become a Voting

 

96



--------------------------------------------------------------------------------

Participant (any Farm Credit Bank so designated and consented to being called a
“Voting Participant”), shall be entitled to vote for so long as such Farm Credit
Bank owns such participation and notwithstanding any subparticipation by such
Farm Credit Bank (and the voting rights of the selling Lender shall be
correspondingly reduced), on a dollar for dollar basis, as if such participant
or subparticipant were a Lender, on any matter requiring or allowing a Lender to
provide or withhold its consent, or to otherwise vote on any proposed action. To
be effective, each Voting Participant Notification shall, with respect to any
Voting Participant, (x) state the full name, as well as all contact information
required of an assignee in any Assignment and Assumption and (y) state the
dollar amount of the participation purchased in each Class of Loans. The selling
Lender and the Voting Participant shall notify the Administrative Agent and AGCO
within 3 Business Days’ of any termination of, or reduction or increase in the
amount of, such participation. AGCO and the Administrative Agent shall be
entitled to conclusively rely on information contained in notices delivered
pursuant to this paragraph. The voting rights hereunder are solely for the
benefit of the Voting Participant and shall not inure to any assignee or
participant of the Voting Participant. Notwithstanding the foregoing, each Farm
Credit Bank designated as a Voting Participant in Schedule 9.6 hereto shall be a
Voting Participant without delivery of a Voting Participant Notification (and
the voting rights of the selling Lender identified on such Schedule shall be
correspondingly reduced, respectively) and without the prior written consent of
the Administrative Agent, in each case in connection with their respective
participation interests set forth on such Schedule as of the Agreement Date.

9.7. Marshalling; Payments Set Aside. Neither the Administrative Agent, any
Lender nor any Issuing Bank shall be under any obligation to marshal any assets
in favor of the Borrowers or any other party or against or in payment of any or
all of the Obligations. To the extent that a Borrower makes a payment or
payments to the Administrative Agent, the Lenders or the Issuing Banks or any of
such Persons exercise their rights of setoff, and such payment or payments or
the proceeds of such enforcement or setoff or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside or required to
be repaid to a trustee, receiver or any other party, then to the extent of such
recovery, the obligation or part thereof originally intended to be satisfied,
and all Liens, right and remedies therefor, shall be revived and continued in
full force and effect as if such payment had not been made or such enforcement
or setoff had not occurred.

9.8. Patriot Act. Each Lender hereby notifies each Borrower that pursuant to the
requirements of the USA Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)), it is required to obtain, verify and record information
that identifies each Borrower and the other Loan Parties, which information
includes the name and address of each Borrower and the other Loan Parties and
other information that will allow such Lender to identify each Borrower and the
other Loan Parties in accordance with the USA Patriot Act.

 

97



--------------------------------------------------------------------------------

ARTICLE 10

INCREASED COSTS, TAXES, ETC.

10.1. Increased Costs, Alternate Rate of Interest, Illegality, Etc.

(a) Increased Costs. If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except (1) any reserve requirement reflected in the LIBO Rate and (2) the
requirements of the Bank of England or the European Central Bank reflected in
the Mandatory Cost Formulae pursuant to Section 10.1(b)(ii) below) or any
Issuing Bank;

(ii) subject any Recipient to any tax of any kind (other than Indemnified Taxes
and Excluded Taxes) on its Loans, loan principal, Letter of Credit, Commitments,
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto; or

(iii) impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than taxes) affecting this Agreement
or Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender or other Recipient of making, converting to, continuing or maintaining
any LIBO Rate Loans or of maintaining its obligation to make any such Loan, or
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), in any case
to or for the account of any Borrower, or to reduce the amount of any sum
received or receivable by such Lender or other Recipient hereunder (whether of
principal, interest or any other amount), then, upon request of such Lender or
other Recipient, such Borrower will pay to the Administrative Agent for the
account of such Lender or other Recipient, as the case may be, such additional
amount or amounts as will compensate such Lender or other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.

(b) Capital Requirements.

(i) If any Lender or Issuing Bank determines that any Change in Law affecting
such Lender or Issuing Bank or any lending office of such Lender or such
Lender’s or Issuing Bank’s holding company, if any, regarding capital or
liquidity requirements, has or would have the effect of reducing the rate of
return on such Lender’s or Issuing Bank’s capital or on the capital of such
Lender’s or Issuing Bank’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by, or
participations in Letters of Credit or Swing Line Loans held by, such Lender, or
the Letters of Credit issued by any Issuing Bank, in any case to or for the
account of any Borrower, to a level below that which such Lender or Issuing Bank
or such Lender’s or Issuing Bank’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or Issuing Bank’s
policies and the policies of such Lender’s or Issuing Bank’s holding company
with respect to capital adequacy), then from time to time such Borrower will pay
to the Administrative Agent for the account of such Lender or Issuing Bank, as
the case may be, such additional amount or amounts as will compensate such
Lender or Issuing Bank or such Lender’s or Issuing Bank’s holding company for
any such reduction suffered.

(ii) For so long as any Lender is required to make special deposits with the
Bank of England or comply with reserve assets, liquidity, cash margin or other
requirements

 

98



--------------------------------------------------------------------------------

of the Bank of England, the European Central Bank or the European System of
Central Banks (or other similar authority), to maintain reserve asset ratios or
to pay fees, in each case in respect of such Lender’s LIBO Rate Loans funded
from its Applicable Lending Office in the United Kingdom or a Participating
Member State (but excluding requirements reflected in the Statutory Reserve Rate
if then included in calculating the LIBO Rate), such Lender shall be entitled to
require the applicable Borrower to pay, contemporaneously with each payment of
interest on each of such Loans, additional interest on such Loan at a rate per
annum calculated in accordance with the Mandatory Cost Formulae.

(c) Certificate for Reimbursement. A certificate of a Lender or Issuing Bank
setting forth the amount of additional interest or the amounts necessary to
compensate such Lender or Issuing Bank or its holding company, as the case may
be, as specified in paragraph (a) or (b) of this Section and delivered to AGCO,
shall be conclusive absent manifest error. The Borrowers shall pay the
Administrative Agent for the account of such Lender or Issuing Bank, as the case
may be, the amount shown as due on any such certificate within 10 days after
receipt of AGCO thereof.

(d) Delay in Requests. Failure or delay on the part of any Lender or Issuing
Bank to demand compensation pursuant to this Section shall not constitute a
waiver of such Lender’s or Issuing Bank’s right to demand such compensation;
provided that no Borrower shall be required to compensate a Lender or Issuing
Bank pursuant to paragraphs (a) or (b) of this Section for any increased costs
incurred or reductions suffered more than 180 days prior to the date that such
Lender or Issuing Bank, as the case may be, notifies such Borrower of the Change
in Law giving rise to such increased costs or reductions, and of such Lender’s
or Issuing Bank’s intention to claim compensation therefor (except that, if the
Change in Law giving rise to such increased costs or reductions is retroactive,
then the 180-day period referred to above shall be extended to include the
period of retroactive effect thereof).

(e) Inability to Determine Rate.

If, with respect to any LIBO Rate Loans in U.S. Dollars or any Offshore
Currency, (1) Lenders owed more than fifty percent (50%) of the then outstanding
aggregate unpaid principal amount such Loans in such currency notify the
Administrative Agent that the LIBO Rate for any Interest Period for such Loans
in such currency will not adequately reflect the cost to such Lenders of making,
funding or maintaining their LIBO Rate Loans in such currency for such Interest
Period, or (2) the Administrative Agent determines (which determination shall be
conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the LIBO Rate for Loan in such currency the
Administrative Agent shall forthwith so notify the affected Borrower and the
Lenders, whereupon:

(i) the obligation of the Lenders to make, continue or convert any Loans into,
such LIBO Rate Loans in the affected currency shall be suspended;

(ii) if an Offshore Currency is the affected currency, the affected Borrower
shall, on the last day of the then existing Interest Period, prepay in full such
LIBO Rate Loans in the affected currency (provided, that if the affected
Borrower shall fail to prepay such LIBO Rate Loans in the affected currency as
required under this clause (ii), on and after the date

 

99



--------------------------------------------------------------------------------

such prepayment is due, the interest for the LIBO Rate Loans in the affected
currency shall be calculated, including for purposes of any interest required
under Section 2.5(c), based on the Base Rate); and

(iii) if U.S. Dollars are the affected currency, each such LIBO Rate Loan
denominated in U.S. Dollars will automatically, on the last day of the then
existing Interest Period therefor, Convert into a Base Rate Loan,

until the Administrative Agent shall notify the affected Borrowers that such
Lenders have determined that the circumstances causing such suspension no longer
exist.

(f) Illegality. Notwithstanding any other provision of this Agreement, if the
introduction of or any change in or in the interpretation of any law or
regulation shall make it unlawful, or any central bank or other governmental
authority shall assert that it is unlawful, for any Lender or its LIBOR Lending
Office to perform its obligations hereunder to make LIBO Rate Loans in U.S.
Dollars or any Offshore Currency or to continue to fund or maintain such LIBO
Rate Loans hereunder, then, on notice thereof and demand therefor by such Lender
to the Borrowers through the Administrative Agent:

(i) the obligation of such Lender to make, continue or convert any Loans into,
LIBO Rate Loans in the affected currency shall be suspended;

(ii) if an Offshore Currency is the affected currency, the affected Borrower
shall, on the earlier of the last day of the then existing Interest Period and
such date as may be required by law, prepay in full all Revolving Loans in the
affected currency (provided, that if the affected Borrower shall fail to prepay
such LIBO Rate Loans in the affected currency as required under this clause
(ii), on and after the date such prepayment is due, the interest for the LIBO
Rate Loans in the affected currency shall be calculated, including for purposes
of any interest required under Section 2.5(c), based on the Base Rate); and

(iii) each LIBO Rate Loan denominated in U.S. Dollars will automatically, upon
such demand, Convert into a Base Rate Loan,

until the Administrative Agent shall notify the affected Borrowers that such
Lender has determined that the circumstances causing such suspension no longer
exist.

(g) Event of Default. During the continuance of any Event of Default, and upon
the election of the Required Lenders, during the continuance of any Default:

(i) the obligation of the Lenders to make, continue or convert any Loans into,
LIBO Rate Loans shall be suspended;

(ii) if an Offshore Currency is the affected currency, the Borrowers will, on
the last day of the then-existing Interest Period therefor, prepay each LIBO
Rate Loan in the affected currency (provided, that if the affected Borrower
shall fail to prepay such LIBO Rate Loans in the affected currency as required
under this clause (ii), on and after the date such prepayment is due, the
interest for the LIBO Rate Loans in the affected currency shall be calculated,
including for purposes of any interest required under Section 2.5(c), based on
the Base Rate); and

 

100



--------------------------------------------------------------------------------

(iii) each LIBO Rate Loan denominated in U.S. Dollars will automatically, on the
last day of the then-existing Interest Period therefor, Convert into a Base Rate
Loan.

10.2. Breakage Costs. If any prepayment or payment (or failure to prepay after
the delivery of a notice of prepayment) of principal of, or Conversion of, any
LIBO Rate Loan is made by any Borrower to or for the account of a Lender other
than on the last day of the Interest Period for such Loan, as a result of a
payment or Conversion, acceleration of the maturity of any of the Obligations
pursuant to Section 7.2 or for any other reason, or by an Eligible Assignee to a
Lender other than on the last day of the Interest Period for such Loan upon an
assignment of rights and obligations under this Agreement pursuant to
Section 10.5, such Borrower shall, upon demand by such Lender (with a copy of
such demand to the Administrative Agent), pay to the Administrative Agent for
the account of such Lender any amounts required to compensate such Lender for
all losses, costs or expenses that such Lender may reasonably incur as a result
of such failure, including without limitation foreign exchange losses, based on
customary funding and foreign exchange hedging arrangements, whether or not such
arrangements actually occur, and any and all other losses, costs or expenses
incurred by reason of the liquidation or reemployment of deposits or other funds
acquired by such Lender to fund or maintain any Borrowing and the unavailability
of funds as a result of such Borrower failing to prepay any amount when
specified in a notice of prepayment or otherwise when due, but excluding loss of
anticipated profits. A certificate of a Lender setting forth the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in this Section and delivered to AGCO, shall be conclusive
absent manifest error.

10.3. Judgment Currency.

(a) If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”) the parties hereto agree, to the fullest
extent that they may effectively do so, that the rate of exchange used shall be
that at which in accordance with normal banking procedures the Administrative
Agent could purchase the Original Currency with the Other Currency at 11:00 a.m.
(New York, New York time) on the second Business Day preceding that on which
final judgment is given.

(b) The obligation of a Borrower in respect of any sum due in the Original
Currency from it to any Lender or the Administrative Agent hereunder shall,
notwithstanding any judgment in any Other Currency, be discharged only to the
extent that on the Business Day following receipt by such Lender or the
Administrative Agent (as the case may be) of any sum adjudged to be so due in
such Other Currency such Lender or the Administrative Agent (as the case may be)
may in accordance with normal banking procedures purchase the Original Currency
with such Other Currency; if the amount of the Original Currency so purchased is
less than the sum originally due to such Lender or the Administrative Agent (as
the case may be) in the Original Currency, such Borrower agrees, as a separate
obligation and notwithstanding any such judgment, to indemnify such Lender or
the Administrative Agent (as the case may be)

 

101



--------------------------------------------------------------------------------

against such loss, and if the amount of the Original Currency so purchased
exceeds the sum originally due to any Lender or the Administrative Agent (as the
case may be) in the Original Currency, such Lender or the Administrative Agent
(as the case may be) agrees to remit to such Borrower such excess.

10.4. Taxes.

(a) Any and all payments by any Loan Party under any Loan Document shall be
made, in accordance with Section 2.9, free and clear of and without deduction or
withholding of any Taxes, except as required by Applicable Law. If any
Applicable Law (as determined in the good faith discretion of an applicable
Withholding Agent) requires the deduction or withholding of any Tax from any
such payment by a Withholding Agent, then the applicable Withholding Agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with Applicable Law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section) the
applicable Recipient receives an amount equal to the sum it would have received
had no such deductions or withholdings been made.

(b) In addition, the Loan Parties shall pay to the relevant Governmental
Authority in accordance with Applicable Law, or at the option of the
Administrative Agent timely reimburse it for the payment of, Other Taxes.

(c) The Loan Parties shall indemnify each Recipient for the full amount of any
Indemnified Taxes and Other Taxes, and for the full amount of taxes imposed by
any jurisdiction on amounts payable under this Section, paid by or imposed on
such Lender or the Administrative Agent (as the case may be), including without
limitation any liability (including penalties, additions to tax, interest and
expenses) arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. This indemnification shall be made within thirty (30) days from the
date such Recipient makes written demand therefor, and delivers to AGCO with a
certificate describing in reasonable detail the manner in which the indemnified
amount was calculated; provided that a Recipient shall not be required to
describe in such certificate information that such Recipient deems to be
confidential or the disclosure of which is inconsistent with such Lender’s or
the Administrative Agent’s internal policies. Any such calculation shall be
conclusive, absent manifest error. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6(i) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be

 

102



--------------------------------------------------------------------------------

conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (c).

(d) Within thirty (30) days after the date of any payment of Taxes (other than
U.K. Taxes), the Borrowers shall furnish to the Administrative Agent at its
address referred to in Section 9.2, the original receipt of payment thereof or a
certified copy of such receipt. In the case of any payment hereunder by the
Borrowers through an account or branch outside the United States or on behalf of
the Borrowers by a payor that is not a United States person, if the Borrowers
determine that no Taxes are payable in respect thereof, the Borrowers shall
furnish, or shall cause such payor to furnish, to the Administrative Agent, at
such address, an opinion of counsel reasonably satisfactory to the
Administrative Agent stating that such payment is exempt from Taxes. For
purposes of this subsection (d) and subsection (e), the terms “United States”
and “United States person” shall have the meanings specified in Section 7701 of
the Internal Revenue Code.

(e) Each Lender organized under the laws of a jurisdiction outside the United
States, in each other case, shall, on or prior to the date of its execution and
delivery of this Agreement in the case of each initial Lender hereunder, and on
the date of the Assignment and Assumption pursuant to which it became a Lender
in the case of each other Lender, and from time to time thereafter if requested
in writing by a Borrower or the Administrative Agent (but only so long
thereafter as such Lender remains lawfully able to do so), provide the
Administrative Agent and AGCO with (i) if such Lender claims an exemption from
withholding tax pursuant to its portfolio interest exception, (1) a statement of
the Lender that it is not (I) a “bank” as described in Section 881(c)(3)(A) of
the Internal Revenue Code, (II) a ten percent (10%) shareholder of any Borrower
(within the meaning of Section 881(c)(3)(B) of the Internal Revenue Code), or
(III) a controlled foreign corporation related to any Borrower within the
meaning of Section 881(c)(3)(C) of the Internal Revenue Code; and (2) a properly
completed and executed IRS Form W-8BEN; (ii) if such Lender claims an exemption
from, or a reduction of, withholding tax under a United States tax treaty,
properly completed and executed IRS Form W-8BEN; (iii) if such Lender claims
that interest paid under this Agreement is exempt from United States withholding
tax because it is effectively connected with a United States trade or business
of such Lender, a properly completed and executed copy of IRS Form W-8ECI;
(iv) to the extent such Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, a and/or
other certification documents from each beneficial owner, as applicable; and
(v) such other form or forms as may be required under the Internal Revenue Code
or other laws of the United States as a condition to exemption from, or
reduction of, United States withholding tax. If the appropriate forms provided
by a Lender at the time such Lender first becomes a party to this Agreement
indicates an interest-withholding tax rate in excess of zero, withholding tax at
such rate shall be considered excluded from Taxes unless and until such Lender
provides the appropriate form certifying that a lesser rate applies, whereupon
withholding tax at such lesser rate only shall be considered excluded from Taxes
for periods governed by such form; provided that, if at the date of the
Assignment and Assumption pursuant to which a Lender assignee becomes a party to
this Agreement, the Lender assignor was entitled to payments under subsection
(a) in respect of United States withholding tax with respect to interest paid at
such date by a Borrower, then, to such extent, the term Taxes shall include (in

 

103



--------------------------------------------------------------------------------

addition to withholding taxes that may be imposed in the future or other amounts
otherwise includible in Taxes) withholding tax, if any, applicable with respect
to the Lender assignee on such date. If any form or document referred to in this
subsection (e) requires the disclosure of information, other than information
necessary to compute the tax payable and information required on the Agreement
Date by Internal Revenue Service form W-8ECI or W-8BEN or other form that the
applicable Borrower has indicated in writing to the Lenders on the Agreement
Date as being a required form to avoid or reduce withholding tax on payments
under this Agreement, that a Lender reasonably considers to be confidential,
such Lender shall give notice thereof to the Borrowers and shall not be
obligated to include in such form or document such confidential information.

(f) If any Lender is entitled to a reduction in the applicable withholding tax,
the Administrative Agent may withhold from any interest payment to such Lender
in an amount equivalent to the applicable withholding tax after taking into
account such reduction. If the forms or other documentation required by
subsection (e) of this Section are not delivered to the Administrative Agent,
then the Administrative Agent may withhold from any interest payment to such
Lender not providing such forms or other documentation an amount equivalent to
the applicable withholding tax. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.6 relating to the maintenance of a Participant Register
and (iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this subsection (f).

(g) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form described in subsection (e) (other than if
such failure is due to a change in law occurring after the date on which a form
originally was required to be provided or if such form otherwise is not required
under subsection (e)), such Lender shall not be entitled to an additional
payment or indemnification under subsection (a) or (c) with respect to Taxes
imposed by the United States; provided that should a Lender become subject to
Taxes because of its failure to deliver a form required hereunder, the Borrowers
shall take such steps as such Lender shall reasonably request to assist such
Lender to recover such Taxes.

(h) To the extent (if any) that U.K. Taxes apply to any payment made under any
Loan Document, the Loan Parties shall not be required to make any increased
payment to a Lender under this Section 10.4 with respect to Indemnified Taxes,
or to indemnify any Lender under Section 10.1(a) with respect to U.K. Taxes on
any payment made under a Loan Document if, on the date such payment is due:

(i) such payment could have been made to such Lender without imposition of U.K.
Taxes if such Lender had been a U.K. Qualifying Lender, but on the date of such
payment, such Lender is not, or has ceased to be, a U.K. Qualifying Lender
(other than as a result of any change after the date it became a Lender under
this Agreement in (or in the interpretation, administration, or application of)
any law or U.K. Treaty, or any published practice or published concession of any
relevant taxing authority); or

 

104



--------------------------------------------------------------------------------

(ii) the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(b) of the definition of U.K. Qualifying Lender and (x) an officer of H.M.
Revenue & Customs has given (and not revoked) a direction (a “Direction”) under
section 931 of the U.K. ITA which relates to the payment and that Lender has
received from the Loan Party making the payment or from AGCO a certified copy of
that Direction, and (y) the payment could have been made to the Lender without
imposition of U.K. Taxes if that Direction had not been made; or

(iii) the relevant Lender is a U.K. Qualifying Lender solely by virtue of clause
(b) of the definition of U.K. Qualifying Lender and (x) the relevant Lender has
not given a U.K. Tax Confirmation to AGCO, and (y) the payment could have been
made to the Lender without any imposition of U.K. Taxes if the Lender had given
a U.K. Tax Confirmation to AGCO, on the basis that the U.K. Tax Confirmation
would have enabled AGCO to have formed a reasonable belief that the payment was
an “excepted payment” for the purpose of section 930 of the U.K. ITA; or

(iv) such Lender is a U.K. Treaty Lender and the Loan Party making the payment
is able to demonstrate that such payment could have been made to such Lender
without imposition of U.K. Taxes had such Lender complied with its obligations
set forth in clause (i) below.

If a Revolving Loan Lender assigns any of its rights and obligations pursuant to
Section 9.6 of this Agreement, or changes the jurisdiction through which it
performs its obligations under this Agreement, and as a result of circumstances
existing at the date of the assignment or change in jurisdiction, the Loan
Parties would be obliged to make a payment to the assignee or relevant Lender
(as the case may be) under Sections 10.4 (with respect to Indemnified Taxes) or
10.1(a) in connection with UK Taxes, then the assignee or the relevant Lender
(as the case may be) is only entitled to receive such payment in connection with
UK Taxes to the same extent as the relevant Lender would have been if the
assignment or change in jurisdiction had not occurred (provided, if such
assignee is a U.K. Treaty Lender, such assignee shall have been given an
opportunity to comply with clause (i) below after the written request of
Borrowers).

(i) Subject to the following sentence, each U.K. Treaty Lender shall, upon the
written request of AGCO, cooperate in completing any procedural formalities
specifically requested by AGCO and reasonably necessary for the applicable Loan
Party to obtain authorization to make payments under a Loan Document to any U.K.
Treaty Lender without imposition of U.K. Taxes. Nothing in the preceding
sentence shall require a U.K. Treaty Lender to: (1) register under the H.M.
Revenue & Customs Double Taxation Treaty Passport (the “U.K. DTTP Scheme”);
(2) apply the U.K. DTTP Scheme to the Loans hereunder if it has so registered;
or (3) file treaty forms if it has included an indication to the effect that it
wishes the U.K. DTTP Scheme to apply to this Agreement in accordance with clause
(k) below and the

 

105



--------------------------------------------------------------------------------

Loan Party making that payment has not complied with its obligations under
clause (k) below; provided that, in the event that the relevant Loan Party has
not complied with its obligations under clause (k) below and the U.K. Tax
Authority has stated to the Loan Party that it will not accept a completed DTTP2
from the Loan Party on the basis that the filing by the Loan Party of any such
form DTTP2 would be outside of the applicable time limits, then the relevant
U.K. Treaty Lender shall, upon written request of AGCO, cooperate in filing
treaty forms specifically requested by AGCO and reasonably necessary for the
applicable Loan Party to obtain authorization to make payments under a Loan
Document to any U.K. Treaty Lender without imposition of U.K. Taxes, at the Loan
Party’s sole cost.

(j) Within 30 days of making either a deduction for U.K. Taxes or any payment
required in connection therewith, the Loan Party making such deduction shall
deliver to the Administrative Agent for the Lender entitled to the payment a
statement under section 975 of the U.K. ITA or other evidence reasonably
satisfactory to such Lender that the tax deduction has been made or (as
applicable) any appropriate payment paid to the relevant taxing authority.

(k) Each U.K. Treaty Lender that holds a passport under the U.K. DTTP Scheme and
wishes the U.K. DTTP Scheme to apply to this Agreement, shall: (i) if such U.K.
Treaty Lender is a party hereto as of the Agreement Date, notify the
Administrative Agent in writing prior to the Agreement Date (such notification
shall be for the benefit of the Administrative Agent and without liability to
any Loan Party) of its wish that the U.K. DTTP Scheme apply, its scheme
reference number and its jurisdiction of tax residence, and (ii) if such U.K.
Treaty Lender becomes a party hereto after the Agreement Date pursuant to an
Assignment and Assumption, indicate its wish that the U.K. DTTP Scheme apply and
include its scheme reference number and its jurisdiction of tax residence in
such Assignment and Assumption. If a U.K. Treaty Lender provides the notice or
indication described in the preceding sentence: (1) each Borrower that is a U.K.
Borrower as of the date such Lender becomes a party hereto shall file a duly
completed form DTTP2 in respect of such Lender with the U.K. Tax Authority
within 30 working days (as such “working days” are determined consistent with
the policies and procedures of the U.K. Tax Authority) of the Agreement Date or
the date of such Assignment and Assumption (as appropriate), and shall promptly
provide the Administrative Agent and such Lender with a copy of such filing; and
(2) each Designated Borrower that becomes a U.K. Borrower after the date such
Lender becomes a party hereto shall file a duly completed form DTTP2 in respect
of such Lender with the U.K. Tax Authority within 30 working days (as such
“working days” are determined consistent with the policies and procedures of the
U.K. Tax Authority) of becoming a Designated Borrower and shall promptly provide
the Administrative Agent and such Lender with a copy of such filing. If a U.K.
Treaty Lender has not included an indication to the effect that it wishes the
U.K. DTTP Scheme to apply to the Loans under this Agreement in accordance with
this clause (k), no Loan Party shall file any form relating to the U.K. DTTP
Scheme in respect of such Lender’s Commitments or Loans under this Agreement.

(l) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 10.4 (including by the payment of additional amounts
pursuant to this Section 10.4), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other

 

106



--------------------------------------------------------------------------------

than any interest paid by the relevant Governmental Authority with respect to
such refund). Such indemnifying party, upon the request of such indemnified
party, shall repay to such indemnified party the amount paid over pursuant to
this paragraph (l) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (l), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (l) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the indemnification payments or additional amounts giving rise to such refund
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

(m) Without prejudice to the survival of any other agreement of the Borrowers
hereunder, the agreements and obligations of the Borrowers contained in this
Section 10.4 shall survive the payment in full of principal and interest
hereunder.

(n) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Internal Revenue Code, as
applicable), such Lender shall deliver to AGCO and the Administrative Agent at
the time or times prescribed by law and at such time or times reasonably
requested by AGCO or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the
Internal Revenue Code) and such additional documentation reasonably requested by
AGCO or the Administrative Agent as may be necessary for the Borrowers and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (n), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

10.5. Mitigation; Replacement of a Lender.

(a) Designation of a Different Lending Office. If any Lender requests
compensation under Sections 10.1(a) and (b), gives a notice under
Section 10.1(f), or requires the Loan Parties to pay any Taxes or additional
amounts to any Lender or any Governmental Authority for the account of any
Lender pursuant to Section 10.4, then such Lender shall (at the request of AGCO)
use reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the judgment of such
Lender, such designation or assignment (i) would eliminate or reduce amounts
payable pursuant to Sections 10.1(a) and (b) or Section 10.4, as the case may
be, in the future, or eliminate the need for a notice under Section 10.1(f), and
(ii) would not subject such Lender to any unreimbursed cost or expense and would
not otherwise be disadvantageous to such Lender. The Borrowers hereby agree to
pay all reasonable costs and expenses incurred by any Lender in connection with
any such designation or assignment.

 

107



--------------------------------------------------------------------------------

(b) Replacement of a Lender. Subject to the second and third paragraphs of this
Section 10.5, if:

(i) a Revolving Loan Lender requests compensation under Sections 10.1(a) and
(b) or Section 10.4 and other Lenders holding Revolving Loan Commitments equal
to at least one-third of the Total Revolving Loan Commitments shall not have
made a similar request;

(ii) a Term Loan Lender requests compensation under Sections 10.1(a) and (b) or
Section 10.4 and other Lenders holding Term Loans of the same Tranche equal to
at least one-third of the aggregate outstanding Term Loans of such Tranche shall
not have made a similar request;

(iii) the obligation of a Lender to make LIBO Rate Loans or to Convert Base Rate
Loans into LIBO Rate Loans shall be suspended pursuant to Sections 10.1(e) or
(f) in circumstances in which such obligations of other Lenders holding
Revolving Loan Commitments and Term Loans equal to at least one-third of all
Revolving Loan Commitments and the aggregate outstanding Term Loans shall not
have been suspended;

(iv) a Lender becomes an Impacted Lender;

(v) a Revolving Loan Lender is prohibited or restricted from making Loans in the
jurisdiction of an Applicant Borrower and other Revolving Loan Lenders holding
Revolving Loan Commitments equal to at least 50% of the aggregate Revolving Loan
Commitments shall not be subject to any such prohibition or restriction; or

(vi) any Lender that is not the Administrative Agent or an Affiliate of the
Administrative Agent becomes a Non-Consenting Lender,

then so long as such condition occurs and is continuing the Administrative Agent
(i) may replace such Lender (the “Affected Lender”), or cause such Affected
Lender to be replaced, or (ii) upon the written request of AGCO, the
Administrative Agent shall replace such Affected Lender with an Eligible
Assignee identified by AGCO (the “Replacement Lender”), by having such Affected
Lender sell and assign all of its rights and obligations under this Agreement
and the other Loan Documents (including for purposes of this Section,
participations in Letters of Credit, Letter of Credit Advances and in Swing Line
Loans) to the Replacement Lender pursuant to Section 9.6; provided that (i) in
the case of any such assignment resulting from a claim for compensation under
Section 10.1 or payments required to be made pursuant to Section 10.4, such
assignment will result in a reduction in such compensation or payments
thereafter, (ii) in case of any such assignment resulting from the suspension of
the obligation of a Lender to make LIBO Rate Loans or to Convert Base Rate Loans
into LIBO Rate Loans pursuant to Sections 10.1(e) or (f), such assignment will
result in the revocation of such suspension, (iii) such assignment does not
conflict with Applicable Law, and (iv) in the case of any assignment resulting
from a Lender becoming a Non-Consenting Lender, the Replacement Lender shall
have consented to the applicable amendment, waiver or consent; provided,
however, that neither the Administrative Agent nor any Lender shall have any
obligation to identify or locate a Replacement Lender for the Borrowers (it
being expressly agreed that in such circumstances it

 

108



--------------------------------------------------------------------------------

AGCO’s obligation to identify or locate a Replacement Lender). Upon receipt by
any Affected Lender of a written notice from the Administrative Agent stating
that the Administrative Agent or AGCO is exercising the replacement right set
forth in this Section, such Affected Lender shall sell and assign all of its
rights and obligations under this Agreement and the other Loan Documents
(including for purposes of this Section, participations in Letters of Credit,
Letter of Credit Advances and in Swing Line Loans) to the Replacement Lender
pursuant to an Assignment and Assumption and Section 9.6 for a purchase price
equal to the sum of the principal amount of such Affected Lender’s Loans so sold
and assigned, all accrued and unpaid interest thereon and its ratable share of
all fees to which it is entitled through the assignment date.

Subject to the execution and delivery to the Administrative Agent and the
Affected Lender by the Replacement Lender of an Assignment and Assumption (and
the approval thereof by the applicable Persons specified in Section 9.6(b)(iv))
and the payment to the Administrative Agent by AGCO on behalf of such Affected
Lender of the assignment fee specified in Section 9.6(b)(v) and any costs as a
result of the assignment pursuant to Section 10.2, the Replacement Lender shall
succeed to the rights and obligations of such Affected Lender hereunder and such
Affected Lender shall no longer be a party hereto or have any rights hereunder;
provided that the obligations of the Borrowers to such Affected Lender under
Sections 10.1, 10.3 and 10.4 with respect to events occurring or obligations
arising before or as a result of such replacement shall survive such
replacement.

AGCO may not exercise its rights under this Section 10.5(b) with respect to any
Lender if a Default has occurred and is continuing.

ARTICLE 11

JURISDICTION

11.1. Consent to Jurisdiction. Each party hereto irrevocably:

(a) submits to the jurisdiction of any New York State or federal court sitting
in New York City and any appellate court from any thereof in any action or
proceeding arising out of or relating to any Loan Document;

(b) agrees that all claims in respect of such action or proceeding may be heard
and determined in such New York State or in such federal court;

(c) waives, to the fullest extent that it may effectively do so, the defense of
an inconvenient forum to the maintenance of such action or proceeding;

(d) consents to the service of any and all process in any such action or
proceeding by the mailing of copies of such process to such party at its address
specified in Section 9.2; and

(e) agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

109



--------------------------------------------------------------------------------

Nothing in this Section shall affect the right of the Administrative Agent or
any Lender to serve legal process in any other manner permitted by law or affect
the right of the Administrative Agent or any Lender to bring any action or
proceeding against any Borrower or its property in the courts of other
jurisdictions.

Each Borrower irrevocably appoints and designates AGCO as its agent for service
of process and, without limitation of any other method of service, consents to
service of process by mail at the address of AGCO for delivery of notices
specified in Section 9.2.

11.2. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of law principles thereof insofar as such principles would defer to
the substantive laws of some other jurisdiction.

11.3. Counterparts; Integration; Effectiveness; Electronic Execution.

(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and the other Loan Documents
constitute the entire contract between and among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 3.1, this Agreement shall become effective when it shall
have been executed by Administrative Agent and when Administrative Agent shall
have received counterparts hereof which, when taken together, bear the
signatures of each of the other parties hereto, and thereafter shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns permitted hereby. Delivery of an executed counterpart of
a signature page to this Agreement by telecopy or other electronic transmission
shall be effective as delivery of a manually executed counterpart of this
Agreement.

(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” and words of like import in any Assignment and Assumption shall be
deemed to include electronic signatures or the keeping of records in electronic
form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any Applicable Law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

11.4. No Liability of the Issuing Banks. Each Borrower assumes all risks of the
acts or omissions of any beneficiary or transferee of any Letter of Credit with
respect to its use of such Letter of Credit. No Issuing Bank or any of its
Related Parties shall be liable or responsible for:

(a) the use that may be made of any Letter of Credit or any acts or omissions of
any beneficiary or transferee in connection therewith;

 

110



--------------------------------------------------------------------------------

(b) the validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged;

(c) payment by such Issuing Bank against presentation of documents that do not
comply with the terms of a Letter of Credit, including failure of any documents
to bear any reference or adequate reference to the Letter of Credit; or

(d) any other circumstances whatsoever in making or failing to make payment
under any Letter of Credit;

(e) except that no Borrower shall have a claim against such Issuing Bank, and
such Issuing Bank shall be liable to a Borrower, to the extent of any direct,
but not consequential, damages suffered by such Borrower that such Borrower
proves were caused by:

(i) such Issuing Bank’s willful misconduct or gross negligence, as determined by
a court of competent jurisdiction in a final and non-appealable judgment, in
determining whether documents presented under any Letter of Credit comply with
the terms of the Letter of Credit; or

(ii) such Issuing Bank’s willful failure to make lawful payment under a Letter
of Credit after the presentation to it of a draft and certificates strictly
complying with the terms and conditions of the Letter of Credit.

In furtherance and not in limitation of the foregoing, any Issuing Bank may
accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

11.5. Waiver of Jury Trial. EACH BORROWER, THE ADMINISTRATIVE AGENT, EACH
ISSUING BANK AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT
OR OTHERWISE) ARISING OUT OF OR RELATING TO ANY OF THE LOAN DOCUMENTS, THE LOANS
OR THE ACTIONS OF THE ADMINISTRATIVE AGENT, ANY ISSUING BANK OR ANY LENDER IN
THE NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

ARTICLE 12

CONFIDENTIALITY

The Administrative Agent and the Lenders each individually (and not jointly or
jointly and severally) agree that material, non-public information regarding
Borrowers and their Subsidiaries, their operations, assets, and existing and
contemplated business plans shall be treated by the Administrative Agent and the
Lenders in a confidential manner, and shall not be disclosed by the
Administrative Agent and the Lenders to Persons who are not parties to this
Agreement, except: (a) to attorneys for and other advisors, accountants,
auditors, and consultants to any Lender of any Issuing Bank, (b) to its
Affiliates and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and required to keep such information confidential) or

 

111



--------------------------------------------------------------------------------

any other party hereto, (c) as may be required by statute, decision or other
judicial or administrative order, rule, or regulation, (d) as may be agreed to
in advance by Borrowers or their Subsidiaries or as requested or required by any
Governmental Authority pursuant to any subpoena or other legal process, or to
the extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self-regulatory authority, such as the National Association of Insurance
Commissioners), (e) as to any such information that is or becomes generally
available to the public (other than as a result of prohibited disclosure by the
Administrative Agent or the Lenders) or becomes available to the Administrative
Agent, any Lender, or any of their respective Affiliates on a nonconfidential
basis from a source other than the Borrowers, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights and obligations under this Agreement, or
(ii) any actual or prospective party (or its Related Parties) to any swap,
derivative or other transaction under which payments are to be made by reference
to any Borrower and its obligations, this Agreement or payments hereunder, and
(g) in connection with any litigation or other adversary proceeding involving
parties hereto which such litigation or adversary proceeding involves claims
related to the rights or duties of such parties under this Agreement or the
other Loan Documents. Any Person required to maintain the confidentiality of
information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such information as such Person would
accord to its own confidential information.

[SIGNATURE PAGES TO FOLLOW]

 

112



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date
first-above written.

 

BORROWERS:

    AGCO CORPORATION     By:  

/s/ David K. Williams

      Name: David K. Williams       Title: Vice President and Treasurer     AGCO
INTERNATIONAL LIMITED     By:  

/s/ Roger Batkin

      Name: Roger Batkin       Title: Secretary     AGCO INTERNATIONAL HOLDINGS
B.V.     By:  

/s/ Roger Batkin

      Name: Roger Batkin       Title: Director     By:  

/s/ Paul Huijsmans

      Name: Paul Huijsmans       Title: Director     MIDWEST MERGER ACQUISITION
COMPANY     By:  

/s/ David K. Williams

      Name: David K. Williams       Title: Vice President and Treasurer

 

S-1



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

   

COÖPERATIEVE CENTRALE RAIFFEISEN-

BOERENLEENBANK B.A., RABOBANK

NEDERLAND”, NEW YORK BRANCH, as

Administrative Agent

    By:  

/s/ Betty Janelle

      Name:   Betty Janelle       Title:   Executive Director     By:  

/s/ Brett Delfino

      Name:   Brett Delfino       Title:   Executive Director

 

Revolving Loan Commitment

   $ 60,000,000   

Term Loan Commitment

   $ 40,000,000   

 

S-2



--------------------------------------------------------------------------------

LENDERS:

    JPMORGAN CHASE BANK, N.A., as a Lender     By:  

/s/ John Horst

      Name:   John Horst       Title:   Credit Executive

 

Revolving Loan Commitment

   $ 51,000,000   

Term Loan Commitment

   $ 34,000,000   

 

S-3



--------------------------------------------------------------------------------

THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., as a Lender

By:

 

/s/ Joanne Nasuti

 

Name: Joanne Nasuti

 

Title: Vice President

 

Revolving Loan Commitment

   $ 51,000,000   

Term Loan Commitment

   $ 34,000,000   

 

S-4



--------------------------------------------------------------------------------

SUNTRUST BANK, as a Lender

By:

 

/s/ Christopher Fellows

 

Name:

  Christopher Fellows  

Title:

  Portfolio Manager

 

Revolving Loan Commitment

   $ 51,000,000   

Term Loan Commitment

   $ 34,000,000   

 

S-5



--------------------------------------------------------------------------------

HSBC BANK USA, N.A., as a Lender

By:

 

/s/ Paul Hatton

 

Name:

  Paul Hatton  

Title:

  Managing Director

 

Revolving Loan Commitment

   $ 30,000,000   

Term Loan Commitment

   $ 20,000,000   

 

S-6



--------------------------------------------------------------------------------

LLOYDS TSB BANK PLC, as a Lender

By:

 

/s/ Charles S. Foster

 

Name:

  Charles S. Foster  

Title:

  Managing Director

By:

 

/s/ Deborah Carlson

 

Name:

  Deborah Carlson  

Title:

  Director, Corporate Banking USA

 

Revolving Loan Commitment

   $ 18,000,000   

Term Loan Commitment

   $ 12,000,000   

 

S-7



--------------------------------------------------------------------------------

REGIONS BANK, as a Lender

By:

 

/s/ Stephen Hatch

 

Name:

 

Stephen Hatch

 

Title:

 

Vice President

 

Revolving Loan Commitment

   $ 18,000,000   

Term Loan Commitment

   $ 12,000,000   

 

S-8



--------------------------------------------------------------------------------

SOVEREIGN BANK, as a Lender

By:

 

/s/ Pedro Bell Astorza

 

Name:

 

Pedro Bell Astorza

 

Title:

 

Senior Vice President

 

Revolving Loan Commitment

   $ 18,000,000   

Term Loan Commitment

   $ 12,000,000   

 

S-9



--------------------------------------------------------------------------------

TD BANK, N.A., as a Lender

By:

 

/s/ Todd Antico

 

Name:

 

Todd Antico

 

Title:

 

Senior Vice President

 

Revolving Loan Commitment

   $ 18,000,000   

Term Loan Commitment

   $ 12,000,000   

 

S-10



--------------------------------------------------------------------------------

COBANK, ACB, as a Lender

By:

 

/s/ Michael Tousignant

 

Name:

 

Michael Tousignant

 

Title:

 

Vice President

 

Revolving Loan Commitment

   $ 142,500,000   

Term Loan Commitment

   $ 95,000,000   

 

S-11



--------------------------------------------------------------------------------

SUMITOMO MITSUI BANKING CORPORATION, as a Lender

By:

 

/s/ Shuji Yabe

 

Name:

 

Shuji Yabe

 

Title:

 

Managing Director

 

Revolving Loan Commitment

   $ 15,000,000   

Term Loan Commitment

   $ 10,000,000   

 

S-12



--------------------------------------------------------------------------------

COMPASS BANK, as a Lender

By:

 

/s/ Stephen Lee

 

Name:

 

Stephen Lee

 

Title:

 

Senior Vice President

 

Revolving Loan Commitment

   $ 12,000,000   

Term Loan Commitment

   $ 8,000,000   

 

S-13



--------------------------------------------------------------------------------

PNC BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Jessica L. Fabrizi

 

Name:

 

Jessica L. Fabrizi

 

Title:

 

AVP

 

Revolving Loan Commitment

   $ 12,000,000   

Term Loan Commitment

   $ 8,000,000   

 

S-14



--------------------------------------------------------------------------------

RBC BANK (USA), as a Lender

By:

 

/s/ Jamie Pryor

 

Name:

 

Jamie Pryor

 

Title:

 

Managing Director

 

Revolving Loan Commitment

   $ 12,000,000   

Term Loan Commitment

   $ 8,000,000   

 

S-15



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Patrick Engel

 

Name:

 

Patrick Engel

 

Title:

 

Vice President

 

Revolving Loan Commitment

   $ 12,000,000   

Term Loan Commitment

   $ 8,000,000   

 

S-16



--------------------------------------------------------------------------------

WELLS FARGO BANK, NATIONAL ASSOCIATION, as a Lender

By:

 

/s/ Bradley J. Staples

 

Name:

 

Bradley J. Staples

 

Title:

 

Managing Director

 

Revolving Loan Commitment

   $ 12,000,000   

Term Loan Commitment

   $ 8,000,000   

 

S-17



--------------------------------------------------------------------------------

BANK OF THE WEST, as a Lender

By:

 

/s/ Casey Garten

 

Name:

 

Casey Garten

 

Title:

 

Sr. Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-18



--------------------------------------------------------------------------------

BAYERISCHE LANDESBANK NEW YORK BRANCH, as a Lender

By:

 

/s/ Rolf Siebert

 

Name:

 

Rolf Siebert

 

Title:

 

Second Vice President

By:

 

/s/ Michael Hintz

 

Name:

 

Michael Hintz

 

Title:

 

First Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-19



--------------------------------------------------------------------------------

BRANCH BANKING and TRUST COMPANY, as a Lender

By:

 

/s/ Robert T. Barnaby

 

Name:

 

Robert T. Barnaby

 

Title:

 

Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-20



--------------------------------------------------------------------------------

COMERICA BANK, as a Lender

By:

 

/s/ Dru E. Steinly

 

Name:

 

Dru E. Steinly

 

Title:

 

Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-21



--------------------------------------------------------------------------------

DZ BANK AG, DEUTSCHE ZENTRAL-

GENOSSENSCHAFTSBANK, FRANKFURT

AM MAIN, NEW YORK BRANCH, as a Lender

By:

 

/s/ Paul Fitzpatrick

 

Name:

 

Paul Fitzpatrick

 

Title:

 

Senior Vice President

By:

 

/s/ Oliver Hildenbrand

 

Name:

 

Oliver Hildenbrand

 

Title:

 

Senior Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-22



--------------------------------------------------------------------------------

FIFTH THIRD BANK, as a Lender

By:

 

/s/ Ken Deere

 

Name:

 

Ken Deere

 

Title:

 

Senior Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-23



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender

By:

 

/s/ John Canty

 

Name:

 

John Canty

 

Title:

 

Senior Vice President

 

Revolving Loan Commitment

   $ 9,000,000   

Term Loan Commitment

   $ 6,000,000   

 

S-24



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A., as a Lender

By:

 

/s/ Gabriela Millhorn

 

Name:

 

Gabriela Millhorn

 

Title:

 

Managing Director

 

Revolving Loan Commitment

   $ 4,500,000   

Term Loan Commitment

   $ 3,000,000   

 

S-25



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF ASSIGNMENT AND ASSUMPTION

This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including without limitation any letters of credit,
guarantees, and swingline loans included in such facilities) and (ii) to the
extent permitted to be assigned under applicable law, all claims, suits, causes
of action and any other right of the Assignor (in its capacity as a Lender)
against any Person, whether known or unknown, arising under or in connection
with the Credit Agreement, any other documents or instruments delivered pursuant
thereto or the loan transactions governed thereby or in any way based on or
related to any of the foregoing, including, but not limited to, contract claims,
tort claims, malpractice claims, statutory claims and all other claims at law or
in equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as, the
“Assigned Interest”). Each such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.

 

1.

 

Assignor:

 

 

      

[Assignor [is] [is not] a Defaulting Lender]1

2.

 

Assignee:

 

 

      

[[Assignee is an Affiliate/Approved Fund of [Insert name of Lender] [Assignee is
a U.K. Treaty Lender, resident for tax purposes in [Insert applicable country],
holding a passport (with Scheme Reference Number [Insert Scheme Reference
Number]) under the U.K. DTTP Scheme and wishes the U.K. DTTP Scheme to apply to
the Credit Agreement]2 ]3

 

1 

Select as applicable.

2 

Only applicable if Assignee is a U.K. Treaty Lender that holds a passport under
the U.K. DTTP Scheme and wishes U.K. DTTP Scheme to apply pursuant to
Section 10.4(k) of the Credit Agreement.

3 

Select as applicable.



 

A-1



--------------------------------------------------------------------------------

3. Borrowers: AGCO Corporation and its Subsidiaries signatory to the Credit
Agreement.

4. Administrative Agent: Coöperatieve Centrale Raiffeisen-Boerenleenbank B.A.,
“Rabobank Nederland”, New York Branch, as the administrative agent under the
Credit Agreement.

5. Credit Agreement: Credit Agreement dated as of December 1, 2011, by and among
AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL LIMITED,
an English corporation (“AGCO UK”), AGCO INTERNATIONAL HOLDINGS B.V., a Dutch
company, having its corporate seat in Grubbenvorst, the Netherlands (“AGCO BV”),
MIDWEST MERGER ACQUISITION COMPANY, a Delaware corporation (“Merger Sub”; and
together with AGCO, AGCO UK, AGCO BV, and each other Subsidiary of AGCO party
thereto from time to time as a “Borrower”, each a “Borrower” and collectively,
the “Borrowers”), the Lenders party thereto from time to time, and COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent (the “Administrative Agent”).

6. Assigned Interest:

 

Assignor

   Assignee    Facility
Assigned4    Aggregate Amount of
Commitment/Loans
for all Lenders5      Amount of
Commitment/Loans
Assigned      Percentage
Assigned  of
Commitment/
Loans6     CUSIP
Number          $         $                %             $         $          
     %   

 

4 

Fill in the appropriate terminology for the types of facilities under the Credit
Agreement that are being assigned under this Assignment (e.g., “Revolving Credit
Commitment,” “Term Loan Commitment,” etc.)

5 

Amount to be adjusted by the counterparties to take into account any payments or
prepayments made between the Trade Date and the Effective Date.

6 

Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

 

A-2



--------------------------------------------------------------------------------

7. [Trade Date:             ,      20    ]7

8. Effective Date:             ,      20    8

 

 

7 

To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.

8 

To be inserted by the Administrative Agent and which shall be the effective date
of recordation of transfer in the Register therefor.

 

A-3



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

ASSIGNOR

[Insert name of Assignor]

By:

 

 

 

Name:

   

Title:

 

ASSIGNEE

[Insert name of Assignee]

By:

 

 

 

Name:

   

Title:

 

 

A-4



--------------------------------------------------------------------------------

Accepted and Approved:

COÖPERATIEVE CENTRALE

RAIFFEISEN-BOERENLEENBANK B.A.,

“RABOBANK NEDERLAND”,

NEW YORK BRANCH, as Administrative Agent

By:

 

 

 

Name:

   

Title:

 

By:

 

 

 

Name:

   

Title:

 

[Consented to:]9

[AGCO CORPORATION, on behalf of itself and the other Borrowers]

By:

 

 

 

Name:

   

Title:

 

 

9 

To be added only if the consent of AGCO is required by the terms of the Credit
Agreement.

 

A-5



--------------------------------------------------------------------------------

ANNEX 1

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ASSUMPTION

1. Representations and Warranties.

1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim, (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (iv) it is [not] a Defaulting Lender; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrowers, any of their Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document, or (iv) the performance or
observance by the Borrowers, any of their Subsidiaries or Affiliates or any
other Person of any of their respective obligations under any Loan Document.

1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it meets all the
requirements of an Eligible Assignee under the Credit Agreement (subject to
receipt of such consents, if any, as may be required under the Credit
Agreement), (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and, to the extent of
the Assigned Interest, shall have the obligations of a Lender thereunder,
(iv) it is sophisticated with respect to decisions to acquire assets of the type
represented by the Assigned Interest and either it, or the Person exercising
discretion in making its decision to acquire the Assigned Interest, is
experienced in acquiring assets of such type, (v) it has received a copy of the
Credit Agreement, and has received or has been accorded the opportunity to
receive copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it deems appropriate to make its own credit analysis and decision to enter into
this Assignment and Assumption and to purchase the Assigned Interest, (vi) it
has, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest, and (vii) if it
is a Lender organized under the laws of a jurisdiction outside the United States
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement, duly completed
and executed by the Assignee; and (b) agrees that (i) it will, independently and
without reliance on the Administrative Agent, the Assignor or any other Lender,
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

Annex 1 - 1



--------------------------------------------------------------------------------

2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date. Notwithstanding the
foregoing, the Administrative Agent shall make all payments of interest, fees or
other amounts paid or payable in kind from and after the Effective Date to the
Assignee.

3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy or other electronic transmission shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption. This Assignment
and Assumption shall be governed by, and construed in accordance with, the laws
of the State of New York, without regard to the conflicts of law principles
thereof insofar as such principles would defer to the substantive laws of some
other jurisdiction.

 

Annex 1 - 2



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Coöperatieve Centrale Raiffeisen-

Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch,

as Administrative Agent under the

Credit Agreement referred to below

c/o Rabo Support Services, Inc.

10 Exchange Place, 16th Floor

Jersey City, NJ 07302

Attention: Sui Price

[                 ,     ]

Ladies and Gentlemen:

The undersigned refers to that certain Credit Agreement dated as of
December 1, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement), by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV”), MIDWEST MERGER ACQUISITION COMPANY, a Delaware
corporation (“Merger Sub”; and together with AGCO, AGCO UK, AGCO BV, and each
other Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”), and hereby gives you notice, irrevocably, pursuant to
Section 2.2 of the Credit Agreement that the undersigned hereby requests a Loan
under the Credit Agreement, and in connection with such Loan sets forth below
the following information relating to such Loan (the “Proposed Borrowing”), as
required by Section 2.2(a) of the Credit Agreement:

 

B-1



--------------------------------------------------------------------------------

1.

  

Requested date of the Borrowing:1

 

[                 , 20    ]

2.

  

Class of the Borrowing:

 

(Check One)

      

Revolving Loan

      

Term Loan

3.

  

Type of Revolving/Term Loan:2

 

(Check One)

      

Base Rate Loan

      

LIBO Rate Loan

4.

  

Requested aggregate principal amount of Borrowing:

 

[                        ]

5.

  

Requested currency in which Borrowing is to be made:3

 

(Check One)

      

U.S. Dollars

      

Canadian Dollars

      

Euros

      

Sterling

       [Insert other Offshore Currency]

6.

  

Interest Period and the last day thereof:4

 

             month(s) ending on     , 20    .

7.

  

Borrower’s Account of such Borrower for Borrowing:5

 

[                        ]

 

 

1 

Such date shall be a Business Day.

2 

For Revolving Loans, such type (1) may be a Base Rate Loan or a LIBO Rate Loan
if such Revolving Loan is denominated in U.S. Dollars and (2) shall be a LIBO
Rate Loan if the requested currency for such Borrowing is other than U.S.
Dollars.

3 

For Term Loan, such currency shall be U.S. Dollars.

4 

Applicable to Borrowing consisting of LIBO Rate Loans only.

5 

Such account shall be with an institution located in the same country as the
Administrative Agent’s Account for the requested currency of Borrowing.

 

B-2



--------------------------------------------------------------------------------

The undersigned hereby certifies that the following statements are true on the
date hereof, and will be true on the date of the Proposed Borrowing:

 

  (a)

the representations and warranties contained in each Loan Document [(except,
that with respect to the initial Loans made on the Agreement Date, only the
representations contained in Sections 4.1(a), (d), (e), (f), (g), (j), (k),
(o) (but only with respect to AGCO and the Existing Subsidiaries), (p), (t) and
(u) (but only with respect to compliance with the USA Patriot Act)) of the
Credit Agreement]6 will be correct on and as of the date of such Proposed
Borrowing, before and after giving effect to such Proposed Borrowing and to the
application of the proceeds therefrom, as though made on and as of such date,
other than as permitted by Section 4.2 of the Credit Agreement;

 

  (b)

[no event shall have occurred and be continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes or would constitute a Default or an Event of Default;]7 and

 

  (c)

such Proposed Borrowing is permitted under Article 2 of the Credit Agreement and
after giving effect thereto, the aggregate Outstandings do not exceed the Total
Commitment.

 

Very truly yours,

AGCO CORPORATION

By:

 

 

 

Name:

   

Title:

 

 

 

6 

Add only for initial Loans made on the Agreement Date.

7 

Remove for initial Loans made on the Agreement Date.

 

B-3



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF DESIGNATED BORROWER REQUEST AND

ASSUMPTION AGREEMENT

Coöperatieve Centrale Raiffeisen-

Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch

245 Park Avenue

New York, NY 10167

Attention: Loan Syndications

and the Lenders (as defined in the Credit Agreement (defined below))

[                 , 20    ]

Ladies and Gentlemen:

The undersigned refers to that certain Credit Agreement, dated as of
December 1, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement), by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV”), MIDWEST MERGER ACQUISITION COMPANY, a Delaware
corporation (“Merger Sub”; and together with AGCO, AGCO UK, AGCO BV, and each
other Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”), and hereby requests pursuant to Section 2.13 of the
Credit Agreement that the entity described below (the “Applicant Borrower”) to
be joined as a “Borrower” under the Credit Agreement as of [                 ,
20    ]1 (the “Proposed Effective Date”) and sets forth below the following
information:

 

1.

  

Name of Entity:

  

[                                         ]

2.

  

Jurisdiction of Organization:

  

[                                         ]

3.

   Address of Chief Executive Office/ Principal Place of Business:   

[                                         ]

 

1 

The Proposed Effective Date must be at least sixty (60) days from the date of
the Designated Borrower Request, unless otherwise agreed by the Administrative
Agent in its sole discretion.

 

C-1



--------------------------------------------------------------------------------

The undersigned hereby certifies that (a) the Applicant Borrower is a Wholly
Owned Subsidiary of AGCO, (b) no event has occurred and is continuing, or would
result from the Applicant Borrower being joined as a “Borrower” under the Credit
Agreement, that constitutes or would constitute a Default or Event of Default
and (c) attached hereto as Annex 1 is the Designated Borrower Assumption
Agreement duly executed by the Borrowers and the Applicant Borrower.

 

Very truly yours,

AGCO CORPORATION

By:

 

 

 

Name:

   

Title:

 

 

C-2



--------------------------------------------------------------------------------

ANNEX 1

DESIGNATED BORROWER ASSUMPTION AGREEMENT

THIS DESIGNATED BORROWER ASSUMPTION AGREEMENT (this “Agreement”), is entered
into as of [                 , 20    ], by and between [                    , a
                    ] (the “Designated Borrower”) and COÖPERATIEVE CENTRALE
RAIFFEISEN-BOERENLEENBANK, B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH, in its
capacity as administrative agent (the “Administrative Agent”) pursuant to the
Credit Agreement (defined below).

W I T N E S S E T H:

WHEREAS, AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL
LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL HOLDINGS B.V., a
Dutch company, having its corporate seat in Grubbenvorst, the Netherlands (“AGCO
BV”), MIDWEST MERGER ACQUISITION COMPANY, a Delaware corporation (“Merger Sub”;
and together with AGCO, AGCO UK, AGCO BV, and each other Subsidiary of AGCO
party thereto from time to time as a “Borrower”, each individually an “Existing
Borrower”, and collectively, the “Existing Borrowers”), the Lenders party
thereto from time to time, and the Administrative Agent are parties to that
certain Credit Agreement dated as of December 1, 2011 (as amended, restated,
supplemented or otherwise modified from time to time, the “Credit Agreement”;
capitalized terms used herein but not defined herein shall have the meanings
ascribed to such terms in the Credit Agreement); and

WHEREAS, the Designated Borrower satisfies the requirements to become a
“Borrower” under the Credit Agreement as set forth in Section 2.13 of the Credit
Agreement and the same may be accomplished by the execution and delivery of this
Agreement to, and the acceptance thereof by, the Administrative Agent; and

WHEREAS, concurrent with the execution and delivery of this Agreement to the
Administrative Agent, the Designated Borrower hereby unconditionally and
expressly assumes all of the Obligations of a Borrower pursuant to the Credit
Agreement and the other Loan Documents.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Designated Borrower hereby
agrees with the Administrative Agent, for its benefit and the benefit of the
Lenders and the Issuing Banks, as follows:

1. Assumption. The Designated Borrower hereby acknowledges, agrees and confirms
that, by its execution of this Agreement, the Designated Borrower will be deemed
to be a party to the Credit Agreement and a “Borrower” for all purposes of the
Credit Agreement, and shall have assumed all of the Obligations of a Borrower
thereunder as if it had executed the Credit Agreement.

2. Covenants. The Designated Borrower hereby ratifies, as of the date hereof,
and agrees to be bound by, all of the terms, provisions and conditions contained
in the Credit

 

Annex 1 - 1



--------------------------------------------------------------------------------

Agreement, including without limitation (i) all of the representations and
warranties set forth in Article 4 of the Credit Agreement as they relate to the
Designated Borrower and (ii) all of the affirmative and negative covenants set
forth in Articles 5 and 6 of the Credit Agreement. Each such representation,
warranty and covenant are incorporated by reference herein in their entirety.
Upon the effectiveness of this Agreement, Designated Borrower shall be entitled
to exercise the rights of a “Borrower” under the Credit Agreement and any other
Loan Document subject to Section 2.13 of the Credit Agreement. All references to
“Borrower,” “Borrowers” and “Loan Parties” in the Credit Agreement and each
other Loan Document, or any document, instrument or agreement executed and
delivered, or to be executed or delivered in connection therewith, shall be
deemed to include the Designated Borrower unless the context otherwise clearly
requires.

3. Designated Borrower Liability. Without limiting the generality of the
foregoing terms contained in Paragraphs 1 and 2 above, the Designated Borrower
(i) if a Domestic Borrower, is hereby, jointly and severally together with the
other Borrowers, liable to each Lender, each Issuing Bank and the Administrative
Agent for the prompt payment and performance of the Obligations in full when due
(whether at stated maturity, as a mandatory prepayment, by acceleration or
otherwise) strictly in accordance with the terms thereof to the extent set forth
in Section 2.12 of the Credit Agreement and its Guaranty Agreement, and (ii) if
a Foreign Subsidiary that is a Borrower, shall not have any liability for any
Borrowing or other liabilities under the Loan Documents by or of AGCO or any
other Borrowing Subsidiary (except as may otherwise be expressly provided in its
Guaranty Agreement).

4. Consent. Each Existing Borrower hereby consents to the Designated Borrower
becoming a “Borrower” under the Credit Agreement and the other Loan Documents.

5. Representations and Warranties. The Designated Borrower is a corporation,
partnership or other legal entity duly organized or formed, validly existing and
in good standing (if applicable) under the laws of the jurisdiction of its
organization, is duly qualified and in good standing (if applicable) as a
foreign corporation in each other jurisdiction in which it owns or leases
property or in which the conduct of its business requires it to so qualify or be
licensed except where the failure to so qualify or be licensed would not
reasonably be expected to result in a Material Adverse Effect, and has the
requisite power and authority to own or lease and operate its properties, to
conduct its business as now being conducted and as proposed to be conducted and
to enter into and carry out the terms of this Agreement and the other Loan
Documents to which it is a party. The Designated Borrower (a) has the requisite
power and authority to execute, deliver and perform this Agreement and the other
Loan Documents to which it is a party and the other transactions contemplated
thereby, and (b) is duly authorized to, and has been authorized by all necessary
corporate or other similar action, to execute, deliver and perform this
Agreement and the other Loan Documents to which it is a party. Neither the
execution and delivery of this Agreement or the other Loan Documents to which it
is a party, nor the consummation of the transactions contemplated herein, nor
performance of and compliance with the terms and provisions hereof by the
Designated Borrower will (i) contravene such Designated Borrower’s charter or
bylaws, (ii) violate any Applicable Law or any order of any Governmental
Authority, (iii) conflict with or result in the breach of, or constitute a
default under, any material contract, loan agreement, indenture, mortgage, deed
of trust, lease or other instrument binding on or affecting such Designated
Borrower, any of its Subsidiaries or any of their properties or (iv) result in
or require the creation or imposition of any Lien upon or with

 

Annex 1 - 2



--------------------------------------------------------------------------------

respect to any of the properties of such Designated Borrower or any of its
Subsidiaries. No authorization or approval or other action by, and no notice to
or filing with, any Governmental Authority or regulatory body or any other third
party is required for the due execution, delivery or performance by the
Designated Borrower of this Agreement or any other Loan Document to which it is
a party. This Agreement and the other Loan Documents to which it is a party have
been duly executed and delivered by the Designated Borrower. This Agreement and
the other Loan Documents to which it is a party are the legal, valid and binding
obligation of the Designated Borrower, enforceable against such Designated
Borrower in accordance with their terms, except as may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or other similar laws and
principles of equity.

6. Additional Documents. Upon the execution of this Agreement, the Designated
Borrower shall promptly execute and deliver to the Administrative Agent, such
documents, certificates and instruments as the Administrative Agent shall
reasonably request (including any opinions of counsel), in each case in form and
substance satisfactory to the Administrative Agent and the Required Lenders.

7. Binding Effect. This Agreement shall be binding upon the Designated Borrower
and shall inure to the benefit of the Administrative Agent, the Issuing Banks
and the Lenders, together with their respective successors and assigns.

8. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York, without regard to the
conflicts of law principles thereof insofar as such principles would defer to
the substantive laws of some other jurisdiction.

9. Loan Document. This Agreement shall be deemed to be a Loan Document for all
purposes under the Credit Agreement.

10. Counterparts. This Agreement may be executed in multiple counterparts, each
of which shall be deemed to be an original and all of which, taken together,
shall constitute one and the same Agreement. In proving this Agreement in any
judicial proceedings, it shall not be necessary to produce or account for more
than one such counterpart signed by the party against whom such enforcement is
sought. Any signatures delivered by a party by facsimile or other electronic
transmission shall be deemed an original signature hereto.

[Remainder of this Page Intentionally Left Blank]

 

Annex 1 - 3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 

[DESIGNATED BORROWER],

a [                                         ]

By:

 

 

 

Name:

   

Title:

 

 

Annex 1 - 4



--------------------------------------------------------------------------------

ACCEPTED AND ACKNOWLEDGED

AS OF                  , 20    

COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW
YORK BRANCH, as Administrative Agent

By:

 

 

 

Name:

   

Title:

 

By:

 

 

 

Name:

   

Title:

 

 

Annex 1 - 5



--------------------------------------------------------------------------------

AGCO CORPORATION

By:

 

 

 

Name:

   

Title:

 

AGCO INTERNATIONAL LIMITED

By:

 

 

 

Name:

   

Title:

 

AGCO INTERNATIONAL HOLDINGS B.V.

By:

 

 

 

Name:

   

Title:

 

GSI HOLDINGS CORP.,

as successor to Midwest Merger Acquisition Company

By:

 

 

 

Name:

   

Title:

 

[OTHER EXISTING BORROWERS]

 

Annex 1 - 6



--------------------------------------------------------------------------------

EXHIBIT D

FORM OF DESIGNATED BORROWER NOTICE

AGCO Corporation

4205 River Green Parkway

Duluth, Georgia 30096-2568

and the Lenders (as defined in the Credit Agreement (defined below))

[                 , 20    ]

Ladies and Gentlemen:

The undersigned refers to that certain Credit Agreement, dated as of
December 1, 2011 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”; capitalized terms used herein but not
defined herein shall have the meanings ascribed to such terms in the Credit
Agreement), by and among AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO
INTERNATIONAL LIMITED, an English corporation (“AGCO UK”), AGCO INTERNATIONAL
HOLDINGS B.V., a Dutch company, having its corporate seat in Grubbenvorst, the
Netherlands (“AGCO BV”), MIDWEST MERGER ACQUISITION COMPANY, a Delaware
corporation (“Merger Sub”; and together with AGCO, AGCO UK, AGCO BV, and each
other Subsidiary of AGCO party thereto from time to time as a “Borrower”, each a
“Borrower” and collectively, the “Borrowers”), the Lenders party thereto from
time to time, and COÖPERATIEVE CENTRALE RAIFFEISEN-BOERENLEENBANK B.A.,
“RABOBANK NEDERLAND”, NEW YORK BRANCH, as Administrative Agent (the
“Administrative Agent”), and hereby gives notice pursuant to Section 2.13 of the
Credit Agreement that the undersigned hereby approves the request of AGCO to
join [                    ], a [                    ] (the “Designated
Borrower”), as a “Borrower” under the Credit Agreement effective as of
[                 , 20    ] (the “Effective Date”).

As of the Effective Date, the Designated Borrower shall be a “Borrower” for all
purposes under the Credit Agreement; provided, however, no Notice of Borrowing
or Notice of Issuance maybe submitted by or on behalf of the Designated Borrower
until three (3) Business Days after the Effective Date.

[Remainder of Page Intentionally Left Blank]

 

D-1



--------------------------------------------------------------------------------

Very truly yours, COÖPERATIEVE CENTRALE RAIFFEISENBOERENLEENBANK B.A.,
“RABOBANKNEDERLAND”, NEW YORK BRANCH, as Administrative Agent

By:

 

 

 

Name:

   

Title:

 

By:

 

 

 

Name:

   

Title:

 

 

D-2



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED: AGCO CORPORATION

By:

 

 

 

Name:

   

Title:

 

 

D-3



--------------------------------------------------------------------------------

EXHIBIT N

FORM OF NOTICE OF INCREMENTAL TERM LOAN BORROWING

Coöperatieve Centrale Raiffeisen-

Boerenleenbank B.A.,

“Rabobank Nederland”, New York Branch,

as Administrative Agent under the

Credit Agreement referred to below

245 Park Avenue

New York, New York 10167

Attn: Loan Syndications

[                 ,     ]

Ladies and Gentlemen:

Reference is made to that certain Credit Agreement dated as of December 1, 2011
(as amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”; capitalized terms used herein but not defined herein shall
have the meanings ascribed to such terms in the Credit Agreement), by and among
AGCO CORPORATION, a Delaware corporation (“AGCO”), AGCO INTERNATIONAL LIMITED,
an English corporation (“AGCO UK”), AGCO INTERNATIONAL HOLDINGS B.V., a Dutch
company, having its corporate seat in Grubbenvorst, the Netherlands (“AGCO BV”),
MIDWEST MERGER ACQUISITION COMPANY, a Delaware corporation (“Merger Sub”; and
together with AGCO, AGCO UK, AGCO BV, and each other Subsidiary of AGCO party
thereto from time to time as a “Borrower”, each a “Borrower” and collectively,
the “Borrowers”), the Lenders party thereto from time to time, and COÖPERATIEVE
CENTRALE RAIFFEISEN-BOERENLEENBANK B.A., “RABOBANK NEDERLAND”, NEW YORK BRANCH,
as Administrative Agent (the “Administrative Agent”). AGCO hereby gives binding
notice, pursuant to Section 2.14(a) of the Credit Agreement that it hereby
requests a Tranche of Incremental Term Loans under the Credit Agreement be
advanced to [insert name of relevant Borrower] (the “Incremental Borrower”), and
in that connection sets forth below the information relating to such Tranche of
Incremental Term Loans (the “Proposed Borrowing”), as required by
Section 2.14(a) of the Credit Agreement:

1. The Tranche of Incremental Term Loans to be borrowed is in an aggregate
principal amount of $[            ]1.

 

1 

Tranche must be in a minimum principal amount of $100,000,000 and integral
multiples of $50,000,000 in excess thereof.

 

N-1



--------------------------------------------------------------------------------

2. The date of the Proposed Borrowing is [                 , 20    ]2.

3. All Incremental Term Loans comprising the Tranche of the Proposed Borrowing
shall accrue interest at a per annum rate equal to the LIBO Rate plus an
Applicable Margin of [    ]% for LIBO Rate Borrowings, and the Base Rate plus an
Applicable Margin of [    ]% for Base Rate Borrowings, with such interest
payable as set forth in the Credit Agreement.

4. The maturity date of the Proposed Borrowing is the Maturity Date.

5. The Incremental Borrower shall repay the principal amount of the Incremental
Term Loans comprising the Tranche (with such payments being applied to all
Incremental Term Loans comprising such Tranche on a pro rata basis) on the
principal payment dates below as follows:

 

Principal Payment Date

  

Amount of Installment

 

[                , 20    ]

   $ [             ] 

[                , 20    ]

   $ [             ] 

Maturity Date

     balance   

6. The Incremental Borrower shall pay to the Administrative Agent, on behalf of
the Lenders funding the Proposed Borrowing on a pro rata basis,
[upfront/closing] fees in an amount equal to     % of the amount of the Proposed
Borrowing on the date of the Proposed Borrowing referred to in Paragraph 2
above.

7. AGCO hereby requests that the Proposed Borrowing pursuant to this notice be
wired to the following account: [Insert Wire Information].

8. The Tranche of Incremental Term Loans advanced in connection with the
Proposed Borrowing shall be identified as Tranche No. [    ].

AGCO hereby certifies to the Administrative Agent and the Lenders that the
following statements are true on the date hereof, before and after giving effect
to the Proposed Borrowing:

(A) the representations and warranties contained in each Loan Document are
correct on and as of the date hereof, before and after giving effect to the
Proposed Borrowing and to the application of the proceeds therefrom, as though
made on and as of such date, other than as permitted by Section 4.2 of the
Credit Agreement; and

(B) no event has occurred and is continuing, or would result from such Proposed
Borrowing or from the application of the proceeds therefrom, that constitutes a
Default or an Event of Default.

 

2 

Such date shall be at least 15 Business Days from the date of delivery of the
Notice of Incremental Term Loan Borrowing.

 

N-2



--------------------------------------------------------------------------------

Concurrently with the delivery of this notice, Borrower has delivered to the
Administrative Agent the certificate of a Responsible Employee required by
Section 2.14(a) of the Credit Agreement.

[The remainder of this page is intentionally left blank.]

 

N-3



--------------------------------------------------------------------------------

Very truly yours,

AGCO CORPORATION,

a Delaware corporation

By:

 

 

 

Name:

   

Title: 3

 

 

3 

Insert Acknowledgment signature block for Incremental Borrower if other than
AGCO.

 

N-4



--------------------------------------------------------------------------------

Schedule C

AGCO CORPORATION

Debt Covenant Worksheet

 

EBITDA

   Proforma
31-Dec-10     Proforma
31-Mar-11     Proforma
30-Jun-11     Proforma
30-Sep-11     4 Qtrs ending
Q3-’11  

Net Income AGCO

   $ 85,246      $ 79,947      $ 133,691      $ 84,471      $ 383,355   

GSI Adjusted EBIT

     (8,600 )      16,700        37,500        30,600        76,200   

Plus: GSI non recurring

     8,187        2,256        4,572        4,865        19,880   

Less: Pro forma Interest Expense (not included above)

     (8,285 )      (8,285 )      (8,285 )      (8,285 )      (33,140 ) 

Equity in net earnings of affiliates (net of dividends)

     10,554        (7,691 )      (9,732 )      (4,236 )      (11,105 ) 

AGCO Non-Recurring Charge (Income)

     1,124        178        (878 )      —          424      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Consolidated Net Income (adjusted)

     88,226        83,105        156,868        107,415        435,614   

AGCO Provision for Income Taxes

     54,661        30,681        61,108        31,632        178,082   

AGCO Interest Expense

     18,229        13,504        19,975        10,934        62,642   

Proforma Interest

     8,285        8,285        8,285        8,285        33,140   

AGCO Interest Income

     (8,648 )      (8,016 )      (7,484 )      (7,864 )      (32,012 )    

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Consolidated Net Interest Expense

     17,866        13,773        20,776        11,355        63,770      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

AGCO EBIT

     160,753        127,559        238,752        150,402        677,466   

AGCO Depreciation

     38,218        36,352        37,272        36,554        148,396   

GSI Depr and Amortization

     7,200        7,200        7,300        6,700        28,400   

AGCO Amortization

     4,613        4,391        4,875        4,793        18,672   

AGCO Restricted Stock Compensation

     4,953        4,687        6,667        6,552        22,859      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total

     54,984        52,630        56,114        54,599        218,327      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

AGCO EBITDA

   $ 215,737      $ 180,189      $ 294,866      $ 205,001      $ 895,793      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Debt

   31-Dec-10     31-Mar-11     30-Jun-11     30-Sep-11     4 Qtrs ending
Q3-’11  

Long Term Debt (excluding the Notes)

     83        6,540        —          —       

Current Portion of LTD

     63        956        1,038        955     

Other Indebtedness (Overdrafts, etc.)

     5,736        9,793        8,586        7,610     

Securitization

     113,865        94,853        150,653        78,594     

Euro Term Loan

     267,700        284,200        296,325        274,895     

Proforma Acquisition Debt

     957,000        957,000        957,000        957,000     

Subordinated Convertible Debt - 1.75%

     161,047        122,609        100,303        —       

Subordinated Convertible Debt - 1.25%

     175,208        179,294        179,294        181,337     

Cash

     (719,894 )      (314,276 )      (573,132 )      (455,182 )      

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Total Net Debt

   $ 960,808      $ 1,340,969      $ 1,120,067      $ 1,045,209      $ 1,116,763
     

 

 

   

 

 

   

 

 

   

 

 

   

 

 

 

Proforma Acquisition Interest Expense

          

New 400M 5.5% 10 year notes

     5,500        5,500        5,500        5,500     

557M Usage of new bank facility

     2,785        2,785        2,785        2,785     

Total Proforma Interest Expense

     8,285        8,285        8,285        8,285        33,140   



--------------------------------------------------------------------------------

Schedule G

Guarantors

 

Guarantor

  

Obligations Guaranteed

AGCO Corporation (US)

   All Borrowing Subsidiaries

AGCO International Limited (UK)

AGCO International Holdings B.V. (Netherlands)

   All Borrowers not formed or organized under the laws of the United States of
America or any state or jurisdiction thereof

Massey Ferguson Corp.

Midwest Merger Acquisition Company 1

GSI Holdings, L.L.C. 2

The GSI Group, LLC 2

   All Borrowers

 

1 

Midwest Merger Acquisition Company to merge with and into GSI Holdings Corp.,
with GSI Holdings Corp. surviving and assuming all obligations of Midwest Merger
Acquisition Company.

2 

To join by Supplement to Domestic Subsidiary Guaranty Agreement, which will
become effect immediately following Acquisition.



--------------------------------------------------------------------------------

Schedule M

MANDATORY COST FORMULAE

 

1.

On the first day of each Interest Period (or as soon as practicable thereafter),
each Lender entitled to payment of additional interest under Section 10.1(b)(ii)
of the Credit Agreement shall calculate the amount of such additional interest,
expressed as a percentage rate per annum for such Lender, in accordance with the
paragraphs set out below (the “Additional Cost Rate”).

 

2.

The Additional Cost Rate (to the extent applicable) is an addition to the
interest rate to compensate Lenders for the cost of compliance with:

 

  (a)

the requirements of the Bank of England and/or the Financial Services Authority
(or, in either case, any other authority which replaces all or any of its
functions); or

 

  (b)

the requirements of the European Central Bank.

 

3.

The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in a Participating Member State will be the percentage notified by that
Lender to AGCO pursuant to Section 10.1(c) of the Credit Agreement. This
percentage will be certified by such Lender in its notice to AGCO delivered
pursuant to Section 10.1(c) of the Credit Agreement as the cost (expressed as a
percentage of such Lender’s participation in all Loans made from such Applicable
Lending Office) of complying with the minimum reserve requirements of the
European Central Bank in respect of Loans made from that Applicable Lending
Office.

 

4.

The Additional Cost Rate for any Lender lending from an Applicable Lending
Office in the United Kingdom will be calculated by such Lender as follows:

 

  (a)

in relation to any Loan in Sterling:

 

  AB+C(B-D)+E x 0.01  

per cent per annum

     100 - (A+C)     

 

  (b)

in relation to any Loan in any currency other than Sterling:

 

 

E x 0.01

  per cent per annum      300     

Where:

 

  “A”

is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which such Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements.

 

- 1 -



--------------------------------------------------------------------------------

  “B”

is the percentage rate of interest (excluding the Applicable Margin, the
Additional Cost Rate and any interest charged on overdue amounts pursuant to
Section 2.5(c) and, in the case of interest (other than on overdue amounts)
charged at the Default Rate, without counting any increase in interest rate
effected by the charging of the Default Rate) payable for the relevant Interest
Period of such Loan.

 

  “C”

is the percentage (if any) of Eligible Liabilities which such Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England.

 

  “D”

is the percentage rate per annum payable by the Bank of England to such Lender
on interest bearing Special Deposits.

 

  “E”

is the rate of charge payable by such Lender to the Financial Services Authority
pursuant to the Fees Regulations in respect of the relevant financial year of
the Financial Services Authority (calculated for this purpose by such Lender as
being the average of the Fee Tariffs applicable to such Lender for that
financial year) and expressed in pounds per £1,000,000 of the Tariff Base of
such Lender.

 

5.

For the purposes of this Schedule:

 

  (a)

“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 

  (b)

“Fees Regulations” means the Financial Services Authority Fees Manual or such
other law or regulation as may be in force from time to time in respect of the
payment of fees for the acceptance of deposits;

 

  (c)

“Fee Tariffs” means the fee tariffs specified in the Fees Regulations under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Regulations but taking into account any applicable
discount rate); and

 

  (d)

“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Regulations.

 

6.

In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e. 5% will be included in the formula as 5 and not as
0.05). A negative result obtained by subtracting D from B shall be taken as
zero. The resulting figures shall be rounded to four decimal places.

 

7.

Each Lender shall supply any information required by the Administrative Agent or
AGCO regarding such Lender’s Additional Cost Rate, the circumstances giving rise
to the Additional Cost Rate, and setting out in reasonable detail the
calculation thereof. Each Lender shall promptly notify the Administrative Agent
in writing of any change to the information provided by it pursuant to this
paragraph.

 

- 2 -



--------------------------------------------------------------------------------

8.

Any determination by a Lender pursuant to this Schedule in relation to a
formula, the Additional Cost Rate or any amount payable to such Lender shall, in
the absence of manifest error, be conclusive and binding on all parties hereto.

 

9.

The Administrative Agent may from time to time, after consultation with the AGCO
and the Lenders, determine and notify to all parties any amendments which are
required to be made to this Schedule in order to comply with any change in law,
regulation or any requirements from time to time imposed by the Bank of England,
the Financial Services Authority or the European Central Bank (or, in any case,
any other authority which replaces all or any of its functions) and any such
determination shall, in the absence of manifest error, be conclusive and binding
on all parties hereto.

 

- 3 -



--------------------------------------------------------------------------------

Schedule 2.10

Existing Letters of Credit

 

LC Number

   LC
Amount      LC
Issuer   

Beneficiary

   LC
Expiry
Date    Evergreen
Option    Sby/Import

SB14289

   $ 15,000       Rabobank    Arrowood    10/1/12    Yes    Sby

F501163

   $ 91,862       SunTrust    Reliance Insurance Company    10/1/12    Yes   
Sby

F503008

   $ 35,000       SunTrust   

Federal Insurance Company

Risk Management Services

   9/9/12    Yes    Sby

F841166

   $ 9,821,487       SunTrust    Royal Bank of Canada    5/2/12    Yes    Sby

SM206059W

   $ 4,824,000       Wells Fargo    Liberty Mutual Insurance Company    12/1/12
   Yes    Sby



--------------------------------------------------------------------------------

Schedule 4.1(b)

Subsidiaries

 

Subsidiary

   Percentage of
Outstanding Shares
Owned by AGCO    

Jurisdiction of
Incorporation/Formation

  

Direct or
Indirect
Subsidiary of
AGCO

Material Subsidiaries

       

Massey Ferguson Corp.

     100 %    Delaware    Direct

AGCO International Limited

     100 %    United Kingdom    Indirect

AGCO Manufacturing Ltd.

     100 %    United Kingdom    Indirect

AGCO Ltd.

     100 %    United Kingdom    Indirect

AGCO GmbH

     100 %    Germany    Indirect

Valtra Deutschland GmbH

     100 %    Germany    Indirect

AGCO France SA

     100 %    France    Indirect

AGCO SA

     100 %    France    Indirect

AGCO Holding BV

     100 %    Netherlands    Indirect

AGCO International Holdings BV

     100 %    Netherlands    Indirect

AGCO International GmbH

     100 %    Switzerland    Indirect

Valtra OY AB

     100 %    Finland    Indirect

AGCO do Brazil Commercio e Industria Ltda.

     100 %    Brazil    Indirect

Valtra do Brazil Ltda.

     100 %    Brazil    Indirect

GSI Holdings Corp.1

     100 %    Delaware    Direct

Midwest Merger Acquisition Company2

     100 %    Delaware    Direct

GSI Holdings L.L.C.3

     100 %    Delaware    Indirect

The GSI Group, LLC4

     100 %    Delaware    Indirect

Non-Material Subsidiaries

       

Sparex, Inc.

     100 %    United States    Direct

AGCO Funding Corporation

     100 %    Delaware    Direct

AGCO Jackson Assembly Company

     100 %    Delaware    Direct

 

1 

After giving effect to the Acquisition.

2 

To be merged into GSI Holdings Corp. on Agreement Date with GSI Holdings Corp.
surviving.

3 

After giving effect to the Acquisition.

4 

After giving effect to the Acquisition.



--------------------------------------------------------------------------------

Schedule 4.1(l)

ERISA Matters

None.



--------------------------------------------------------------------------------

Schedule 9.6

Voting Participant

 

Participant Under CoBank    Revolver      Term  

AgFirst Farm Credit Bank

   $ 18,000,000       $ 12,000,000   

Farm Credit Bank of Texas

     15,000,000         10,000,000   

Farm Credit Services of America, FLCA

     15,000,000         10,000,000   

United FCS, FLCA dba FCS Commercial Finance Group

     15,000,000         10,000,000   

1st Farm Credit Services, FLCA

     13,500,000         9,000,000   

Farm Credit Services of Mid-America, FLCA

     13,500,000         9,000,000   

Farm Credit West

     9,000,000         6,000,000   

Northwest Farm Credit Services, FLCA

     9,000,000         6,000,000   

FCS Financial, FLCA

     6,000,000         4,000,000   

Badgerland Financial, FLCA

     6,000,000         4,000,000   

Farm Credit Services of the Mountain Plains, FLCA

     4,500,000         3,000,000   

AgChoice Farm Credit, FLCA

     3,000,000         2,000,000   



--------------------------------------------------------------------------------

Subsidiary

   Percentage of
Outstanding Shares
Owned by AGCO    

Jurisdiction of
Incorporation/Formation

  

Direct or
Indirect
Subsidiary of
AGCO

Export Market Services LLC

     100 %    Georgia    Direct

Prestadora de Servicios Mexicana del Bajio, SA de CV

     100 %    Mexico    Indirect

AGCO Deutschland Holding Limited & Co. KG

     100 %    Germany    Indirect

AGCO Canada Ltd.

     100 %    Canada    Indirect

Valtra International BV

     100 %    Netherlands    Indirect

AGCO Mexico S de RL de CV

     100 %    Mexico    Indirect

Valtractores Mexico SA de CV

     100 %    Mexico    Indirect

AGCO Holdings (Hong Kong) Ltd

     100 %    Hong Kong    Indirect

MF Tarim Makineleri Ltd.

     100 %    Turkey    Indirect

AGCO Hungary Kft

     100 %    Hungary    Indirect

AGCO Hohenmolsen GmbH

     100 %    Germany    Indirect

AGCO Genpower (Shanghai) Co. Limited

     100 %    China    Indirect

AGCO (DO) Agricultural Machinery Co. Ltd.

     100 %    China    Indirect

AGCO (Daging) Agricultural Machinery Co., Ltd.

     100 %    China    Indirect

AGCO Funding Company

     100 %    United Kingdom    Indirect

AGCO Services Ltd.

     100 %    United Kingdom    Indirect

Ag-Chem (UK) Limited.

     100 %    United Kingdom    Indirect

Valtra Tractors (UK) Ltd.

     100 %    United Kingdom    Indirect

AGCO Machinery Ltd

     100 %    United Kingdom    Indirect

AGCO Machinery LLC

     100 %    Russia    Indirect

AGCO Pension Trust Ltd.5

     100 %    United Kingdom    Indirect

 

5 

Inactive entity.



--------------------------------------------------------------------------------

Subsidiary

   Percentage of
Outstanding Shares
Owned by AGCO    

Jurisdiction of
Incorporation/Formation

  

Direct or
Indirect
Subsidiary of
AGCO

Massey Ferguson Works Pension Trust Ltd.6

     100 %    United Kingdom    Indirect

Massey Ferguson Executive Pension Trust Ltd.7

     100 %    United Kingdom    Indirect

Massey Ferguson Staff Pension Trust Ltd.8

     100 %    United Kingdom    Indirect

AGCO Italia SpA

     100 %    Italy    Indirect

Valtractor Comercio de Tractores e Maquinas Agricolas SA

     100 %    Portugal    Indirect

Valtra GesmbH

     100 %    Austria    Indirect

AGCO SPZOO

     100 %    Poland    Indirect

Beijing AGCO Trading Co., Ltd.

     100 %    China    Indirect

AGCO A/S

     100 %    Denmark    Indirect

AGCO Denmark A/S

     100 %    Denmark    Indirect

AGCO Netherlands BV

     100 %    Netherlands    Indirect

Ag-Chem Europe Industrial Equipment BV

     100 %    Netherlands    Indirect

Ag-Chem Europe Fertilizer Equipment BV

     100 %    Netherlands    Indirect

Farmec SpA

     100 %    Italy    Indirect

AGCO Iberia SA

     100 %    Spain    Indirect

Eikmaskin AS

     100 %    Norway    Indirect

AGCO Australia, Ltd.

     100 %    Australia    Indirect

AGCO Distribution SAS

     100 %    France    Indirect

AGCO AB

     100 %    Sweden    Indirect

AGCO Sisu Power Voukraus Inc.

     100 %    Finland    Indirect

AGCO Deutschland GmbH

     100 %    Germany    Indirect

Fendt GmbH

     100 %    Germany    Indirect

Fendt Italiana GmbH

     100 %    Italy    Indirect

AGCO Argentina SA

     100 %    Argentina    Indirect

Indamo SA

     100 %    Argentina    Indirect

Tecnoagro Maquinas Agricolas Ltda.

     100 %    Brazil    Indirect

 

6 

Inactive entity.

7 

Inactive entity.

8 

Inactive entity.



--------------------------------------------------------------------------------

Subsidiary

   Percentage of
Outstanding Shares
Owned by AGCO    

Jurisdiction of
Incorporation/Formation

  

Direct or
Indirect
Subsidiary of
AGCO

AGCO Participacoes Ltda

     100 %    Brazil    Indirect

AGCO Implementos Ltda.

     100 %    Brazil    Indirect

Sparex Holding Limited

     100 %    United Kingdom    Indirect

Anglehawk Limited

     100 %    United Kingdom    Indirect

Sparex Limited

     100 %    United Kingdom    Indirect

Sparex Australia Pty Limited

     100 %    Australia    Indirect

Sparex Agparts Pty Limited

     100 %    Australia    Indirect

Sparex Maschinenzubehor Handelssgesellschaft GmbH

     100 %    Austria    Indirect

Sparex ApS

     100 %    Denmark    Indirect

Sparex S.A.R.L.

     100 %    France    Indirect

Sparex Handels-und Vertriebs GmbH

     100 %    Germany    Indirect

Sparex Limited Vestiging Holland BV

     100 %    Netherlands    Indirect

Sparex (Tractor Accessories) Limited

     100 %    Ireland    Indirect

Sparex Polska Sp. Z.o.o.

     100 %    Poland    Indirect

Sparex Agrirepuestos SL (Spain)

     100 %    Spain    Indirect

Sparex International Limited

     100 %    United Kingdom    Indirect

Spenco Engineering Company Limited

     100 %    United Kingdom    Indirect

Sparex Belgium BVBA

     100 %    Belgium    Indirect

Sparex Canada Limited

     100 %    Canada    Indirect

Sparex Mexicana S.A. de C.V.

     100 %    Mexico    Indirect

Sparex Distributors New Zealand Limited

     100 %    New Zealand    Indirect

Sparex Portugal Importacao e Comercio de Pecas Lda

     100 %    Portugal    Indirect

Sparex AB

     100 %    Sweden    Indirect



--------------------------------------------------------------------------------

Subsidiary

   Percentage of
Outstanding Shares
Owned by AGCO    

Jurisdiction of
Incorporation/Formation

  

Direct or
Indirect
Subsidiary of
AGCO

Sparex (Proprietary) Limited

     100 %    South Africa    Indirect

AGCO Vertriebs GmbH

     100 %    Germany    Indirect

Valtra Vertriebs GmbH

     100 %    Germany    Indirect

Valtra Norge AS

     100 %    Norway    Indirect

AGCO Sisu Power Inc.

     100 %    Finland    Indirect

Valtra Vuokraus Oy

     100 %    Finland    Indirect

AGCO Receivables Ltd.

     100 %    United Kingdom    Indirect

Fendt Immobilien GmbH & Co. KG

     94.9 %    Germany    Indirect

GSI Group Africa (Prop) Ltd9

     100 %    South Africa    Indirect

Assumption Leasing Company, Inc.10

     100 %    Illinois    Indirect

The GSI Group Canada Co.11

     100 %    Canada    Indirect

The GSI Asia Group Sdn. Bhd12

     100 %    Malaysia    Indirect

Cumberland Sales & Services Sdn Bhd13

     100 %    Malaysia    Indirect

Hired Hand Technologies Asia Sdn Bhd14

     100 %    Malaysia    Indirect

The GSI Group Trading (Shanghai) Co., Ltd15

     100 %    China    Indirect

The GSI Agricultural Equipments (Shanghai) Co., Ltd16

     100 %    China    Indirect

Suzhou GSI Co., Ltd.17

     100 %    China    Indirect

GSI Electronique Inc.18

     100 %    Canada    Indirect

GSI Brasil Industria e Comercio de Equipamentos Agropecuarios Ltd19

     100 %    Brazil    Indirect

 

9 

After giving effect to the Acquisition

10 

After giving effect to the Acquisition

11 

After giving effect to the Acquisition

12 

After giving effect to the Acquisition

13 

After giving effect to the Acquisition

14 

After giving effect to the Acquisition

15 

After giving effect to the Acquisition

16 

After giving effect to the Acquisition

17 

After giving effect to the Acquisition

18 

After giving effect to the Acquisition

19 

After giving effect to the Acquisition



--------------------------------------------------------------------------------

Subsidiary

   Percentage of
Outstanding Shares
Owned by AGCO    

Jurisdiction of
Incorporation/Formation

  

Direct or
Indirect
Subsidiary of
AGCO

GSI Cumberland De Mexico, S. De RL De CV20

     100 %    Mexico    Indirect

GSI Cumberland De Mexico Servicios, SA De CV21

     100 %    Mexico    Indirect

Shanghai GSI Agriculture Equipment Co., Ltd.22

     100 %    China    Indirect

 

20 

After giving effect to the Acquisition

21 

After giving effect to the Acquisition

22 

After giving effect to the Acquisition